 



Exhibit 10.1
 
CENTURY ALUMINUM COMPANY
BERKELEY ALUMINUM, INC.
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
CENTURY KENTUCKY, INC.
NSA, LTD.
 

 
LOAN AND SECURITY AGREEMENT
dated as of September 19, 2005
$100,000,000
 

 
BANK OF AMERICA, N.A.,
as Agent and as Lead Arranger
 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Syndication Agent
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agent
CITIBANK, N.A.,
as Co-Documentation Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION 1. CREDIT FACILITY     1  
1.1
  Loans     1  
1.2
  Letters of Credit     3  
1.3
  Facility Increase     8  
 
            SECTION 2. INTEREST, FEES AND CHARGES     9  
2.1
  Interest     9  
2.2
  Computation of Interest and Fees     10  
2.3
  Fee Letter     10  
2.4
  Letter of Credit Fees     10  
2.5
  Unused Line Fee     11  
2.6
  Audit Fees     11  
2.7
  Reimbursement of Expenses     12  
2.8
  Payment of Charges     12  
2.9
  No Deductions     12  
 
            SECTION 3. LOAN ADMINISTRATION     13  
3.1
  Manner of Borrowing Revolving Credit Loans/LIBOR Option     13  
3.2
  Payments     17  
3.3
  Mandatory and Optional Prepayments     19  
3.4
  Application of Payments and Collections; Business Day Convention     20  
3.5
  All Loans to Constitute One Obligation     21  
3.6
  Loan Account     21  
3.7
  Statements of Account     21  
3.8
  Increased Costs     21  
3.9
  Suspension of LIBOR Portions     22  
3.10
  Sharing of Payments, Etc.     23  
3.11
  Indemnity for Returned Payments     24  
3.12
  Nature and Extent of Each Borrower’s Liability     24  
3.13
  Lender’s Obligation to Mitigate; Replacement of Lenders     25  
 
            SECTION 4. TERM AND TERMINATION     26  
4.1
  Term of Agreement     26  
4.2
  Termination     26  
 
            SECTION 5. SECURITY INTERESTS     27  
5.1
  Security Interest in Collateral     27  
5.2
  Excluded Collateral     28  
5.3
  Lien Perfection; Further Assurances     28  
 
            SECTION 6. COLLATERAL ADMINISTRATION     28  
6.1
  General     28  
6.2
  Administration of Accounts     29  
6.3
  Administration of Inventory     30  

i



--------------------------------------------------------------------------------



 



             
6.4
  Payment of Charges     30  
 
            SECTION 7. REPRESENTATIONS AND WARRANTIES     31  
7.1
  General Representations and Warranties     31  
7.2
  Reaffirmation of Representations and Warranties     35  
7.3
  Survival of Representations and Warranties     35  
 
            SECTION 8. COVENANTS AND CONTINUING AGREEMENTS     35  
8.1
  Affirmative Covenants     35  
8.2
  Negative Covenants     38  
 
            SECTION 9. CONDITIONS PRECEDENT     43  
9.1
  Conditions Precedent to Closing and Initial Loans and Letters of Credit     43
 
9.2
  Conditions Precedent to Each Loan and Letter of Credit     45  

             
 
            SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT     46
 
10.1
  Events of Default     46  
10.2
  Acceleration of the Obligations     48  
10.3
  Other Remedies     48  
10.4
  Setoff and Sharing of Payments     50  
10.5
  Remedies Cumulative; No Waiver     50  
 
            SECTION 11. AGENT     51  
11.1
  Authorization and Action     51  
11.2
  Agent’s Reliance, Etc.     52  
11.3
  Bank and its Affiliates     52  
11.4
  Lender Credit Decision     53  
11.5
  Indemnification     53  
11.6
  Rights and Remedies to Be Exercised by Agent Only     53  
11.7
  Agency Provisions Relating to Collateral     53  
11.8
  Agent’s Right to Purchase Commitments     54  
11.9
  Resignation of Agent; Appointment of Successor     54  
11.10
  Audit and Examination Reports; Disclaimer by Lenders     55  
11.11
  USA Patriot Act     56  
 
            SECTION 12. MISCELLANEOUS     56  
12.1
  Right of Sale, Assignment, Participations     56  
12.2
  Amendments, etc.     58  
12.3
  Power of Attorney     59  
12.4
  Indemnity     60  
12.5
  Sale of Interest     61  
12.6
  Severability     61  
12.7
  Successors and Assigns     61  
12.8
  Cumulative Effect; Conflict of Terms     61  
12.9
  Execution in Counterparts     61  
12.10
  Notice     61  
12.11
  Consent     62  

ii



--------------------------------------------------------------------------------



 



             
12.12
  Credit Inquiries     63  
12.13
  Time of Essence     63  
12.14
  Entire Agreement     63  
12.15
  Interpretation     63  
12.16
  Confidentiality     63  
12.17
  GOVERNING LAW; CONSENT TO JURISDICTION     63  
12.18
  WAIVERS BY BORROWERS     64  
12.19
  Advertisement     65  
12.20
  Reimbursement     65  
12.21
  Section Headings     65  

iii



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT is made as of this 19th day of September,
2005, by and among BANK OF AMERICA, N.A. (together with its successors and
assigns, “Bank”), a national banking association, individually as a Lender, as
issuer of letters of credit hereunder (in such capacity, together with any
Affiliate of Bank appointed by Bank as its successor or assignee hereunder,
“Letter of Credit Issuer”), and as Agent (in such capacity, together with its
successors and assigns, “Agent”) for itself and any other financial institution
which is or becomes a party hereto (each such financial institution, including
Bank, is referred to hereinafter individually as a “Lender” and collectively as
the “Lenders”), the LENDERS, and CENTURY ALUMINUM COMPANY, a Delaware
corporation (“Century”), BERKELEY ALUMINUM, INC., a Delaware corporation
(“Berkeley Aluminum”), CENTURY ALUMINUM OF WEST VIRGINIA, INC., a Delaware
corporation (“Century West Virginia”), CENTURY KENTUCKY, INC., a Delaware
corporation (“Century Kentucky”), and NSA, LTD., a Kentucky limited partnership
(“NSA”, and together with Century, Berkeley Aluminum, Century West Virginia, and
Century Kentucky, and each other Person that becomes a party hereto from time to
time as a borrower, “Borrowers”). Capitalized terms used in this Agreement and
not otherwise specifically defined herein have the meanings assigned to them in
Appendix A.
SECTION 1.   CREDIT FACILITY
     Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders agree, severally and not jointly, to make a credit facility
(the “Facility”) of up to the Revolving Credit Maximum Amount available upon
Borrowers’ request therefor, as follows:
     1.1 Loans.
          1.1.1 Revolving Credit Loans. Subject to the terms and conditions of,
and in reliance upon the representations and warranties made in, this Agreement
and the other Loan Documents, each Lender agrees, severally and not jointly, for
so long as no Default or Event of Default exists, to make Revolving Credit Loans
to Borrowers from time to time during the period from the Closing Date to but
not including the last day of the Term, as requested by Borrower Representative
in the manner set forth in subsection 3.1.1 hereof, up to a maximum principal
amount at any time outstanding equal to the lesser of (i) such Lender’s
Revolving Loan Commitment minus the product of such Lender’s Revolving Loan
Percentage and the LC Exposure, and (ii) the product of such Lender’s Revolving
Loan Percentage and an amount equal to (A) the Borrowing Base at such time minus
(B) the LC Exposure at such time minus (C) the Minimum Availability Reserve
minus (D) Reserves, if any. Agent shall have the right to establish reserves in
such amounts, and with respect to such matters, as Agent may deem necessary from
time to time in its Reasonable Credit Judgment in consultation with Borrower
Representative based on facts or circumstances not existing on the Closing Date
or existing on the Closing Date but not known to Agent on the Closing Date (such
reserves, “Reserves”), including (it being understood that the following list
may justify reserves but does not

 



--------------------------------------------------------------------------------



 



necessarily require them), with respect to (i) price adjustments, damages,
unearned discounts, returned products or other matters for which credit
memoranda are issued in the ordinary course of any Borrower’s business;
(ii) sums properly chargeable against Borrowers’ Loan Account as Revolving
Credit Loans under any section of this Agreement; (iii) amounts owing by any
Borrower to any Person (other than a Lender pursuant to the Loan Documents) to
the extent secured by a Lien on any of the Collateral; (iv) amounts owing by any
Borrower in connection with Product Obligations; (v) dividends declared by a
Borrower or Guarantor but not yet paid (but only to the extent the amount of
such dividends exceeds the amount of Borrowers’ immediately available funds held
in Dominion Accounts); and (vi) Dilution. Notwithstanding anything herein to the
contrary, reserves will not duplicate (i) eligibility criteria contained in the
definitions of “Eligible Accounts” and “Eligible Inventory”, and vice versa and
(ii) reserves or criteria deducted in computing book value or the net amount of
Eligible Accounts or Eligible Inventory. Any changes after the Closing Date by
way of establishing new reserve categories or formula changes will require five
Business Days’ prior notice to Borrower Representative. The Revolving Credit
Loans shall be repayable as set forth in Section 3.
          1.1.2 Overadvances. Insofar as Borrower Representative may request
(such request to be made in the manner set forth in subsection 3.1.1 hereof),
and Agent (or other Lenders if required below) may be willing in their sole and
absolute discretion to approve, Revolving Credit Loans to Borrowers at a time
when the unpaid balance of Revolving Credit Loans plus the LC Exposure plus the
Minimum Availability Reserve plus Reserves exceeds, or would exceed with the
making of any such Revolving Credit Loan, the Borrowing Base (such Loan or Loans
being herein referred to individually as an “Overadvance” and collectively, as
“Overadvances”), Agent shall enter such Overadvances as debits in the Loan
Account. Any Overadvance made pursuant to the terms hereof shall be made by all
Lenders ratably in accordance with their respective Revolving Loan Percentages.
Overadvances in the aggregate amount of $1,000,000 or less may, unless a Default
or Event of Default has occurred and is continuing, be made in the sole and
absolute discretion of Agent. Overadvances in an aggregate amount of more than
$1,000,000 but less than $3,000,000 may, unless a Default or an Event of Default
has occurred and is continuing, be made in the sole and absolute discretion of
the Majority Lenders. Overadvances in an aggregate amount of $3,000,000 or more
and Overadvances to be made after the occurrence and during the continuance of a
Default or an Event of Default shall require the consent of all Lenders. All
Overadvances shall be repaid on demand and shall bear interest as provided in
this Agreement for Revolving Credit Loans generally. The foregoing
notwithstanding, in no event, unless otherwise consented to by all Lenders,
(w) shall any Overadvances be outstanding for more than 60 consecutive days,
(x) after all outstanding Overadvances have been repaid, shall Agent or Lenders
make any additional Overadvances unless 60 days or more have expired since the
last date on which any Overadvances were outstanding, (y) shall Overadvances be
outstanding on more than 90 days within any 180 day period, or (z) shall Agent
make Revolving Credit Loans on behalf of Lenders under this subsection 1.1.2 to
the extent such Revolving Credit Loans would cause a Lender’s share of the
Revolving Credit Loans to exceed such Lender’s Revolving Loan Commitment minus
such Lender’s Revolving Loan Percentage of the LC Exposure.

2



--------------------------------------------------------------------------------



 



          1.1.3 Swingline Loans. In order to reduce the frequency of transfers
of funds from Lenders to Agent for making Revolving Credit Loans and for so long
as no Default or Event of Default has occurred and is continuing, Agent shall be
permitted (but not required) to make Revolving Credit Loans to Borrowers upon
request by Borrower Representative (such Revolving Credit Loans to be designated
as “Swingline Loans”); provided that the aggregate amount of Swingline Loans
outstanding at any time will not (i) exceed $5,000,000; (ii) when added to the
principal amount of Agent’s other Revolving Credit Loans then outstanding plus
Agent’s Revolving Loan Percentage of the LC Exposure, exceed Agent’s Revolving
Credit Commitment; or (iii) when added to the principal amount of all other
Revolving Credit Loans then outstanding plus the LC Exposure, exceed the
Borrowing Base. Within the foregoing limits, Borrowers may borrow, repay and
reborrow Swingline Loans. All Swingline Loans shall be treated as Revolving
Credit Loans for purposes of this Agreement, except that (a) all Swingline Loans
shall be Base Rate Portions and (b) notwithstanding anything herein to the
contrary (other than as set forth in the next succeeding sentence), all
principal and interest paid with respect to Swingline Loans shall be for the
sole account of Agent in its capacity as the lender of Swingline Loans.
Notwithstanding the foregoing, not more than two Business Days after (1) Lenders
receive notice from Agent that a Swingline Loan has been advanced in respect of
a drawing under a Letter of Credit or (2) in any other circumstance, demand is
made by Agent after the occurrence and during the continuance of an Event of
Default, each Lender shall irrevocably and unconditionally purchase and receive
from Agent, without recourse or warranty from Agent, an undivided interest and
participation in each Swingline Loan to the extent of such Lender’s Revolving
Loan Percentage thereof, by paying to Agent, in same day funds, an amount equal
to such Lender’s Revolving Loan Percentage of such Swingline Loan.
          1.1.4 Agent Loans. After the occurrence and during the continuance of
an Event of Default, Agent may, in its sole and absolute discretion, make
Revolving Credit Loans on behalf of Lenders, in an aggregate amount not to
exceed $3,000,000, if Agent, in its Reasonable Credit Judgment, deems that such
Revolving Credit Loans are necessary or desirable (i) to protect all or any
portion of the Collateral or (ii) to enhance the likelihood, or maximize the
amount of, repayment of the Loans and the other Obligations or (iii) to pay any
other amount chargeable to Borrowers pursuant to this Agreement, including
costs, fees and expenses as described in Section 2 (hereinafter, “Agent Loans”);
provided, that in no event shall the outstanding principal amount of the
Revolving Credit Loans exceed the aggregate Revolving Loan Commitments. Each
Lender shall be obligated to advance its Revolving Loan Percentage of each Agent
Loan. If Agent Loans are made pursuant to the preceding sentence, then (a) the
Borrowing Base shall be deemed increased by the amount of such permitted Agent
Loans, but only for so long as Agent allows such Agent Loans to be outstanding,
and (b) all Lenders that have committed to make Revolving Credit Loans shall be
bound to make, or permit to remain outstanding, such Agent Loans based upon
their Revolving Loan Percentages in accordance with the terms of this Agreement.
     1.2 Letters of Credit.

3



--------------------------------------------------------------------------------



 



          1.2.1 Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, Letter of Credit Issuer agrees to issue for the
account of Borrowers one or more commercial/documentary or standby letters of
credit (“Letter of Credit”).
          1.2.2 Amounts; Outside Expiration Date. Letter of Credit Issuer shall
not have any obligation to issue any Letter of Credit hereunder at any time if:
(i) the greater of the maximum face amount or the maximum available amount of
the requested Letter of Credit is greater than the Unused Letter of Credit
Subfacility at such time; (ii) the maximum undrawn amount of the requested
Letter of Credit and all commissions, fees, and charges due from Borrowers in
connection with the opening thereof would cause Availability to be exceeded at
such time; or (iii)such Letter of Credit has an expiration date less than
14 days prior to the Stated Termination Date or more than 12 months from the
date of issuance for standby letters of credit and 180 days for
commercial/documentary letters of credit. Unless otherwise consented to by
Agent, all Letters of Credits must call for sight drafts to be drawn and must be
issued in US Dollars.
          1.2.3 Other Conditions. In addition to conditions precedent contained
in Section 9, the obligation of Letter of Credit Issuer to issue any Letter of
Credit is subject to the following conditions precedent having been satisfied in
a manner reasonably satisfactory to Letter of Credit Issuer:
     (a) Borrower Representative shall have delivered to Letter of Credit Issuer
at least three Business Days prior to the proposed date of issuance, an
application in customary form and substance and reasonably satisfactory to
Letter of Credit Issuer for the issuance of the Letter of Credit, and such other
documents as may be required pursuant to the terms thereof; and the form and
terms of the proposed Letter of Credit shall be reasonably satisfactory to
Letter of Credit Issuer, it being understood that if any provision of any letter
of credit application is inconsistent with any provision of this Agreement, then
the provisions of this Agreement shall govern to the extent of any such
inconsistency; and
     (b) as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain Letter
of Credit Issuer from issuing letters of credit of the type and in the amount of
the proposed Letter of Credit; and no law, rule or regulation applicable to
Letter of Credit Issuer and no request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over Letter of
Credit Issuer shall prohibit, or request that Letter of Credit Issuer refrain
from the issuance of letters of credit generally or the issuance of such Letters
of Credit.
          1.2.4 Disbursement Procedures. Letter of Credit Issuer shall, promptly
after its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Letter of Credit Issuer shall
promptly notify Agent and Borrower Representative by telephone, facsimile, or
e-mail of such demand for payment and whether Letter of Credit Issuer has made
or will make a disbursement pursuant thereto; provided that any failure to give
or delay in giving such

4



--------------------------------------------------------------------------------



 



notice will not relieve Borrowers of their obligation to reimburse Letter of
Credit Issuer and Lenders with respect to any such disbursement.
          1.2.5 Payments Pursuant to Letters of Credit. Any draw under a Letter
of Credit shall immediately constitute an Obligation hereunder payable on
demand, and shall be deemed to constitute a request by Borrower Representative
to Agent for a Borrowing of a Revolving Credit Loan that consists entirely of a
Base Rate Portion in the amount of such drawing. The funding date of each such
Borrowing shall be the date of the applicable drawing. Borrowers shall pay
Letter of Credit Issuer the amount of all other charges and fees payable to
Letter of Credit Issuer in connection with any Letter of Credit immediately when
due, irrespective of any claim, setoff, defense or other right which Borrowers
may have at any time against Letter of Credit Issuer or any other Person.
          1.2.6 Indemnification; Assumption of Risk by Borrowers; Certain
Authorizations.
     (a) Indemnification. In addition to amounts payable as elsewhere provided
in this Section 1.2, Borrowers agree to protect, indemnify, pay and save
Lenders, Agent and Letter of Credit Issuer harmless from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) which such Person may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit. Borrowers’ obligations under this subsection 1.2.6 shall survive payment
of all other Obligations.
     (b) Assumption of Risk by Borrowers. As among Borrowers, Lenders, Agent and
Letter of Credit Issuer, Borrowers assume all risks of the acts and omissions
of, or misuse of any of the Letters of Credit by, the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, Lenders, Agent and Letter of Credit Issuer shall not be responsible
for: (1) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any Person in connection with the application for
and issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (2) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (3) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions required in order to draw upon such Letter of Credit;
(4) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (5) errors in interpretation of technical terms; (6) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (7) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (8) any consequences

5



--------------------------------------------------------------------------------



 



arising from causes beyond the reasonable control of such Person, including any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto Governmental Authority; or (9) Letter of Credit Issuer’s honor of a
draw for which the draw or any certificate fails to comply in any respect with
the terms of the Letter of Credit. None of the foregoing shall affect, impair or
prevent the vesting of any rights or powers of Agent or any Lender under this
subsection 1.2.6. Without limiting the generality of the foregoing, it is
expressly understood and agreed that the absolute and unconditional obligation
of Borrowers hereunder to reimburse drawings under Letters of Credit will not be
excused by any action, omission, or failure to act by any Person or any other
circumstance and that, except as provided in the following proviso, no action or
omission by Agent, any Lender or Letter of Credit Issuer in respect of Letters
of Credit shall result in any liability of any such Person to Borrowers;
provided, however, that, the foregoing shall not be construed to excuse Letter
of Credit Issuer from liability to any Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages
claims in respect of which are hereby waived by Borrowers to the extent
permitted by applicable law) suffered by such Borrower that are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from Letter of Credit Issuer’s gross negligence or willful misconduct
in determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
     (c) Certain Authorizations. Borrowers hereby authorize and direct Letter of
Credit Issuer to name any one or more of the Borrowers as the “Account Party”
with respect to any Letter of Credit. Borrowers also authorize Letter of Credit
Issuer to deliver to Agent all instruments, documents and other writings and
Property received by Letter of Credit Issuer pursuant to such Letter of Credit,
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit or the application
therefor.
     1.2.7 Participations in Letters of Credit.
     (a) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with subsection 1.2.1, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s
Revolving Loan Percentage of the greater of the maximum face or the maximum
available amount of such Letter of Credit.
     (b) Sharing of Reimbursement Obligation Payments. Whenever Agent receives a
payment from Borrowers on account of reimbursement obligations in respect of a
Letter of Credit as to which Agent has previously received payment from a Lender
for the account of Letter of Credit Issuer, Agent shall promptly pay to such
Lender such Lender’s Revolving Loan Percentage of such payment from Borrowers.

6



--------------------------------------------------------------------------------



 



     (c) Documentation. Upon the request of any Lender, Agent shall furnish to
such Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.
     (d) Obligations Irrevocable. The obligations of each Lender to fund its
ratable portion of Revolving Credit Loans to be made as a result of a drawing
under a Letter of Credit shall be irrevocable and shall not be subject to any
qualification or exception whatsoever, including any of the following
circumstances:
          (i) any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;
          (ii) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary named in a Letter of
Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), any Lender, Agent, Letter of Credit Issuer, or
any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between any Borrower or any other Person
and the beneficiary named in any Letter of Credit);
          (iii) any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
          (iv) the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Loan Documents;
          (v) the occurrence of any Default or Event of Default; or
          (vi) the failure of a Borrower to satisfy the applicable conditions
precedent to the issuance thereof.
          1.2.8 Recovery or Avoidance of Payments; Refund of Payments In Error.
If any payment by or on behalf of any Borrower received by Agent with respect to
any Letter of Credit and distributed by Agent to Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from Agent in connection with any receivership, liquidation or bankruptcy
proceeding, Lenders shall, upon demand by Agent, pay to Agent their respective
Revolving Loan Percentages of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by Agent upon the amount
required to be repaid by it. Unless Agent receives notice from Borrower
Representative prior to the date on which any payment is due to Lenders that
Borrowers will not make such payment in full as and when required, Agent may
assume that Borrowers have made such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the

7



--------------------------------------------------------------------------------



 



amount then due such Lender. If and to the extent Borrowers have not made such
payment in full to Agent, each Lender shall repay to Agent on demand such amount
distributed to such Lender, together with interest thereon at the Federal Funds
Rate for each day from the date such amount is distributed to such Lender until
the date repaid.
          1.2.9 Indemnification by Lenders. To the extent not reimbursed by
Borrowers and without limiting the obligations of Borrowers hereunder, Lenders
agree to indemnify Letter of Credit Issuer ratably in accordance with their
respective Revolving Loan Percentages, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Letter of Credit Issuer
in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by Letter of
Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse Letter of Credit Issuer promptly upon demand for its
Revolving Loan Percentage of any costs or expenses payable by Borrowers to
Letter of Credit Issuer, to the extent that Letter of Credit Issuer is not
promptly reimbursed for such costs and expenses by Borrowers. The agreement
contained in this Section shall survive payment in full of all other
Obligations.
          1.2.10 Supporting Letter of Credit; Cash Collateral. If,
notwithstanding the provisions of subsection 1.2.2 and Section 4, any Letter of
Credit is outstanding upon the termination of this Agreement, then upon such
termination, Borrowers shall deposit with Agent, for the ratable benefit of
Agent and Lenders, with respect to each Letter of Credit then outstanding,
either (i) a standby letter of credit in form and substance reasonably
satisfactory to Agent, issued by an issuer reasonably satisfactory to Agent (a
“Supporting Letter of Credit”) or (ii) cash collateral, in either case in an
amount equal to 102% of the greatest amount for which such Letter of Credit may
be drawn plus any fees and expenses associated with such Letter of Credit, under
which Supporting Letter of Credit or cash collateral Agent shall be entitled to
draw amounts necessary to reimburse Agent and Lenders for payments to be made by
Agent and Lenders under such Letter of Credit and any fees and expenses
associated with such Letter of Credit. Such Supporting Letter of Credit or cash
collateral shall be held by Agent, for the ratable benefit of Agent and Lenders,
as security for, and to provide for the payment of, the aggregate undrawn amount
of such Letters of Credit remaining outstanding.
          1.3 Facility Increase. Borrower Representative may from time to time
request an increase in the Revolving Credit Maximum Amount and the aggregate
Revolving Loan Commitments by an aggregate amount of up to $25,000,000 (each
such increase, a “Facility Increase”). Each Facility Increase shall be made on
notice given by Borrower Representative to Agent no later than 12:00 noon (New
York City time) 30 days prior to the date of the proposed Facility Increase.
Each such notice (a “Notice of Facility Increase”) shall (i) specify the date of
such proposed Facility Increase (the “Facility Increase Effective Date”),
(ii) specify the aggregate amount of such proposed

8



--------------------------------------------------------------------------------



 



Facility Increase, which shall be in an amount not less than $10,000,000 (the
“Facility Increase Amount”), and (iii) certify that, at such time, no Default or
Event of Default shall have occurred and be continuing (provided that by
accepting a requested Facility Increase, Borrower shall be deemed to have
represented to Lenders that no Default or Event of Default shall have occurred
and be continuing at the time the Facility Increase becomes effective). Agent
shall give each Lender prompt notice of Agent’s receipt of a Notice of Facility
Increase. Agent may approach the existing Lenders to provide the Facility
Increase, or, at Borrowers’ request, Agent shall invite such other financial
institutions selected by Borrowers and reasonably acceptable to Agent to provide
the Facility Increase and become Lenders (such existing Lenders and other
financial institutions, the “Offerees”). Each Offeree shall have until 3:00 p.m.
(New York City time) on the fifth Business Day preceding the Facility Increase
Effective Date to commit in writing to all or a portion of the Facility
Increase. If the Offerees deliver commitments with respect to such Facility
Increase in an amount in excess of the Facility Increase Amount, then Agent
shall allocate the Facility Increase to the Offerees committing to the Facility
Increase on any basis Agent determines appropriate in consultation with Borrower
Representative. On the Facility Increase Effective Date, (A) each Offeree
committing to a portion of such Facility Increase shall execute an assumption
agreement satisfactory to Agent pursuant to which such Offeree agrees to be
bound by the terms of this Agreement as a Lender, (B) the Revolving Credit
Maximum Amount and the Revolving Loan Commitments will be increased by the
Facility Increase Amount in accordance with the allocations determined by Agent,
and (C) each Lender, after giving effect to such Facility Increase, shall
purchase or sell the Loans held by it from or to the other Lenders, as directed
by Agent, such that after giving effect to such purchases and sales each Lender
holds its ratable portion of the outstanding Loans. If the commitments of the
Offerees in respect of such Facility Increase are less than the Facility
Increase Amount, none of the Lenders shall have any obligation to commit to the
uncommitted portion of such Facility Increase, and Borrower Representative may
elect either to reduce the Facility Increase Amount accordingly or to terminate
the request for a Facility Increase. Notwithstanding the foregoing, no Facility
Increase shall be effected unless the conditions set forth in Section 9.2 are
satisfied on the Facility Increase Effective Date.
SECTION 2.  INTEREST, FEES AND CHARGES
     2.1 Interest.
          2.1.1 Rates of Interest. Interest shall accrue on the principal amount
of the Base Rate Portions outstanding at the end of each day at a fluctuating
rate per annum equal to the Applicable Margin then in effect plus the Base Rate.
Said rate of interest shall increase or decrease by an amount equal to any
increase or decrease in the Base Rate, effective as of the opening of business
on the day that any such change in the Base Rate occurs. If Borrower
Representative exercises the LIBOR Option as provided in Section 3.1, interest
shall accrue on the principal amount of the LIBOR Portions outstanding at the
end of each day at a rate per annum equal to the Applicable Margin then in
effect plus the LIBOR applicable to each LIBOR Portion for the corresponding
Interest Period.

9



--------------------------------------------------------------------------------



 



          2.1.2 Default Rate of Interest. At the option of the Majority Lenders,
after the occurrence and during the continuance of an Event of Default, all of
the Obligations shall bear interest at a rate per annum equal to 2.0% plus the
interest rate otherwise applicable thereto (the “Default Rate”).
          2.1.3 Maximum Interest. In no event whatsoever shall the aggregate of
all amounts deemed interest hereunder or under the Notes and charged or
collected pursuant to the terms of this Agreement or pursuant to the Notes
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto (the
“Maximum Rate”). If any provisions of this Agreement or the Notes are in
contravention of any such law, such provisions shall be deemed amended to
conform thereto. If at any time the amount of interest paid hereunder is limited
by the Maximum Rate, and the rate at which interest accrues hereunder is
subsequently below the Maximum Rate, the rate at which interest accrues
hereunder shall remain at the Maximum Rate, until such time as the aggregate
interest paid hereunder equals the amount of interest that would have been paid
had the Maximum Rate not applied.
     2.2 Computation of Interest and Fees. Interest on LIBOR Portions and Letter
of Credit fees shall be calculated daily and shall be computed on the actual
number of days elapsed over a year of 360 days, and interest on Base Rate
Portions and all other Obligations shall be calculated daily and computed on the
actual number of days elapsed over a year of 365 days (or 366 days, as the case
may be). For the purpose of computing interest hereunder, all items of payment
received by Agent shall be deemed applied by Agent on account of the Obligations
(subject to final payment of such items) on the Business Day that such funds
become immediately available to Agent in an account in Agent’s name.
     2.3 Fee Letter. Borrowers shall pay to Agent certain fees and other amounts
in accordance with the terms of the fee letter between Borrowers and Agent dated
as of the date hereof, as amended, restated or modified from time to time (the
“Fee Letter”).
     2.4 Letter of Credit Fees. Borrowers shall pay to Agent:
     (a) for standby Letters of Credit, for the ratable benefit of Lenders a per
annum fee equal to (a) in the case of standby letters of credit 100% supported
by cash collateral in a form acceptable to Agent, 0.75%, and (b) in the case of
all other standby letters of credit, the Applicable Margin then in effect for
LIBOR Portions, in each case multiplied by the aggregate undrawn face amount of
such Letters of Credit outstanding from time to time during the term of this
Agreement, which fee shall be due and payable quarterly in arrears on January 1,
April 1, July 1, and October 1 of each year;
     (b) for documentary Letters of Credit, for the ratable benefit of Lenders,
a per annum fee equal to the Applicable Margin then in effect for LIBOR Portions
minus 0.50%, multiplied by the aggregate undrawn face amount of such Letters of
Credit outstanding from time to time during the term of this

10



--------------------------------------------------------------------------------



 



Agreement, which fee shall be due and payable quarterly in arrears on January 1,
April 1, July 1, and October 1 of each year;
     (c) with respect to all Letters of Credit, for the account of Letter of
Credit Issuer only, a per annum fronting fee equal to 0.125% of the aggregate
face amount of such Letters of Credit outstanding from time to time during the
term of this Agreement, which fronting fee shall be due and payable quarterly in
arrears on January 1, April 1, July 1, and October 1 of each year; and
     (d) with respect to all Letters of Credit, for the account of Letter of
Credit Issuer, (A) such normal and customary issuance, processing and
administration charges associated therewith and (B) such presentation,
amendment, renewal and other costs and charges as are separately agreed by
Borrower Representative and Letter of Credit Issuer from time to time. All such
fees, costs and charges shall be due and payable within two Business Days
following the issuance by Agent of a reasonably detailed invoice and request for
payment thereof to Borrower Representative. The issuance charges shall be deemed
fully earned by Letter of Credit Issuer upon issuance of the applicable Letter
of Credit.
     2.5 Unused Line Fee. Borrowers shall pay to Agent, for the ratable benefit
of Lenders, a fee (the “Unused Line Fee”) equal to the percentage per annum set
forth below (the “Unused Line Fee Percentage”) multiplied by the average daily
amount by which (a) the Revolving Credit Maximum Amount exceeds (b) the sum of
(i) the outstanding principal balance of the Revolving Credit Loans and (ii) the
LC Exposure (the excess of (a) over (b), the “Unused Line”); provided, that for
purposes of allocating the Unused Line Fee among Lenders, outstanding Swingline
Loans shall not be included as part of the outstanding balance of the Loans for
purposes of calculating such fees owed to Lenders other than Agent. The Unused
Line Fee shall be payable quarterly in arrears on January 1, April 1, July 1,
and October 1 of each year.

          Unused Line (as a % of Revolving   Unused Line Fee   Credit Maximum
Amount)   Percentage  
50% or less
    0.20 %
Greater than 50% but less than or equal to 75%
    0.25 %
Greater than 75%
    0.375 %

     2.6 Audit Fees. Borrowers shall pay to Agent audit fees and expenses in
connection with audits (including visits to the facilities of the Borrowers) of
the books and records and the amount, value, location, and types of Collateral,
which audit fees and expenses shall consist of an $850 per day per field
examiner charge for employees of Agent plus all reasonable and documented
out-of-pocket expenses incurred by Agent in connection with such audits, whether
such audits are conducted by employees of Agent or by third parties hired by
Agent. Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing, Borrowers’ obligation to pay for

11



--------------------------------------------------------------------------------



 



audits in any 12-month period shall be limited as follows (it being understood
that Agent shall not be prohibited from conducting additional audits at its own
expense): (a) so long as Availability remains greater than or equal to
$35,000,000 during such 12-month period, one audit, and (b) otherwise, two
audits.
     2.7 Reimbursement of Expenses. Borrowers agree to reimburse (i) Bank for
all reasonable and documented out-of-pocket costs and expenses (including legal
fees and expenses of Bank’s external counsel) of Bank associated with this
Agreement or any of the other Loan Documents and the transactions contemplated
hereby and thereby, including (A) the negotiation and preparation of this
Agreement or any of the other Loan Documents, any amendment of or modification
of this Agreement or any of the other Loan Documents, or any syndication or
attempted syndication of the Obligations and (B) the administration of this
Agreement or any of the other Loan Documents and the transactions contemplated
hereby and thereby; and (ii) Agent or any Lender for reasonable and documented
legal or accounting expenses or any other reasonable and documented costs or
out-of-pocket expenses in connection with (A) any litigation, contest, dispute,
suit, proceeding or action (whether instituted by Agent, any Lender, any
Borrower or any other Person) relating to the Collateral, this Agreement or any
of the other Loan Documents, (B) any attempt to enforce any rights of Agent or
any Lender against any Borrower or any other Person which may be obligated to
Agent or any Lender by virtue of this Agreement or any of the other Loan
Documents, including the Account Debtors, or (C) after the occurrence and during
the continuance of an Event of Default, any attempt to inspect, verify, protect,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Collateral; provided that Borrowers shall not be responsible to Agent
or any Lender for such costs and out-of-pocket expenses to the extent determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person or to
the extent such costs and expenses result from a claim brought by Borrowers
against Agent or any Lender for breach in bad faith of such Person’s obligations
hereunder if Borrowers have obtained a final and nonappealable judgment from a
court of competent judgment in Borrowers’ favor on such claim.
     2.8 Payment of Charges. All amounts properly chargeable to Borrowers under
any Loan Document shall be Obligations, shall be, unless specifically otherwise
provided, payable on demand, and shall bear interest from the date demand was
made or such amount is due, as applicable, until paid in full at the rate
applicable to the Base Rate Portion from time to time. Notwithstanding the
foregoing, amounts chargeable to Borrowers under Sections 2.6 and 2.7 shall be
due and payable within two Business Days following the date of issuance by Agent
of a reasonably detailed invoice and request for payment thereof to Borrower
Representative.
     2.9 No Deductions .
          (a) Any and all payments or reimbursements made hereunder shall be
made free and clear of and without deduction for any and all taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto; excluding, however, the following: taxes imposed on the income of Agent
or any Lender or

12



--------------------------------------------------------------------------------



 



franchise taxes imposed by the jurisdiction under the laws of which Agent or any
Lender is organized or doing business or any political subdivision thereof and
taxes imposed on the income of Agent or any Lender by the jurisdiction of
Agent’s or such Lender’s applicable lending office or any political subdivision
thereof or franchise taxes (all such non-excluded taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto,
“Tax Liabilities”). If any Borrower shall be required by law to deduct any such
Tax Liabilities from or in respect of any sum payable hereunder to Agent or any
Lender, then the sum payable hereunder shall be increased as may be necessary so
that, after all required deductions are made, Agent or such Lender receives an
amount equal to the sum it would have received had no such deductions been made.
          (b) A Lender or transferee of Lender shall not be entitled to any
additional payments under subsection 2.9(a) before it has satisfied the
requirements of subsection 12.1.3. If any Lender becomes subject to any Tax
Liability and is not entitled to any additional payments under subsection 2.9(a)
Borrowers shall take such steps (at such Foreign Lender’s expense) as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Tax Liability.
SECTION 3.   LOAN ADMINISTRATION
     3.1 Manner of Borrowing Revolving Credit Loans/LIBOR Option. Borrowings
under the credit facility established pursuant to Section 1 hereof shall be as
follows:
          3.1.1 Loan Requests. A request for a Revolving Credit Loan shall be
made, or shall be deemed to be made, in the following manner: (a) Borrower
Representative shall give Agent notice of its intention to borrow, which notice
shall be irrevocable and shall specify (i) the amount of the proposed borrowing
of a Revolving Credit Loan (which shall be no less than $500,000 or an integral
multiple of $100,000 in excess thereof in the case of LIBOR Portions (it being
understood that there shall be no minimum borrowing amount with respect to Base
Rate Portions)) and (ii) the proposed borrowing date, which shall be a Business
Day, no later than 1:00 pm (New York City time) on the proposed borrowing date
(or in accordance with subsection 3.1.6, 3.1.7 or 3.1.8, as applicable, in the
case of a request for a LIBOR Portion); provided, however, that no such request
may be made after the occurrence and during the continuance of a Default or an
Event of Default; and (b) the failure of Borrowers to pay on the date such
payment is due (without giving effect to any grace periods prior to which such
nonpayment would constitute an Event of Default) any amount required to be paid
under this Agreement, or the Notes, whether as interest or for any other
Obligation, shall be deemed irrevocably to be a request for a Revolving Credit
Loan on the due date in the amount required to pay such interest or other
Obligation.
          3.1.2 Disbursement. Borrowers hereby irrevocably authorize Agent to
disburse the proceeds of each Revolving Credit Loan requested or deemed to be
requested pursuant to subsection 3.1.1 as follows: (i) the proceeds of each
Revolving Credit Loan requested pursuant to clause (a) of subsection 3.1.1 shall
be disbursed by Agent in lawful money of the United States of America in
immediately available funds,

13



--------------------------------------------------------------------------------



 



(A) in the case of any Borrowing on the Closing Date, in accordance with the
terms of the written disbursement letter from Borrower Representative, and
(B) in the case of each subsequent Borrowing, by wire transfer to such bank
account as may be specified by Borrower Representative to Agent from time to
time pursuant to a written direction, and (ii) the proceeds of each Revolving
Credit Loan deemed requested pursuant to clause (b) of subsection 3.1.1 shall be
disbursed by way of direct payment of the relevant Obligation. If at any time
any Loan is funded by Agent or Lenders in excess of the amount requested or
deemed requested by Borrower Representative, Borrowers agree to repay the excess
to Agent (without interest) promptly after the earlier to occur of (a) any
Borrower’s discovery of the error and (b) notice thereof to Borrower
Representative from Agent or any Lender, and the failure of Borrowers to so
return any such excess shall be deemed to be an irrevocable request for a
Revolving Credit Loan on the date such excess was received by Borrowers in the
amount of such excess.
          3.1.3 Payment by Lenders.
     (a) Agent shall give to each Lender prompt written notice by facsimile,
telex or cable of the receipt by Agent from Borrower Representative of any
request for a Revolving Credit Loan. Each such notice shall specify the
requested date and amount of such Revolving Credit Loan, whether such Revolving
Credit Loan shall be subject to the LIBOR Option, and the amount of each
Lender’s advance thereunder (in accordance with its applicable Revolving Loan
Percentage). Each Lender shall, not later than 1:00 p.m. (Chicago, Illinois
time) on such requested date, wire to a bank designated by Agent the amount of
that Lender’s Revolving Loan Percentage of the requested Revolving Credit Loan.
The failure of any Lender to make the Revolving Credit Loans to be made by it
shall not release any other Lender of its obligations hereunder to make its
Revolving Credit Loan. Neither Agent nor any Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Loan to be made by such
other Lender. The foregoing notwithstanding, Agent, in its sole discretion, may
from its own funds make a Revolving Credit Loan on behalf of any Lender. In such
event, the Lender on behalf of whom Agent made the Revolving Credit Loan shall
reimburse Agent for the amount of such Revolving Credit Loan made on its behalf,
on a weekly (or more frequent, as determined by Agent in its sole discretion)
basis. On each such settlement date, Agent will pay to each Lender the net
amount owing to such Lender in connection with such settlement, including
amounts relating to Loans, fees, interest and other amounts payable hereunder.
The entire amount of interest attributable to such Revolving Credit Loan for the
period from the date on which such Revolving Credit Loan was made by Agent on
such Lender’s behalf until Agent is reimbursed by such Lender, shall be paid to
Agent for its own account.
     (b) If Agent makes Revolving Credit Loans available to Borrowers and any
Lender fails to either make available to Agent its Revolving Loan Percentage of
such Revolving Credit Loan or reimburse Agent as provided in paragraph (a) above
(such Lender, a “Defaulting Lender”), Agent will notify Borrower Representative
of such failure to fund and, upon demand by Agent,

14



--------------------------------------------------------------------------------



 



Borrowers shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such borrowing, at a
rate per annum equal to the interest rate applicable at the time to the
Revolving Credit Loans comprising that particular borrowing. Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by Agent. In its
discretion, Agent may, in connection with disbursing the proceeds of Revolving
Credit Loans made pursuant to a notice of borrowing, include in such
disbursement the amount of all such payments received or retained by it for the
account of such Defaulting Lender. Any amounts so loaned to Borrowers shall bear
interest at the rate applicable to Base Rate Portions and for all other purposes
of this Agreement shall be treated as if they were Revolving Credit Loans;
provided, however, that for purposes of voting or consenting to matters with
respect to the Loan Documents and determining Revolving Loan Percentages, such
Defaulting Lender shall be deemed not to be a “Lender”. Until a Defaulting
Lender cures its failure to fund its Revolving Loan Percentage of any borrowing
(A) such Defaulting Lender shall not be entitled to any portion of the Unused
Line Fee, (B) the Unused Line Fee shall accrue in favor of Lenders which have
funded their respective Revolving Loan Percentages of such requested borrowing
and shall be allocated among such performing Lenders ratably based upon their
relative Revolving Loan Commitments calculated without regard to the Revolving
Loan Commitments of the Defaulting Lender, and (C) the Unused Line Fee shall be
calculated as if the Defaulting Lender’s entire Revolving Loan Commitment had
been funded. This subsection 3.1.3(b) shall remain effective with respect to a
Defaulting Lender until such time as such Lender shall no longer be in default
of any of its obligations under this Agreement. The terms of this subsection
3.1.3(b) shall not be construed to increase or otherwise affect the Revolving
Loan Commitment of any Lender, or relieve or excuse the performance by any
Borrower of its duties and obligations hereunder. Any payments by Borrower
pursuant to this subsection 3.1.3(b) on account of a Defaulting Lender shall be
without prejudice to any claims Borrowers may have against such Defaulting
Lender.
     3.1.4 Issuance of Letters of Credit.
     (a) Request for Issuance. Borrower Representative shall notify Letter of
Credit Issuer of a requested Letter of Credit at least three Business Days prior
to the proposed issuance date. Such notice shall be irrevocable and shall
specify the original face amount of the Letter of Credit requested, the Business
Day of issuance of such requested Letter of Credit, whether such Letter of
Credit may be drawn in a single or in partial draws, the Business Day on which
the requested Letter of Credit is to expire and the beneficiary of the requested
Letter of Credit. Borrower Representative shall attach to such notice the
proposed form of the Letter of Credit.

15



--------------------------------------------------------------------------------



 



     (b) Responsibilities of Agent; Issuance. As of the Business Day immediately
preceding the requested issuance date of the Letter of Credit, Agent shall
determine the amount of the applicable Unused Letter of Credit Subfacility and
Availability. If (i) the face amount of the requested Letter of Credit is less
than the Unused Letter of Credit Subfacility and (ii) the amount of such
requested Letter of Credit and the fronting fees due from Borrowers pursuant to
subsection 2.4(c) in connection with the opening thereof would not exceed
Availability, Agent shall so notify Letter of Credit Issuer and Letter of Credit
Issuer shall issue the requested Letter of Credit on the requested issuance date
so long as the other conditions hereof are met.
     (c) No Extensions or Amendment. Letter of Credit Issuer shall not be
obligated to extend or amend any Letter of Credit issued pursuant hereto unless
the applicable conditions of Section 1.2 are met as though a new Letter of
Credit were being requested and issued.
          3.1.5 Method of Making Requests. Unless a Default or an Event of
Default has occurred and is continuing, (i) telephonic or electronic requests
for Revolving Credit Loans to Agent shall be permitted, (ii) Letter of Credit
Issuer may, in its discretion, permit electronic transmittal of requests for
Letters of Credit to it, and (iii) Agent may, in Agent’s discretion, permit
electronic transmittal of instructions, authorizations, agreements or reports to
Agent. Unless Borrower Representative specifically directs Agent or Letter of
Credit Issuer in writing not to accept or act upon telephonic or electronic
communications from any Borrower, neither Agent nor Letter of Credit Issuer
shall have any liability to Borrowers for any loss or damage suffered by any
Borrower as a result of Agent’s or Letter of Credit Issuer’s honoring of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically or electronically and
purporting to have been sent to Agent or Letter of Credit Issuer by any
Borrower, and, so long as Agent and Letter of Credit Issuer act in good faith,
neither Agent nor Letter of Credit Issuer shall have any duty to verify the
origin of any such communication. Each telephonic request for a Revolving Credit
Loan or Letter of Credit accepted by Agent (or Letter of Credit Issuer, as
applicable) hereunder shall be promptly followed by a written or electronic
confirmation of such request from Borrower Representative to Agent or Letter of
Credit Issuer, as applicable.
          3.1.6 LIBOR Portions. Provided that as of both the date of the LIBOR
Request and the first day of the Interest Period, no Default or Event of Default
has occurred and is continuing, if Borrowers desire to obtain a LIBOR Portion,
Borrower Representative shall give Agent a LIBOR Request no later than 1:00 p.m.
(New York City time) on the third Business Day prior to the requested borrowing
date. Each LIBOR Request shall be irrevocable and binding on Borrowers. In no
event shall Borrowers be permitted to have outstanding at any one time LIBOR
Portions with more than five different Interest Periods.
          3.1.7 Conversion of Base Rate Portions. Provided that as of both the
date of the LIBOR Request and the first day of the Interest Period, no Default
or Event of

16



--------------------------------------------------------------------------------



 



Default exists, Borrowers may, on any Business Day, convert any Base Rate
Portion into a LIBOR Portion. If Borrowers desire to convert a Base Rate
Portion, Borrower Representative shall give Agent a LIBOR Request no later than
1:00 p.m. (New York City time) on the third Business Day prior to the requested
conversion date. After giving effect to any conversion of Base Rate Portions to
LIBOR Portions, Borrowers shall not be permitted to have outstanding at any one
time LIBOR Portions with more than five different Interest Periods.
          3.1.8 Continuation of LIBOR Portions. Provided that, as of both the
date of the LIBOR Request and the first day of the Interest Period, no Default
or Event of Default has occurred and is continuing, Borrowers may, on any
Business Day, continue any LIBOR Portions into a subsequent Interest Period of
the same or a different permitted duration. If Borrowers desire to continue a
LIBOR Portion, Borrower Representative shall give Agent a LIBOR Request no later
than 1:00 p.m. (New York City time) on the third Business Day prior to the
requested continuation date. After giving effect to any continuation of LIBOR
Portions, Borrowers shall not be permitted to have outstanding at any one time
LIBOR Portions with more than five different Interest Periods. If Borrower
Representative shall fail to give timely notice of its election to continue any
LIBOR Portion or portion thereof as provided above, or if such continuation
shall not be permitted, such LIBOR Portion or portion thereof, unless such LIBOR
Portion shall be repaid, shall automatically be converted into a Base Rate
Portion at the end of the Interest Period then in effect with respect to such
LIBOR Portion.
          3.2 Payments. The Obligations shall be payable as follows:
          3.2.1 Principal. Principal on account of Revolving Credit Loans shall
be payable by Borrowers to Agent for the ratable benefit of Lenders immediately
upon the earliest of (i) the receipt by Agent or any Borrower of any proceeds of
any of the Collateral that are required to be paid to Agent for the ratable
benefit of Lenders as a mandatory prepayment pursuant to subsection 3.3.2,
subject to Borrowers’ rights to reborrow such amounts in accordance with
subsection 1.1.1 hereof, (ii) the receipt by Agent or any Borrower of any
proceeds of any of the Collateral, to the extent of said proceeds, following the
delivery by Agent of a Notice of Exclusive Control in respect of a Dominion
Account (for so long as Agent’s right to exclusive control resulting from the
delivery of the Notice of Exclusive Control remains in effect and subject to
Borrowers’ rights to reborrow such amounts in accordance with subsection 1.1.1
hereof), (iii) the occurrence of an Event of Default in consequence of which
Agent or Majority Lenders elect to accelerate the maturity and payment of the
Obligations in accordance with this Agreement (or in consequence of which the
maturity and payment of the Obligations is automatically accelerated), and
(iv) termination of this Agreement pursuant to Section 4 hereof; provided,
however, that, if an Overadvance shall exist at any time, Borrowers shall repay
the Overadvance on demand or as provided in subsection 3.3.1 hereof. Any
proceeds required to be remitted to Agent pursuant to clauses (i) or (ii) of the
previous sentence shall, until received by Agent, be held as Agent’s property,
for its benefit and the benefit of Lenders, by each applicable Borrower as
trustee of an express trust for Agent’s benefit. Notwithstanding clause
(ii) above, during any period when (A) Agent is exercising exclusive control of
Borrowers’ Dominion Account(s) pursuant to a Notice of

17



--------------------------------------------------------------------------------



 



Exclusive Control and (B) no Default or Event of Default has occurred and is
continuing and (C) the proceeds of Collateral theretofore received by Agent have
been applied to pay the Obligations set forth in items “first” through “fifth”
of subsection 3.4.2 hereof (subject to Borrowers’ rights to maintain cash in a
Dominion Account to avoid prepayment of LIBOR Portions prior to the last day of
an Interest Period pursuant to subsection 3.3.3 hereof), then Borrowers shall be
entitled to withdraw funds from the Dominion Account(s) to pay normal operating
costs of the Borrowers.
     3.2.2 Interest.
     (a) Base Rate Portion. Interest accrued on the Base Rate Portion shall be
due and payable upon each of the following dates: (1) the last day of each
calendar quarter (for such calendar quarter), computed through the date of
payment; (2) the occurrence of an Event of Default in consequence of which Agent
or Majority Lenders elect to accelerate the maturity and payment of the
Obligations in accordance with this Agreement (or in consequence of which the
maturity and payment of the Obligations is automatically accelerated); and
(3) the date of termination of this Agreement pursuant to Section 4 hereof.
     (b) LIBOR Portion. Interest accrued on each LIBOR Portion shall be due and
payable upon each of the following dates: (1) each LIBOR Interest Payment Date;
(2) the prepayment thereof (unless Borrowers shall have exercised their option
under subsection 3.3.3 with respect to any applicable prepayment); (3) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with this Agreement (or in consequence of which the maturity and
payment of the Obligations is automatically accelerated); and (4) the date of
termination of this Agreement pursuant to Section 4 hereof.
          3.2.3 Costs, Fees and Charges. Costs, fees and charges payable
pursuant to this Agreement shall be payable by Borrowers to Agent, for
distribution to Lenders, as appropriate, or to any other Person designated by
Agent in writing, as and when provided in this Agreement or any other Loan
Document.
          3.2.4 Other Obligations. The balance of the Obligations requiring the
payment of money, if any, shall be payable by Borrowers to Agent for
distribution to Lenders, as appropriate, as and when provided in this Agreement
or any other Loan Document or on demand, as applicable.
          3.2.5 Prepayment of/Failure to Borrow LIBOR Portions. Borrowers may
prepay a LIBOR Portion only upon three Business Days’ prior written notice to
Agent (which notice shall be irrevocable). In the event of (i) the payment of
any principal of any LIBOR Portion other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(ii) the conversion of any LIBOR Portion other than on the last day of the
Interest Period applicable thereto, or (iii) the failure, on the date specified
in any notice delivered pursuant hereto, to borrow, convert, continue or prepay
any LIBOR Portion, then, in any such event, Borrowers shall

18



--------------------------------------------------------------------------------



 



compensate Lenders for the documented cost and expense attributable to such
event, as determined by Agent in a manner consistent with its normal customs and
practices.
     3.3 Mandatory and Optional Prepayments.
          3.3.1 Revolving Exposure in Excess of Borrowing Base. Unless an
Overadvance is requested and granted with respect thereto pursuant to subsection
1.1.2, if at any time the outstanding Revolving Credit Loans plus the LC
Exposure plus Reserves exceeds the Borrowing Base, Borrowers shall immediately
repay the Revolving Credit Loans to the extent required to eliminate such
excess; provided, however, that, if any such excess results from a discretionary
reduction in the Borrowing Base by Agent pursuant to this Agreement after the
Closing Date including the establishment of any reserve, then the applicable
Borrowers shall not be required to repay the excess before the end of the tenth
Business Day after receipt of such notice.
          3.3.2 Proceeds of Sale, Loss, Destruction or Condemnation of
Collateral. If any Borrower sells, leases or otherwise disposes of or transfers
any of the Collateral (other than Inventory sold in the ordinary course of
business) having a value in excess of $10,000,000 or if any of the Collateral
having a value in excess of $10,000,000 is lost or destroyed or taken by
condemnation, Borrowers shall promptly either (a) deliver to Agent a Borrowing
Base Certificate showing that after giving effect to such disposition, loss,
destruction, or condemnation, Availability is greater than zero, or (b) pay to
Agent for the ratable benefit of Lenders as and when received by any Borrower
and as a mandatory prepayment of the Loans, such amount as is needed to cause
Availability to be greater than zero from the proceeds (including insurance
payments but net of costs and taxes incurred in connection with such sale or
event) received by such Borrower from such disposition, loss, destruction, or
condemnation. Any such prepayment shall be applied to reduce the outstanding
principal balance of the Revolving Credit Loans, but shall not permanently
reduce the Revolving Loan Commitments.
          3.3.3 LIBOR Portions. If the application of any payment made in
accordance with the provisions of Sections 3.2, 3.3 and 3.4 at a time when no
Event of Default has occurred and is continuing would result in termination of a
LIBOR Portion prior to the last day of the Interest Period for such LIBOR
Portion, then, at Borrowers’ option, the amount of such prepayment shall not be
applied to reduce the outstanding principal balance of the Revolving Credit
Loans, but shall instead be deposited in a Dominion Account, and the LIBOR
Portion and all of Borrowers’ obligations in connection therewith, including
with respect to payment of principal thereof and interest thereon, shall
continue as if no prepayment of such LIBOR Portion had been required or made.
          3.3.4 Optional Payments. Borrowers may, at their option from time to
time upon not less than three Business Days’ prior written notice from Borrower
Representative to Agent in the case of LIBOR Portions and not later than
10:00 a.m., New York City time on the date of payment to Agent in the case of
Base Rate Portions, repay Base Rate Portions or repay/prepay LIBOR Portions;
provided that the amount of any such payment in the case of LIBOR Portions is at
least $500,000 (or such lesser

19



--------------------------------------------------------------------------------



 



amount as constitutes all outstanding LIBOR Portions at such time) and in
integral multiples of $100,000 above $500,000. Except for charges under
subsection 3.2.5 applicable to payments of LIBOR Portions, all such payments
shall be without premium or penalty.
          3.3.5 Optional Reductions of Revolving Loan Commitments. Borrowers
may, at their option from time to time upon not less than three Business Days’
prior written notice from Borrower Representative to Agent, terminate in whole
or permanently reduce ratably in part, the unused portion of the Revolving Loan
Commitments; provided, however, that each such partial reduction shall be in an
amount of $5,000,000 or integral multiples of $1,000,000 in excess thereof.
     3.4 Application of Payments and Collections; Business Day Convention.
          3.4.1 Collections. All items of payment received by Agent by 2:00
p.m., New York City time, on any Business Day shall be deemed received on that
Business Day. All items of payment received after 2:00 p.m., New York City time,
on any Business Day shall be deemed received on the following Business Day. If
as the result of collections of Accounts as authorized by subsection 6.2.4
hereof or otherwise, a credit balance exists in the Loan Account, such credit
balance shall not accrue interest in favor of Borrowers, but shall be disbursed
to Borrowers or otherwise at Borrower Representative’s direction in the manner
set forth in subsection 3.1.2, upon Borrower Representative’s request at any
time, so long as no Default or Event of Default has occurred and is continuing.
Agent may, at its option, offset such credit balance against any of the
Obligations upon and during the continuance of an Event of Default.
          3.4.2 Apportionment, Application and Reversal of Payments. Principal
and interest payments shall be apportioned ratably among Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender), and fees, except as otherwise provided herein or in the Fee
Letter, shall be apportioned ratably among Lenders. All payments shall be
remitted to Agent and shall be applied ratably among Lenders, in accordance with
the provisions of this Agreement as follows: first, to pay any fees or expense
reimbursements (other than amounts related to Product Obligations) then due to
Lenders from Borrowers; second, to pay interest due from Borrowers in respect of
all Loans, including Swingline Loans, Overadvances, and Agent Loans; third, to
pay or prepay principal of Swingline Loans and Agent Loans; fourth, to pay or
prepay principal of Base Rate Portions (other than Swingline Loans and Agent
Loans, but including Overadvances) and unpaid reimbursement obligations in
respect of Letters of Credit; fifth, to pay principal of LIBOR Portions in the
chronological order of expiration of the Interest Periods thereof; sixth, to pay
as cash collateral or a Supporting Letter of Credit in an amount equal to 102%
of the outstanding Letter of Credit Obligations (to the extent not supported by
a Supporting Letter of Credit in such amount); seventh, to the payment of any
other Obligation due to Agent or any Lender by Borrowers (other than Product
Obligations); eighth, to pay amounts due to Bank or an Affiliate of Bank in
respect of Product Obligations of the type described in clause (i) of the
definition thereof; and ninth, to pay amounts due to Bank, any Affiliate of
Bank, or any other Lender in respect of Product Obligations to the extent not
covered above. After

20



--------------------------------------------------------------------------------



 



the occurrence and during the continuance of an Event of Default, as between
Agent and Borrowers, Agent shall have the continuing exclusive right to apply
and reapply any and all such payments and collections received at any time or
times hereafter by Agent against the Obligations, in such manner as Agent may
deem advisable to comply with this subsection 3.4.2, notwithstanding any entry
by Agent or any Lender upon any of its books and records.
          3.4.3 Business Day Convention. Whenever any payment, report, document,
or notice hereunder shall be stated to be due on a day other than a Business
Day, the due date therefor shall be extended to the next Business Day, and in
the case of a payment which accrues interest, interest thereon will be payable
for the period of such extension; provided, however, that if such extension
would cause payment of interest on or principal of any LIBOR Portion to be made
in the next calendar month, such payment shall be made on the immediately
preceding Business Day.
     3.5 All Loans to Constitute One Obligation. The Loans and LC Obligations
shall constitute one general Obligation of Borrowers, and shall be secured by
Agent’s Lien upon all of the Collateral.
     3.6 Loan Account. Agent shall enter all Loans as debits to a loan account
(the “Loan Account”) and shall also record in the Loan Account all payments made
by Borrowers on any Obligations and all other amounts credited to the Loan
Account as provided herein, and may record therein, in accordance with customary
accounting practice, other debits and credits, including interest and all other
charges and expenses properly chargeable to Borrowers under the Loan Documents
if Borrowers have not paid the same when due.
     3.7 Statements of Account. Agent will account to Borrowers monthly with a
statement of Loans, charges and payments made pursuant to this Agreement during
the immediately preceding month, and such accounts rendered by Agent shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that any failure by Agent to maintain and deliver such
accounts or any error therein shall not affect Borrowers’ obligation to repay
the Obligations in accordance with the terms of this Agreement.
     3.8 Increased Costs. If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted or implemented after the date of this Agreement and having
general applicability to all banks or finance companies within the jurisdiction
in which any Lender operates (excluding, for the avoidance of doubt, the effect
of and phasing in of capital requirements or other regulations or guidelines
passed prior to the date of this Agreement), or any interpretation or
application thereof after the date hereof by any governmental authority charged
with the interpretation or application thereof, or the compliance of such Lender
therewith, shall:
     (a) (1) subject such Lender to any tax with respect to this Agreement
(other than (a) any tax based on or measured by net income or otherwise in the

21



--------------------------------------------------------------------------------



 



nature of a net income tax, including any franchise tax or any similar tax based
on capital, net worth or comparable basis for measurement, (b) any tax collected
by a withholding on payments and which is neither computed by reference to the
net income of the payee nor in the nature of an advance collection of a tax
based on or measured by the net income of the payee and (c) any tax covered by
subsection 2.9(a)) or (2) change the basis of taxation of payments to such
Lender of principal, fees, interest or any other amount payable hereunder or
under any Loan Documents (other than in respect of (a) any tax based on or
measured by net income or otherwise in the nature of a net income tax, including
any franchise tax or any similar tax based on capital, net worth or comparable
basis for measurement, (b) any tax collected by a withholding on payments and
which is neither computed by reference to the net income of the payee nor in the
nature of an advance collection of a tax based on or measured by the net income
of the payee and (c) any tax covered by subsection 2.9(a));
     (b) impose, modify or hold applicable any reserve (except any reserve taken
into account in the determination of the applicable LIBOR), special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, or advances or loans by, or other credit extended by, any office
of such Lender which is not otherwise included in the determination of LIBOR
hereunder, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
     (c) impose on such Lender any other condition affecting any Loan Document;
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case, Borrowers
shall pay such Lender, upon demand and certification not later than 60 days
following receipt of notice by Borrower Representative of the imposition of such
increased costs, such additional amount as will compensate such Lender for such
additional cost or such reduction, as the case may be, to the extent such Lender
has not otherwise been compensated, with respect to a particular Loan, for such
increased cost as a result of an increase in the Base Rate or the LIBOR. An
officer of the applicable Lender shall determine the amount of such additional
cost or reduced amount using reasonable averaging and attribution methods and
shall certify the amount of such additional cost or reduced amount to Borrowers,
which certification shall include a written explanation and details of such
additional cost or reduction to Borrowers and shall contain a representation and
warranty on the part of the Lender to the effect that the Lender has complied
with its obligations set forth in subsection 3.13.1 to eliminate or reduce such
amount. Such certification shall be conclusive absent demonstrable error.
     3.9 Suspension of LIBOR Portions. If Agent or the Majority Lenders shall
have determined that:

22



--------------------------------------------------------------------------------



 



          (i) reasonable means do not exist for ascertaining the LIBOR for any
Interest Period; or
          (ii) Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank market with respect to a
proposed LIBOR Portion, or a proposed conversion of a Base Rate Portion into a
LIBOR Portion; or
          (iii) any applicable law, treaty, regulation or directive, or any
change therein or in the interpretation or application thereof after the date
hereof, shall make it unlawful for any Lender (for purposes of this clause
(iii), the term “Lender” shall include the office or branch where such Lender or
any corporation or bank then controlling such Lender makes or maintains any
LIBOR Portions) to make or maintain its LIBOR Portions, or adverse or unusual
conditions in, or changes in applicable law relating to, the London interbank
market make it, in the reasonable judgment of Agent, impracticable to fund
therein any of the LIBOR Portions, or make the projected LIBOR unreflective of
the actual costs of funds therefor to any Lender;
then (a) Agent or such Lender shall give Borrower Representative prompt written
or electronic notice of the determination of such effect, and thereupon the
obligation of Agent and Lenders to make or continue affected types of LIBOR
Portions or convert Base Rate Portions to affected types of LIBOR Portions
hereunder shall be suspended during the pendency of such circumstances, (b) any
request for an affected type of LIBOR Portion shall be made as a Base Rate
Portion unless Borrower Representative shall notify Agent, no later than 1:00
p.m. (New York City time) three Business Days prior to the date of such proposed
borrowing, that the request for such borrowing shall be canceled or made as an
unaffected type of LIBOR Portion, (c) any Base Rate Portion or existing LIBOR
Portion which was to have been converted to an affected type of LIBOR Portion
shall be continued as a Base Rate Portion unless Borrower Representative shall
notify Agent, no later than 1:00 p.m. (New York City time) three Business Days
prior to the proposed conversion, that the request for such conversion shall be
made as an unaffected type of LIBOR Portion, and (d) Borrowers shall, promptly
upon reasonable request by Agent, convert any existing affected LIBOR Portions
into Base Rate Portions or unaffected types of LIBOR Portions; provided,
however, that before delivering any such notice, the affected Lender agrees to
use all reasonable efforts to designate a different lending office if the making
of such a designation would allow such lender to continue to perform its
obligations to fund, continue or maintain LIBOR Portions and would not, in the
reasonable judgment of such Lender, be significantly disadvantageous to such
Lender.
     3.10 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of any Loan made by it in excess of its ratable share of
payments on account of Loans made by all Lenders, such Lender shall forthwith
purchase from each other Lender such participation in such Loan as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each other Lender; provided, that, if all

23



--------------------------------------------------------------------------------



 



or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lenders the purchase price to the extent of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section 3.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation. Notwithstanding anything to the contrary contained herein, all
purchases and repayments to be made under this Section 3.10 shall be made
through Agent. For the avoidance of doubt, this Section 3.10 shall not apply to
payments received by a Lender from an assignee in connection with the assignment
of its Loans or from a participant in connection with the sale or settlement of
such participation.
     3.11 Indemnity for Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, Agent, any
Lender, Bank or any Affiliate of Bank is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by Agent or such
Lender and Borrowers shall be liable to pay to Agent and Lenders, and each
Borrower hereby does indemnify Agent and Lenders and hold Agent and Lenders
harmless for, the amount of such payment or proceeds surrendered. The provisions
of this Section 3.11 shall be and remain effective notwithstanding any contrary
action which may have been taken by Agent or any Lender in reliance upon such
payment or application of proceeds, and any such contrary action so taken shall
be without prejudice to Agent’s and Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this
Section 3.11 shall survive the termination of this Agreement.
     3.12 Nature and Extent of Each Borrower’s Liability.
          3.12.1 Joint and Several Liability. Each Borrower shall be liable for,
on a joint and several basis, all of the Loans and other Obligations, regardless
of which Borrower actually may have received the proceeds of any Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations hereunder. Each Borrower hereby
unconditionally and irrevocably agrees that upon

24



--------------------------------------------------------------------------------



 



default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest owed on, any of the Loans or other
Obligations, such Borrower shall forthwith pay the same.
          3.12.2 Unconditional Nature of Liability. Each Borrower’s joint and
several liability hereunder with respect to the Loans and other Obligations
shall, to the fullest extent permitted by applicable law, be the unconditional
liability of such Borrower irrespective of (i) the validity, enforceability,
avoidance or subordination of any of the Obligations or of any other document
evidencing all or any part of the Obligations, (ii) the absence of any attempt
to collect any of the Obligations from any other Borrower or any Collateral or
other security therefor, or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance or granting of any indulgence
by Agent or any Lender with respect to any provision of any instrument executed
by any other Borrower evidencing or securing the payment of any of the
Obligations, or any other agreement now or hereafter executed by any other
Borrower and delivered to Agent or any Lender, (iv) the failure by Agent to take
any steps to perfect or maintain the perfected status of its security interest
in or Lien upon, or to preserve its rights to, any of the Collateral or other
security for the payment or performance of any of the Obligations or Agent’s
release of any Collateral or of its Liens upon any Collateral, (v) Agent’s or
Lenders’ election, in any proceeding instituted under the Bankruptcy Code, for
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the release or compromise, in
whole or in part, of the liability of any other Borrower for the payment of any
of the Obligations, (viii) any increase in the amount of the Obligations beyond
any limits imposed herein or in the amount of any interest, fees or other
charges payable in connection therewith, in each case, if consented to by
Borrower Representative, or any decrease in the same, (ix) the disallowance of
all or any portion of Agent’s or any Lender’s claims against any other Borrower
for the repayment of any of the Obligations under Section 502 of the Bankruptcy
Code, or (x) any other circumstance that might constitute a legal or equitable
discharge or defense of any other Borrower. After the occurrence and during the
continuance of any Event of Default, Agent may proceed directly and at once,
without notice to any Borrower (except as provided herein), against any or all
of Borrowers to collect and recover all or any part of the Obligations, without
first proceeding against any other Borrower or against any Collateral or other
security for the payment or performance of any of the Obligations, and each
Borrower waives any provision that might otherwise require Agent under
applicable law to pursue or exhaust its remedies against any Collateral or other
Borrower before pursuing another Borrower. Each Borrower consents and agrees
that Agent shall be under no obligation to marshal any assets in favor of any
Borrower or against or in payment of any or all of the Obligations.
     3.13 Lender’s Obligation to Mitigate; Replacement of Lenders.
          3.13.1 Lender’s Obligation to Mitigate. If any Lender requests
compensation under Section 3.8, or if Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.9, then such Lender shall use all commercially
reasonable efforts

25



--------------------------------------------------------------------------------



 



(subject to applicable legal and regulatory restrictions) to mitigate or
eliminate the amount of such compensation or additional amount, including by
designating a different lending office for funding or booking its Loans
hereunder or by assigning its rights and obligations hereunder to another of its
offices, branches or Affiliates; provided that no Lender shall be required to
take any action pursuant to this Section 3.13 unless, in the reasonable judgment
of such Lender, such designation or assignment or other action (i) would
eliminate or reduce amounts payable pursuant to Section 3.8 or 2.9, as the case
may be, in the future, (ii) would not subject such Lender to any material
unreimbursed cost or expense and (iii) would not otherwise be materially
disadvantageous to such Lender. Borrowers shall pay all reasonable and
documented costs and expenses incurred by a Lender in connection with any such
designation or assignment.
          3.13.2 Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.8, or if Borrowers are required to pay any additional amount to
an Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.9, or (b) any Lender defaults in its obligation to fund Loans
hereunder, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 12), all
its interests, rights and obligations under this Agreement to an assignee that
shall accept such assignment and assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that: (i) the
replacement Lender shall be (a) an existing Lender or (b) another financial
institution reasonably acceptable to Agent; (ii) the assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in unreimbursed Letter of Credit disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrowers (in the case of all other amounts); (iii) the
assignee shall execute an Assignment and Acceptance Agreement pursuant to which
it shall become a party hereto as provided in subsection 12.1.1; and (iv) in the
case of any such assignments resulting from a claim for compensation under
Section 3.8 or payments required to be made pursuant to Section 2.9, such
assignment will result in a material reduction in such compensation or payments.
Upon compliance with the provisions for assignment provided in subsection 12.1.1
and this subsection 3.13.2, such assignee shall constitute a “Lender” hereunder
and the Lender being so replaced shall no longer constitute a “Lender”
hereunder. A Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrowers to require such assignment cease to apply.
SECTION 4.   TERM AND TERMINATION
     4.1 Term of Agreement. This Agreement shall be in effect from and including
the Closing Date, through and including the Stated Termination Date (the
“Term”), unless earlier terminated as provided in Section 4.2 hereof.
     4.2 Termination.

26



--------------------------------------------------------------------------------



 



          4.2.1 Termination by Agent or Lenders. Agent may, and at the direction
of Majority Lenders shall, terminate this Agreement immediately without notice
(other than any notice required by Section 10) upon the occurrence and during
the continuance of an Event of Default.
          4.2.2 Termination by Borrowers. Upon at least five days’ prior written
notice to Agent and Lenders, Borrower Representative may, at its option,
terminate this Agreement; provided, however, that no such termination shall be
effective until Borrowers have paid (or collateralized to Agent’s reasonable
satisfaction) all of the Obligations in immediately available funds, all Letters
of Credit have expired, terminated or have been collateralized in accordance
with subsection 1.2.10 and Borrowers have complied with subsection 3.2.5. Any
notice of termination given by Borrower Representative shall be irrevocable
unless all Lenders otherwise agree in writing and no Lender shall have any
obligation to make any Loans or issue or procure any Letters of Credit on or
after the termination date stated in such notice; provided, however, that any
such notice of termination may state that it is conditioned upon the
availability of an alternate or replacement credit facility, and that if an
alternate or replacement credit facility is not obtained, such notice of
termination may be revoked by Borrower Representative. Borrower Representative
may elect to terminate this Agreement in its entirety only. No section of this
Agreement or type of Loan available hereunder may be terminated singly.
          4.2.3 Effect of Termination. All of the Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination of this Agreement. All undertakings, agreements, covenants,
warranties and representations of Borrowers contained in the Loan Documents
shall survive any such termination and Agent shall retain its Liens in the
Collateral and Agent and each Lender shall retain all of its rights and remedies
under the Loan Documents notwithstanding such termination until all Obligations
have been discharged or paid, in full, in immediately available funds, including
all Obligations under subsection 3.2.5 resulting from such termination.
SECTION 5.   SECURITY INTERESTS
     5.1 Security Interest in Collateral. To secure the prompt payment and
performance to the Secured Parties of the Obligations, each Borrower hereby
grants to Agent, for the benefit of the Secured Parties, a continuing lien upon
and security interest in all of the following assets of such Borrower, whether
now owned or existing or hereafter created, acquired or arising and wheresoever
located:

  (i)   Accounts;     (ii)   the Deposit Accounts listed on Schedule 5.1 hereto;
and     (iii)   Inventory;

27



--------------------------------------------------------------------------------



 



together with all books, records, writings, data bases, information, Documents,
and Supporting Obligations directly relating to or evidencing, embodying, or
incorporating any of the foregoing, and all Proceeds of and from any of the
foregoing.
     5.2 Excluded Collateral. Collateral shall not include real property,
Fixtures, Equipment, Securities of Subsidiaries, the Proceeds and products of
any of the foregoing Property or any other Property not specifically designated
as Collateral hereby.
     5.3 Lien Perfection; Further Assurances. Subject to the provisions of
Section 6 hereof, Borrowers shall promptly execute such instruments, assignments
or documents and take such other actions as are necessary or are reasonably
requested by Agent to perfect or to continue the perfection of Agent’s security
interest in the Collateral and to ensure priority of such security interest
(subject to Permitted Liens). Each Borrower hereby authorizes Agent to file
financing statements that indicate the Collateral as being of an equal or lesser
scope, or with greater or lesser detail, than as set forth in Section 5.1. Each
Borrower also hereby ratifies its authorization for Agent to have filed in any
jurisdiction any such financing statements or amendments thereto if filed prior
to the date hereof. At Agent’s reasonable request, each Borrower shall also
promptly execute or cause to be executed and shall deliver to Agent any and all
documents, instruments and agreements to give effect to or carry out the terms
or intent of the Loan Documents.
SECTION 6.  COLLATERAL ADMINISTRATION
     6.1 General.
          6.1.1 Location of Collateral. Except as otherwise permitted below in
this subsection 6.1.1, all Collateral will at all times be kept by Borrowers at
one or more of the business locations set forth in Schedule 6.1.1 hereto, as
updated by Borrowers by providing prompt written notice to Agent of any new
location. With respect to any Inventory of Borrowers located in the United
States but stored or consigned on real property not owned or leased by a
Borrower, the applicable Borrower shall use commercially reasonable efforts to
obtain a Bailee Certificate from the owner of such real property. Borrowers
shall not be required to comply with the provisions of this subsection 6.1.1
(a) in respect of any location at which no Collateral other than Inventory
having a value of less than $500,000 is kept, and (b) in respect of Inventory
which is in transit.
          6.1.2 Insurance of Collateral. Borrowers shall maintain insurance
(subject to customary deductibles) with financially sound and reputable
insurance carriers upon their properties and assets and with respect to the
business of Borrowers against such risks and in such amounts as is customary for
similar businesses. Each policy of property insurance covering the Borrowers’
inventory shall name Agent as loss payee as its interest may appear and shall
contain a clause requiring the insurer to give not less than 10 days’ prior
written notice to Agent in the event of cancellation of the policy for
nonpayment of premium and not less than 30 days’ prior written notice to Agent
in the event of cancellation of the policy for any other reason and a clause
reasonably satisfactory to Agent to the effect that the interest of Agent shall
not be impaired or

28



--------------------------------------------------------------------------------



 



invalidated by any act or neglect of any Borrower or any of its Subsidiaries. On
the Closing Date and within 30 days after each renewal or replacement of the
policies required to be carried hereby, Borrowers shall deliver to Agent an
insurance certificate in form and substance reasonably satisfactory to Agent.
Unless Borrowers provide Agent with the insurance certificate required by this
subsection 6.1.2, in addition to the other rights and remedies Agent or Lenders
may have, Agent may purchase insurance (subject to customary deductibles) at
Borrowers’ expense to protect Agent’s interests in the Collateral for the
benefit of the Secured Parties. Agent shall cancel such insurance promptly
following receipt of satisfactory evidence that Borrowers have obtained
insurance as required by this Agreement.
          6.1.3 Protection of Collateral. Neither Agent nor any Lender shall be
liable or responsible in any way for the safekeeping of any of the Collateral or
for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in Agent’s or any Lender’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other person whomsoever, but, as
among Borrowers, Agent and Lenders, the same shall be at Borrowers’ sole risk.
     6.2 Administration of Accounts.
          6.2.1 Records, Schedules and Assignments of Accounts. Borrowers shall
keep accurate and complete records of their Accounts and all payments and
collections thereon.
          6.2.2 Account Verification. After the occurrence and during the
continuance of a Default or an Event of Default, any of Agent’s officers,
employees or agents shall have the right, at any time or times hereafter, in the
name of Agent, any designee of Agent or any Borrower, to verify the validity,
amount or any other matter relating to any Accounts by mail, telephone,
electronic communication or otherwise. Borrowers shall cooperate fully with
Agent in an effort to facilitate and promptly conclude any such verification
process.
          6.2.3 Maintenance of Dominion Account. Borrowers shall maintain the
Deposit Accounts listed on Schedule 5.1 as Dominion Accounts pursuant to Blocked
Account Agreements. Each Blocked Account Agreement shall provide that the
applicable bank shall comply with instructions originated by Agent directing
disposition of the funds in the applicable Dominion Account or Accounts without
further consent by the applicable Borrower, and that, following receipt by it of
a notice of exclusive control (a “Notice of Exclusive Control”) from Agent,
(a) such bank shall not permit any funds or other assets to be transferred or
withdrawn by any Borrower from such Dominion Account or Accounts, (b) such bank
shall only comply with the instructions of Agent and no longer comply with
instructions of any Borrower in respect of such Dominion Account or Accounts,
and (c) such bank shall transfer all payments or other remittances received in
the Dominion Account or Accounts to Agent’s account for application on account
of the Obligations as provided in subsection 3.2.1 and Section 3.4. Agent agrees
that (x) it shall not deliver a Notice of Exclusive Control unless (i) a Default
or Event of

29



--------------------------------------------------------------------------------



 



Default has occurred and is continuing at the time or (ii) Availability falls
below $15,000,000, and (y) it shall provide Borrower Representative with prompt
notice of its delivery of a Notice of Exclusive Control, which notice shall
include a statement specifying with particularity the basis for delivery thereof
(i.e., either that a Default or Event of Default has occurred and is continuing
and the nature of the Default or Event of Default or that Availability has
fallen below $15,000,000); provided that the failure of Agent to deliver such
notice to Borrowers shall not in any manner affect the validity and
enforceability of any Notice of Exclusive Control; and provided, further that
Agent’s exclusive control shall be rescinded at such time as (A) Availability is
equal to or greater than $15,000,000 (determined using the most recent Borrowing
Base Certificate delivered by Borrower Representative, either at the time
required by subsection 8.1.4 hereof or voluntarily at any time for this purpose)
and (B) no Default or Event of Default shall have occurred and be continuing, in
each case for a period of 30 consecutive days. Agent assumes no responsibility
for such blocked account arrangements, including any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.
          6.2.4 Collection of Accounts, Proceeds of Collateral. Each Borrower
agrees that all invoices rendered on and after the Closing Date and other
requests made by any Borrower on or after the Closing Day for payment in respect
of Accounts shall contain a written statement directing payment in respect of
such Accounts to be paid to a lockbox or blocked account established pursuant to
subsection 6.2.3. If a Borrower receives remittances on account of Accounts
other than by direct payment to a Dominion Account, such Borrower shall cause
such remittances to be deposited in a Dominion Account as soon as practicable.
Agent retains the right at all times after the occurrence and during the
continuance of an Event of Default to notify Account Debtors that Borrowers’
Accounts have been assigned to Agent and to collect Borrowers’ Accounts directly
in its own name, or in the name of Agent’s agent, and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers.
          6.2.5 Taxes. If an Account includes a charge for any tax payable to
any Governmental Authority, Agent is authorized, in its sole discretion, after
the occurrence and during the continuance of an Event of Default, to pay the
amount thereof to the proper Governmental Authority for the account of the
applicable Borrower and to charge Borrowers therefor, except for taxes that
(i) are being actively contested in good faith and by appropriate proceedings
and with respect to which Borrowers maintain reasonable reserves on its books
therefor and (ii) would not reasonably be expected to result in any Lien other
than a Permitted Lien. In no event shall Agent or any Lender be liable for any
taxes to any Governmental Authority that may be due by any Borrower.
     6.3 Administration of Inventory. Borrowers shall keep records of their
Inventory which records shall be complete and accurate in all material respects,
and shall conduct a physical inventory no less frequently than annually.
     6.4 Payment of Charges. All amounts properly chargeable to Borrowers under
this Section 6 shall be Obligations, shall be payable on demand and shall bear

30



--------------------------------------------------------------------------------



 



interest from the date such advance was made until paid in full at the rate
applicable to Base Rate Portions from time to time.
SECTION 7.   REPRESENTATIONS AND WARRANTIES
     7.1 General Representations and Warranties. To induce Agent and each Lender
to enter into this Agreement and to make advances hereunder, Borrowers represent
and warrant to Agent and each Lender, on a joint and several basis, that:
          7.1.1 Organization, Existence and Qualification. Each Loan Party is a
corporation, general partnership, limited partnership, or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization. Each
Loan Party is duly qualified and is authorized to do business and is in good
standing as a foreign limited liability company, limited partnership or
corporation, as applicable, in all states and jurisdictions in which the failure
of such Loan Party to be so qualified would reasonably be expected to have a
Material Adverse Effect.
          7.1.2 Power and Authority; No Conflict. Each Loan Party has all
requisite power and authority to conduct its business as currently conducted and
own its Property and is duly authorized and empowered to enter into, execute,
deliver and perform each of the Loan Documents to which it is a party. The
execution, delivery and performance by each Loan Party of each of the Loan
Documents to which it is a party have been duly authorized by all necessary
corporate or other relevant action and do not and will not: (i) contravene,
violate or result in a breach of or default under (a) any Loan Party’s charter,
articles or certificate of incorporation, certificate of formation, bylaws,
limited liability company or partnership agreement, or other organizational
documents (as the case may be), (b) any provision of any law, rule, regulation,
order of any Governmental Authority, writ, judgment, injunction, decree,
determination or award in effect having applicability to such Loan Party, the
violation of which would reasonably be expected to have a Material Adverse
Effect, or (c) any indenture or loan or credit agreement or any other agreement,
lease or instrument binding on a Loan Party or its Properties, the breach of or
default under which would reasonably be expected to have a Material Adverse
Effect; or (ii) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) upon or with respect to any of the Collateral now
owned or hereafter acquired by such Loan Party.
          7.1.3 Legally Enforceable Agreement. This Agreement is, and each of
the other Loan Documents when executed and delivered will be, a legal, valid and
binding obligation of each Loan Party party hereto or thereto, enforceable
against it in accordance with its respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, or fraudulent transfer laws, or other
similar laws affecting creditors’ rights generally, and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

31



--------------------------------------------------------------------------------



 



          7.1.4 Organizational Structure. Schedule 7.1.4 hereto contains, as of
the date of this Agreement, a true and complete organizational structure chart
of the Loan Parties and their respective Subsidiaries, which organizational
structure chart includes the exact legal name of each Loan Party and each of its
Subsidiaries and the percentage of Voting Stock owned by each owner of Voting
Stock of each such entity (other than Century).
          7.1.5 Names; Organization. Except as set forth on Schedule 7.1.5, none
of Borrowers has within the five years immediately preceding the Closing Date
(a) used any legal, fictitious or trade names, or (b) been the surviving entity
of a merger or consolidation or acquired all or substantially all of the assets
of any Person. Each of each Borrower’s state(s) of incorporation or
organization, Type of Organization and Organizational I.D. Number is set forth
on Schedule 7.1.5.
          7.1.6 Business Locations; Inventory. Each of each Borrower’s chief
executive office, location of books and records and other places of business are
as listed on Schedule 6.1.1 hereto, as updated from time to time by Borrowers in
accordance with the provisions of subsection 6.1.1. Except as shown on
Schedule 6.1.1 hereto, as updated from time to time by Borrowers in accordance
with the provisions of subsection 6.1.1, no Inventory with a value in excess of
$500,000 is stored with a bailee, distributor, warehouseman or similar party,
nor is any Inventory consigned to any Person.
          7.1.7 Title to Properties; Priority of Liens. Each Borrower has good
title to all of the Collateral owned by it from time to time free and clear of
all Liens except Permitted Liens. The provisions of this Agreement and the other
Loan Documents create valid Liens on the Collateral in favor of Agent, for the
ratable benefit of the Secured Parties, and upon the filing of the financing
statements and the consummation of the other actions listed on Schedule 7.1.7
hereto, such Liens on the Collateral shall be perfected Liens having priority
over all other Liens on the Collateral other than Permitted Liens having
priority by operation of law.
          7.1.8 Financial Statements; Absence of Material Adverse Change; Fiscal
Year. Borrowers have delivered to Agent the (a) audited financial statements of
Century and its Subsidiaries as of December 31, 2004, on a Consolidated basis
prepared in accordance with GAAP, (b) unaudited interim financial statements of
Century and its Subsidiaries as of June 30, 2005, on a Consolidated basis
prepared in accordance with GAAP, and (c) unaudited interim financial statements
of Borrowers and Guarantors as of June 30, 2005, on a consolidating basis. All
such financial statements present fairly in all material respects the financial
positions of such Persons at such dates and the results of such Persons’
operations for such periods. As of the date of this Agreement, since June 30,
2005, there has been no material adverse change in the financial position of
Century and its Subsidiaries, taken as a whole. The fiscal year of each Borrower
and Guarantor ends on December 31 of each year.
          7.1.9 Full Disclosure. Neither the Loan Documents nor the financial
statements made or delivered by any Loan Party to Agent or any Lender on or
prior to the date of this Agreement contain any untrue statement of a material
fact or omit a material

32



--------------------------------------------------------------------------------



 



fact necessary to make such statements or information not misleading in light of
the circumstances under which such statements were made.
          7.1.10 Solvency. Each Loan Party is, and, after giving effect to the
initial Loans and any other Loans made hereunder and the initial Letters of
Credit and any other Letters of Credit to be issued hereunder and all related
transactions, will be, Solvent.
          7.1.11 Taxes. Each Borrower (a) has filed all federal, state and local
tax returns and other reports relating to taxes it is required by law to file
and except for any such filing the failure of which to file would not reasonably
be expected to have a Material Adverse Effect, and (b) has paid, or made
provision for the payment of, all taxes, assessments, fees, levies and other
governmental charges upon it, its income and Properties, except for any such
payment or provision the failure of which to pay or make would not reasonably be
expected to have a Material Adverse Effect.
          7.1.12 Intellectual Property Relating to Inventory. Each Borrower
owns, possesses or licenses or has the right to use all Intellectual Property
necessary in such Borrower’s reasonable judgment for the production, processing,
use, and sale or other disposition of its Inventory (its “Inventory IP”) without
any known infringement upon the intellectual property rights of others, except
for any such infringement that as would not reasonably be expected to have a
Material Adverse Effect.
          7.1.13 Governmental Consents. Each Loan Party has, and is in good
standing with respect to, all governmental consents, approvals, licenses,
authorizations, permits, certificates, inspections and franchises necessary to
continue to conduct its business as heretofore or proposed to be conducted by it
and to own or lease and operate its Properties as now owned or leased by it,
except where any failure to so possess, have, or maintain any of the foregoing
would not reasonably be expected to have a Material Adverse Effect.
          7.1.14 Compliance with Laws. Each Loan Party has duly complied, and
its Properties, business operations and leaseholds are in compliance with, the
provisions of all federal, state and local laws, rules and regulations
applicable to such Borrower, its Properties or the conduct of its business,
except for any such non-compliance that would not reasonably be expected to have
a Material Adverse Effect. There have been no citations, notices or orders of
noncompliance with any applicable laws issued by any Governmental Authority to
any Loan Party under any such law, rule or regulation, except for any such
citations, notices or orders in respect of noncompliance the failure to comply
with which would not reasonably be expected to have a Material Adverse Effect.
          7.1.15 Restrictive Agreements. No Loan Party is a party to or subject
to any Restrictive Agreements.
          7.1.16 Litigation. Except as set forth on Schedule 7.1.16 hereto or in
Century’s form 10-K or any form 10-Q filed with the SEC on or after January 1,
2005

33



--------------------------------------------------------------------------------



 



and before the Closing Date, there are no actions, suits, proceedings or
investigations pending, or to the knowledge of any Borrower, threatened, against
or directly affecting any Loan Party, or the business, operations, Properties,
prospects, profits or condition of any Loan Party, which, individually or in the
aggregate would reasonably be expected to be adversely determined, and, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default with respect to any order, writ, injunction,
judgment, decree or rule of any Governmental Authority, which default,
individually or in the aggregate, if not cured, would reasonably be expected to
have a Material Adverse Effect.
          7.1.17 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to have a Material Adverse Effect.
          7.1.18 No Defaults. As of the Closing Date, no event has occurred and
no condition exists which would, upon or after the execution and delivery of the
Loan Documents or any Loan Party’s performance hereunder, constitute a Default
or an Event of Default.
          7.1.19 Related Businesses. As of the Closing Date, Borrowers are
primarily engaged in the business of producing value-added and standard-grade
primary aluminum products, bauxite mining, and alumina refining and businesses
and activities related thereto.
          7.1.20 Margin Regulations. No Loan Party is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
          7.1.21 Regulated Entities. No Borrower, nor any Subsidiary of any
Borrower, is an “investment company” within the meaning of the Investment
Company Act of 1940. No Borrower or Subsidiary of any Borrower is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, or the Interstate Commerce Act.
          7.1.22 Anti-Terrorism Laws.
     (a) General. None of the Loan Parties, any of their Subsidiaries or, to its
knowledge, any of their Affiliates, is in violation of any Anti-Terrorism Law or
to its knowledge engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any Anti-Terrorism Law.
     (b) Executive Order No. 13224. None of the Loan Parties, their Subsidiaries
or, to its knowledge, any of their Affiliates, is any of the following (each a
“Blocked Person”):

34



--------------------------------------------------------------------------------



 



          (i) a Person controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
          (ii) a Person with which any Lender is expressly prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
          (iii) a Person that committed “terrorism” as defined in Executive
Order No. 13224; or
          (iv) a Person that is named as a “specially designed national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website or any replacement website or other
replacement official publication of such list.
None of the Loan Parties, their Subsidiaries or, to its knowledge, any of their
Affiliates, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or to its knowledge for the benefit
of any Blocked Person or (ii) deals in, or otherwise engages in any transaction
involving any property or interests in property expressly blocked pursuant to
Executive Order No. 13224.
     7.2 Reaffirmation of Representations and Warranties. Borrowers acknowledge
that each Loan request made or deemed made hereunder shall constitute Borrowers’
reaffirmation, as of the date of each such Loan request, of the truth and
correctness in all material respects of each representation and warranty made or
furnished to Agent or any Lender by or on behalf of any Loan Party in each of
the Loan Documents (except to the extent any such representation or warranty
expressly relates to an earlier date, in which case such reaffirmation shall be
of the truth and correctness in all material respects of such representation or
warranty as of such earlier date).
     7.3 Survival of Representations and Warranties. All representations and
warranties of Borrowers contained in this Agreement or any of the other Loan
Documents shall survive the execution, delivery and acceptance thereof by Agent
and each Lender and the parties thereto and the closing of the transactions
described therein or related thereto.
SECTION 8.   COVENANTS AND CONTINUING AGREEMENTS
   8.1 Affirmative Covenants. During the Term, and thereafter for so long as
there are any Obligations outstanding (other than contingent indemnity and
expense reimbursement obligations for which no claim has been made), Borrowers
jointly and severally covenant that they shall, unless otherwise consented to by
Majority Lenders in writing in accordance with subsection 12.2.1:
          8.1.1 Visits and Inspections. Subject to the limitations set forth in
Section 2.6 and Section 6 permit representatives of Agent, and during the
continuance of any Default or Event of Default any Lender, from time to time, as
often as may be

35



--------------------------------------------------------------------------------



 



reasonably requested, but only during normal business hours and without undue
interruption of normal business activities, to visit and inspect the facilities
of each Borrower, inspect and make extracts from its books and records, and
discuss with its officers, each Borrower’s business, assets, liabilities,
financial condition and results of operations. Agent, if no Default or Event of
Default then exists, shall give Borrowers reasonable prior notice of any such
inspection.
          8.1.2 Notices. Promptly, and in any event within three Business Days
after a Responsible Officer of any Borrower obtains knowledge thereof, notify
Agent in writing of the occurrence of (i) any Default or Event of Default, and
(ii) any development that has had, or would reasonably be expected to have, a
Material Adverse Effect.
          8.1.3 Records and Books; Financial Statements. Keep adequate records
and books of account with respect to its business activities in which proper
entries are made in accordance with customary accounting practices reflecting
its financial transactions; and cause to be prepared and furnished to Agent, the
following:
     (a) not later than 90 days after the close of each fiscal year of
Borrowers, (A) unqualified (except for a qualification for a change in
accounting principles with which the accountant concurs) audited financial
statements of Century and its Subsidiaries as of the end of such year, on a
Consolidated basis, certified by Deloitte & Touche or another firm of
independent certified public accountants of recognized standing selected by
Borrowers and reasonably acceptable to Agent (which financial statements
(1) shall be prepared in accordance with GAAP, applied on a consistent basis,
unless Borrowers’ certified public accountants concur in any change therein and
such change is disclosed to Agent and is consistent with GAAP, and (2) shall not
contain any paragraph of emphasis or explanatory note calling in to question the
ability of Century to continue as a going concern) and (B) unaudited financial
statements of Borrowers and Guarantors for the fourth quarter of such fiscal
year, on a consolidating basis (it being understood that the Hawesville Entities
shall be presented as a single consolidating entity) certified by a Financial
Officer of Century as fairly presenting in all material respects the financial
position and results of operations of Century and its applicable Subsidiaries
for such fiscal quarter, subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes;
     (b) not later than 45 days after the end of Borrowers’ first three fiscal
quarters, unaudited interim financial statements (A) of Century and its
Subsidiaries, on a Consolidated basis (which financial statements shall be
prepared in accordance with GAAP, applied on a consistent basis, unless
Borrowers’ certified public accountants concur in any change therein and such
change is disclosed to Agent and is consistent with GAAP), and (B) of Borrowers
and Guarantors, on a consolidating basis (it being understood that the
Hawesville Entities shall be presented as a single consolidated entity), in each
case as of the end of such fiscal quarter and for the portion of the fiscal year
then elapsed, and in

36



--------------------------------------------------------------------------------



 



each case certified by a Financial Officer of Century as fairly presenting in
all material respects the financial position and results of operations of
Century and its applicable Subsidiaries for such fiscal quarter and period
subject only to changes from audit and year-end adjustments and except that such
statements need not contain notes;
     (c) from and after such time as average Availability is below $50,000,000
for any period of 15 consecutive days, and until such time thereafter as average
Availability is at least $50,000,000 for any period of 30 consecutive days, not
later than 30 days after the end of each month, including the last month of
Borrowers’ fiscal year, unaudited interim financial statements of Century and
its Subsidiaries as of the end of such month on a Consolidated basis, certified
by a Financial Officer of Century and fairly presenting in all material respects
the financial position and results of operations of Century and its applicable
Subsidiaries for such month and period subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes;
     (d) promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports of a financial
nature which Borrower Representative has made available to its Securities
holders generally and copies of any regular, periodic and material special
reports or registration statements which Borrower Representative or any of its
Subsidiaries files with the SEC or any Governmental Authority which may be
substituted therefor or any national securities exchange; and
     (e) promptly after request, such other data and information (financial and
otherwise) as Agent or a Lender may reasonably request from time to time,
bearing upon or related to the Collateral or Borrowers’ financial condition or
results of operations.
          Information required to be furnished pursuant to subsections 8.1.3(a),
(b) and (d) above shall be deemed to have been delivered on the date on which
Century provides notice to Agent that such information has been posted on
Century’s website on the Internet at the website address listed on the signature
pages hereof, at sec.gov/edaux/searches.htm or at another website identified in
such notice and accessible by Lenders without charge; provided that (A) such
notice may be included in a certificate delivered pursuant to subsection
8.1.3(b), and (B) Borrowers shall deliver paper copies of the information
referred to in subsections 8.1.3(a), (b) and (d) to Agent if Agent requests
delivery thereof.
          Concurrently with furnishing the financial statements described in
subsections 8.1.3(a) and (b), or more frequently if reasonably requested by
Agent, Borrowers shall cause to be prepared and furnished to Agent a Compliance
Certificate.
          8.1.4 Borrowing Base Certificates. (a) On or before the 15th day of
each fiscal quarter of Borrowers, and (b) from and after such time as average
Availability is below $50,000,000 for any period of 15 consecutive days, and
until such time

37



--------------------------------------------------------------------------------



 



thereafter as average Availability is at least $50,000,000 for any period of 30
consecutive days, but without duplication, on or before the 15th day of each
month, Borrower Representative shall deliver to Agent a Borrowing Base
Certificate as of the last day of the immediately preceding fiscal quarter (or
month, in the case of Borrowing Base Certificates delivered under clause
(b) above). If Borrowers deem it advisable, Borrowers may execute and deliver to
Agent Borrowing Base Certificates more frequently than as required pursuant to
this subsection 8.1.4.
          8.1.5 Projections. No later than 60 days following the first day of
each fiscal year of Century, deliver to Agent Projections for Century and its
Subsidiaries, on a Consolidated basis, and for Borrowers and Guarantors, on a
Consolidated basis, covering such fiscal year on a month-by-month basis.
          8.1.6 Taxes and Other Obligations. (a) File when due all tax returns
and other reports which any of them are required to file and the failure of
which to file would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; (b) pay, or provide for the payment when due of,
all taxes, fees, assessments and other governmental charges against it or upon
its property, income and franchises, the failure of which to pay would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and (c) pay when due all Indebtedness owed by it and all claims
of materialmen, mechanics, carriers, warehousemen, landlords, processors and
other like Persons, and all other indebtedness owed by it and perform and
discharge in a timely manner all other obligations undertaken by it, in each
case the failure of which to pay, perform, or discharge would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
          8.1.7 Legal Existence and Good Standing. Maintain their respective
legal existences and qualifications and good standing in all jurisdictions in
which the failure to maintain such existence and qualification or good standing
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
          8.1.8 Compliance with Law. Comply with all Requirements of Law of any
Governmental Authority having jurisdiction over them or their businesses except
where the failure to comply with such Requirements of Law would not reasonably
be expected to have a Material Adverse Effect.
          8.1.9 Maintenance of Property and Licenses. (a) Maintain all of their
Property material to the conduct of their businesses in good operating condition
and repair, ordinary wear and tear excepted, and (b) obtain and maintain in
effect at all times all franchises, governmental authorizations, Intellectual
Property rights, licenses, and permits, in each case which are necessary for
them to own their Property or conduct their business, except where the failure
to obtain and/or maintain any of the foregoing would not be reasonably expected
to have a Material Adverse Effect.
     8.2 Negative Covenants. During the Term, and thereafter for so long as
there are any Obligations outstanding (other than contingent indemnity and
expense reimbursement obligations for which no claim has been made), Borrowers
covenant that they shall not, unless otherwise consented to by Majority Lenders
in writing in accordance with subsection 12.2.1:

38



--------------------------------------------------------------------------------



 



          8.2.1 Mergers; Consolidations; Acquisitions; Structural Changes. Merge
or consolidate with any Person; nor change their states of incorporation or
organization, Types of Organization or Organizational I.D. Numbers; nor change
their legal names; nor acquire all or any substantial part of the Properties of
any Person, except for:
          (i) subject to compliance with subsection 8.2.8, mergers of any Person
into a Borrower where the Borrower is the surviving entity;
          (ii) acquisitions of assets consisting of fixed assets or real
Property that constitute Capital Expenditures permitted under subsection 8.2.6;
          (iii) acquisitions of all or any substantial part of the Securities or
assets of any Person to the extent permitted under subsection 8.2.8; and
          (iv) changes in legal name, state of incorporation or organization,
Type of Organization or Organizational I.D. made after 30 days’ prior written
notice to Agent.
          8.2.2 Indebtedness. Create, incur, assume, or suffer to exist any
Indebtedness, except:
          (i) Obligations owing to Agent or any Lender under this Agreement or
any of the other Loan Documents;
          (ii) Indebtedness existing on the date of this Agreement and listed on
Schedule 8.2.2;
          (iii) Permitted Purchase Money Indebtedness and Capital Lease
Obligations (to the extent permitted by the definition of Permitted Purchase
Money Indebtedness);
          (iv) contingent liabilities arising out of endorsements of checks and
other negotiable instruments for deposit or collection in the ordinary course of
business;
          (v) Guaranties of any Indebtedness permitted hereunder;
          (vi) Indebtedness in respect of intercompany loans permitted under
subsection 8.2.8;
          (vii) Indebtedness consisting of the deferred purchase price for power
or insurance premiums pursuant to any provision in a power contract or insurance
policy (or related agreement) that permits payment of a portion thereof to be
deferred;

39



--------------------------------------------------------------------------------



 



          (viii) Indebtedness incurred to repurchase stock to the extent
permitted by subsection 8.2.5;
          (ix) Derivative Obligations entered into for bona fide hedging
purposes and not for speculative purposes;
          (x) Indebtedness to the extent not included in clauses (i) through
(x) above, which is specified as “Permitted Debt” under Section 4.06 of the
Indenture as in effect on the date of this Agreement; and
          (xi) renewals, extensions, and refinancings of Indebtedness permitted
by this subsection 8.2.2; provided that any such renewal, extension, or
refinancing is in an aggregate principal amount not greater than the principal
amount of, and is on terms no less favorable taken as a whole to Borrower
obligated thereunder, including as to weighted average maturity and final
maturity, than the Indebtedness being renewed, extended, or refinanced.
     Borrowers shall cause any agreements in respect of indebtedness secured by
any Borrower’s real property to contain provisions permitting Agent to access
the premises in connection with the exercise of its remedies upon default (such
provisions to be consistent with similar provisions contained in
Section 5.02(a)(v) of the Deed of Trust).
          8.2.3 Affiliate Transactions. Enter into, or be a party to, or permit
any Guarantor to enter into or be a party to, any transaction with any Affiliate
of Borrower, including any agreement or arrangement for payment of management,
consulting or similar fees, except if such transaction would be permitted to be
entered into by Century or its “Restricted Subsidiaries” pursuant to
Section 4.14 of the Indenture as in effect on the date of this Agreement.
          8.2.4 Limitation on Liens. Create or suffer to exist any Lien upon any
of the Collateral, except (each of the following, a “Permitted Lien”):
          (i) Liens at any time granted in favor of Agent for the benefit of the
Secured Parties;
          (ii) Liens for taxes, assessments or governmental charges (excluding
any Lien imposed pursuant to any of the provisions of ERISA) which are not yet
due, or which are being contested in good faith and by appropriate proceedings,
and for which the applicable Borrower maintains reasonable reserves on its
books;
          (iii) Liens arising in the ordinary course of the business of any
Borrower by operation of law or regulation (including liens of carriers,
warehousemen, mechanics, materialmen and other like Liens), (A) securing
obligations that are not overdue by more than 30 days or which are being
contested in good faith by appropriate proceedings and for which the affected
Borrower maintains reasonable reserves on its books and (B) which Liens do not,
in the aggregate, materially detract from the value of the Collateral of such

40



--------------------------------------------------------------------------------



 



Borrower or materially impair the use thereof in the operation of the business
of such Borrower;
          (iv) Liens existing on the date of this Agreement and identified on
Schedule 8.2.4;
          (v) Liens, claims, demands and arrangements under the Mt. Holly Owners
Agreement, so long as such Liens, claims, demands and arrangements (A) do not
relate to the Accounts, and (B) to the extent they relate to Inventory of
Borrowers, such Liens, claims, demands and arrangements are subject to a Bailee
Certificate between Agent and Alumax of South Carolina, Inc.;
          (vi) Liens incurred or deposits made in the ordinary course of
business in connection with (A) workers’ compensation, social security,
unemployment insurance, pension and other like laws or (B) contracts, leases,
statutory obligations, work in progress advances, bids, tenders, indemnity or
performance bonds and other similar obligations incurred in the ordinary course
of business and which are not incurred in connection with the borrowing of money
or the payment of the deferred purchase price of Property;
          (vii) judgment Liens that do not give rise to an Event of Default
under subsection 10.1.13; and
          (viii) such other Liens as Majority Lenders may hereafter approve in
writing.
          8.2.5 Distributions. Declare or make, or permit any Guarantor to
declare or make, any Distributions, except for:
          (i) Distributions by any Person to a Borrower;
          (ii) Distributions paid solely in Securities of the Borrower or
Guarantor making the Distribution;
          (iii) Distributions by Century which would be permitted to be made by
Century pursuant to Sections 4.07(b)(vi) and 4.07(b)(x) of the Indenture as in
effect on the date of this Agreement;
          (iv) Distributions not included in paragraphs (i) through (iii) above;
provided that, (i) no Default or Event of Default has occurred and is continuing
and (ii) the total of (A) Availability, plus (B) immediately available funds in
bank accounts of the Borrowers and readily marketable investments of the
Borrowers of the type described in clauses (v) through (viii) of the definition
of the term “Restricted Investments”, minus (C) the amount of the proposed
Distribution, shall (x) have averaged at least $25,000,000 over the immediately
preceding 30 days (determined using the Borrowing Base Certificate most recently
delivered by Borrowers pursuant to subsection 8.1.4), and (y) be at least
$25,000,000 immediately following the proposed Distribution. For purposes of

41



--------------------------------------------------------------------------------



 



calculating the average Availability over the preceding 30 days on a pro forma
basis, (A) (1) net cash proceeds from equity financing, Indebtedness, or the
sale of assets other than Collateral permitted to be raised hereunder and raised
not more than 30 days prior to the date of the proposed Distribution and either
immediately applied to the proposed Distribution or (without duplication) held
in one or more bank accounts of the Borrowers or invested in readily marketable
investments of the type described in clauses (v) through (viii) of the
definition of the term “Restricted Investments” and (2) the amount of the
proposed Distribution shall each be deemed to have been raised and distributed,
as the case may be, on the first day of such 30-day period, and (B) all other
immediately available funds and readily marketable investments of the type
described in clauses (v) through (viii) of the definition of the term
“Restricted Investments” shall be included in the foregoing calculation based on
whether or not actually existing in the Borrowers’ bank accounts or investment
accounts on each date with respect to which the calculation is made; and
          (v) the payment of Distributions within 60 days after the date of
declaration thereof, provided that the declaration thereof was permitted under
this subsection 8.2.5.
          8.2.6 Capital Expenditures. Make Capital Expenditures (including by
way of capitalized leases) which, in the aggregate as to all Loan Parties,
exceed $30,000,000 during any fiscal year of Borrowers; provided, that the
forgoing restriction shall only be effective from and after such time as
Availability is below $25,000,000, and until such time thereafter as
Availability is at least $25,000,000.
          8.2.7 Disposition of Collateral. Sell, lease or otherwise dispose of
any of the Collateral to or in favor of any Person, except for:
          (i) sales of Inventory in the ordinary course of business;
          (ii) dispositions of Inventory that is damaged, obsolete, uneconomic,
off-specification, or no longer used or useful so long as Borrowers comply with
subsection 3.3.2 in connection with such disposition;
          (iii) transfers solely among Borrowers; and
          (iv) other dispositions expressly authorized by this Agreement.
          8.2.8 Restricted Investment. Make or have, or permit any Guarantor to
make or have, any Restricted Investment.
          8.2.9 Organizational Documents. Agree to, or suffer to occur, any
amendment, supplement or addition to its charter, articles or certificate of
incorporation, certificate of formation, partnership agreement, bylaws, limited
liability agreement, operating agreement or other organizational documents (as
the case may be), that would reasonably be expected to have a Material Adverse
Effect.

42



--------------------------------------------------------------------------------



 



          8.2.10 Fiscal Year End. Change its fiscal year end.
          8.2.11 Business Conducted. Engage, directly or indirectly, in any line
of business other than the businesses in which Borrowers are engaged on the
Closing Date and Related Businesses.
          8.2.12 Restrictive Agreements. Enter into any Restrictive Agreements.
          8.2.13 Use of Proceeds. Use any portion of the Loan proceeds, directly
or indirectly, for any purpose other than (i) the satisfaction of existing
Indebtedness of Borrowers, (ii) to issue standby or commercial letters of
credit, (iii) to finance permitted Capital Expenditures, (iv) to finance ongoing
working capital needs, and (v) for other general corporate purposes, including
any purpose expressly permitted by this Agreement. Without limitation of the
foregoing provision, Borrowers shall not use any portion of the Loan proceeds,
directly or indirectly, (w) to purchase or carry Margin Stock, (x) to repay or
otherwise refinance indebtedness of any Borrowers or others incurred to purchase
or carry Margin Stock, (y) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (z) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.
SECTION 9.   CONDITIONS PRECEDENT
     9.1 Conditions Precedent to Closing and Initial Loans and Letters of
Credit. Notwithstanding any other provision of this Agreement or any of the
other Loan Documents, and without affecting in any manner the rights of Agent or
any Lender under the other sections of this Agreement, no Lender shall be
required to make any Loan, nor shall Agent be required to issue or procure any
Letter of Credit unless and until each of the following conditions has been and
continues to be satisfied on the Closing Date:
          9.1.1 Documentation. Agent shall have received a duly executed copy of
this Agreement and the other Loan Documents.
          9.1.2 No Default. No Default or Event of Default shall have occurred
and be continuing.
          9.1.3 Other Conditions. Each of the other conditions precedent
required by the Loan Documents to have been satisfied on or prior to the Closing
Date shall have been satisfied.
          9.1.4 Availability. Agent shall have determined that as of the Closing
Date and immediately after giving effect to any Loans to be made and Letters of
Credit to be issued on the Closing Date, and the payment by Borrowers of all
closing costs incurred in connection with the transactions contemplated hereby,
Availability shall not be less than $50,000,000.
          9.1.5 No Litigation. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court,

43



--------------------------------------------------------------------------------



 



governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.
          9.1.6 Material Adverse Effect. As of the Closing Date, since June 30,
2005, no event or condition exists which has resulted in or would be reasonably
likely to result in a Material Adverse Effect.
          9.1.7 Closing Fees. On or prior to the Closing Date, (i) Agent shall
have received, for its account or the account of Lenders, as applicable, payment
in full by Borrowers of the fees required to be paid to Agent or Lenders under
or in connection with this Agreement on the Closing Date (including the fees due
on the Closing Date pursuant to the Fee Letter), and (ii) Agent shall have
received evidence satisfactory to Agent that the reasonable and documented fees
and expenses of Agent’s counsel incurred or accrued through the Closing Date
have been paid by Borrowers provided, that Agent shall have delivered the
documentation of such fees and expenses to Borrower Representative not later
than two Business Days prior to the Closing Date.
          9.1.8 Other . On or prior to the Closing Date, Agent shall have
received each of the following in form and substance reasonably satisfactory to
it (and duly executed by each of the parties thereto, to the extent applicable):
          (i) One or more Blocked Account Agreements with respect to the Deposit
Accounts listed on Schedule 5.1;
          (ii) Guaranty Agreement executed by each of the Guarantors in favor of
Agent;
          (iii) Certificate of a Secretary or other appropriate officer of
Borrowers and Guarantors certifying as to (a) Certificate of Incorporation (or
equivalent organizational document), (b) Bylaws (or equivalent organizational
documents), and (c) resolutions approving the transactions contemplated hereby;
          (iv) Certificate of a Secretary or other appropriate officer of
Borrowers and Guarantors certifying as to the incumbency of each of the officers
of Borrowers and Guarantors executing the Loan Documents;
          (v) Certificate of a Vice President or other appropriate officer of
Borrowers and Guarantors certifying as to representations and warranties, no
Default, Solvency, and other matters;
          (vi) Certificate of a Vice President or other appropriate officer of
Borrowers and Guarantors certifying as to matters relating to the USA Patriot
Act;
          (vii) Good standing certificates for each of the Borrowers and
Guarantors from the Secretary of State of its respective jurisdiction of
organization;

44



--------------------------------------------------------------------------------



 



          (viii) UCC terminations as shall be necessary to evidence the release
of all Collateral except in connection with Permitted Liens;
          (ix) UCC financing statements covering the Collateral and naming each
of the Borrowers as debtor, in due form for filing with the Secretary of State
of the jurisdiction of organization of such Borrower;
          (x) Evidence of all insurance coverage required by the Loan Documents;
          (xi) Completed initial Borrowing Base Certificate indicating that
immediately after Lenders have made the initial Loans and after Agent has issued
or procured the initial Letters of Credit contemplated hereby, and Borrowers
have paid (or, if accrued, treated as paid), all closing costs incurred in
connection with the transactions contemplated hereby, Availability shall not be
less than $50,000,000;
          (xii) Fee Letter;
          (xiii) Payoff letter terminating and releasing the Liens created under
the Borrowers’ existing credit facility;
          (xiv) Opinion of Curtis, Mallet-Prevost, Colt & Mosle LLP, special New
York counsel to the Borrowers and the Guarantors; and
          (xv) Opinion of Bowles Rice McDavid Graff & Love LLP, special Kentucky
counsel to NSA.
     9.2 Conditions Precedent to Each Loan and Letter of Credit. The obligation
of each Lender on any date (including the Closing Date) to make any Loan and of
Letter of Credit Issuer on any date (including the Closing Date) to issue any
Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:
          9.2.1 Representations and Warranties; No Default. Both before and
after giving effect thereto and, in the case of any Loan, to the application of
the proceeds thereof:
      (a) the representations and warranties set forth in each of the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date and on and as of such date with the same effect as though made on
and as of such date (except to the extent such representations and warranties by
their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date); and
      (b) No Default or Event of Default shall exist.

45



--------------------------------------------------------------------------------



 



          9.2.2 Borrowing Base Certificate. Borrowers shall have delivered the
Borrowing Base Certificate most recently required to have been delivered by them
pursuant to subsection 8.1.4 and Borrowers shall have, in the Reasonable Credit
Judgment of Agent, sufficient Availability pursuant thereto for the making of
the proposed Loan or the issuance of the proposed Letter of Credit.
SECTION 10.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
     10.1 Events of Default. The occurrence of one or more of the following
events shall constitute an “Event of Default”:
          10.1.1 Nonpayment of Obligations. Borrowers shall fail to pay (i) any
principal of any Loan or any LC Obligations on the due date thereof (whether due
at stated maturity, on demand, upon acceleration or otherwise), or (ii) any
interest on the Obligations or any other Obligations (other than principal of
Loans or LC Obligations) within three Business Days of when the same shall
become due and payable (whether due at stated maturity, on demand, upon
acceleration or otherwise).
          10.1.2 Misrepresentations. Any representation or warranty made or
furnished to Agent or any Lender by or on behalf of any Borrower or any
Guarantor in any of the Loan Documents proves to have been false or misleading
in any material respect when made, deemed made, furnished or reaffirmed pursuant
to Section 7.2 hereof, and, if the circumstances giving rise to such false or
misleading representation or warranty are susceptible of being cured in all
material respects, such false or misleading representation or warranty shall not
be cured in all material respects for five days after the earlier to occur of
(i) the date on which a Responsible Officer of Borrower Representative shall
obtain knowledge thereof, or (ii) the date on which written notice thereof shall
have been given to Borrowers by Agent.
          10.1.3 Breach of Specific Covenants. Any Borrower shall fail or
neglect to perform, keep or observe any covenant contained in Section or
subsection 5.3, 6.1.1 (first sentence), 6.1.2 (first two sentences), 6.2.3,
6.2.4, 8.1.1, 8.1.2, 8.1.7, 8.1.9, or 8.2 hereof on the date that Borrowers are
required to perform, keep or observe such covenant or shall fail or neglect to
perform, keep or observe any covenant contained in subsection 8.1.3, 8.1.4, or
8.1.5 hereof within five days following the date on which Borrowers are required
to perform, keep or observe such covenant.
          10.1.4 Breach of Other Covenants. Borrowers shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is addressed specifically elsewhere in this Section 10.1) and the
breach of such other covenant is not cured within 30 days after the earlier to
occur of any Borrower’s receipt of notice of such breach from Agent or the date
on which such failure or neglect first becomes known to any Responsible Officer
of Borrower Representative.
          10.1.5 Default Under Other Loan Documents. Any default or event of
default shall occur under, or any Loan Party shall default in the performance or

46



--------------------------------------------------------------------------------



 



observance of any term, covenant, condition or agreement (other than payment of
any of the Obligations) contained in, any of the Loan Documents (other than this
Agreement) and such default or event of default shall continue beyond any
applicable grace period, or, if no grace period is specified, within 30 days
after the sooner to occur of any Borrower’s receipt of notice of such breach
from Agent or the date on which such failure or neglect first becomes known to
any Responsible Officer of Borrower Representative.
          10.1.6 Other Defaults. There shall occur any default or event of
default on the part of any Loan Party under any agreement, document or
instrument to which such Loan Party is a party or by which such Loan Party or
any of its Property is bound, evidencing or relating to any Indebtedness (other
than the Obligations) with an outstanding principal balance in excess of
$10,000,000, if (i) the default or event of default results from the failure to
pay such Indebtedness at maturity thereof or (ii) the payment or maturity of
such Indebtedness is or could be accelerated as a result of such default or
event of default.
          10.1.7 Insolvency and Related Proceedings. Any Loan Party shall suffer
the appointment of a receiver, trustee, custodian or similar fiduciary, or shall
make an assignment for the benefit of creditors, or any petition for an order
for relief shall be filed by or against any Loan Party under U.S. federal
bankruptcy laws or under any other bankruptcy or insolvency act or law, state or
federal, now or hereafter existing (and any such petition for relief filed
against a Loan Party shall not be dismissed within 60 days after the filing or
commencement thereof), or any Loan Party shall make (or shall call or attend a
meeting for the purpose of making) any offer of settlement, extension or
composition to their respective unsecured creditors generally or shall take any
corporate action in furtherance thereof.
          10.1.8 Business Disruption; Condemnation. (a) There shall occur a
cessation of a substantial part of the business of any Loan Party, and such
cessation would reasonably be expected to have a Material Adverse Effect,
(b) any Loan Party shall be enjoined, restrained or in any way prevented by
court, governmental or administrative order from conducting all or any
substantial part of its business affairs, and such action would reasonably be
expected to have a Material Adverse Effect, (c) any substantial portion of the
Collateral shall be taken through condemnation, and such taking would reasonably
be expected to have a Material Adverse Effect, or (d) the value of such
Collateral shall be impaired through condemnation, and such impairment would
reasonably be expected to have a Material Adverse Effect.
          10.1.9 Change of Ownership. (a) any person (other than Glencore) or
group of persons (within the meaning of the Exchange Act) shall own or control,
beneficially or of record in excess of 50% of the issued and outstanding
Securities and Voting Stock of Century or (b) Century shall cease to own and
control, beneficially and of record (directly or indirectly), 100% of the issued
and outstanding Securities and Voting Stock of each other Borrower and each
Guarantor.

47



--------------------------------------------------------------------------------



 



          10.1.10 ERISA. An ERISA Event shall occur which when taken together
with all other ERISA Events that have occurred and are continuing, would
reasonably be expected to have a Material Adverse Effect.
          10.1.11 Challenge to Agreement. Any Loan Party shall challenge or
contest in any action, suit or proceeding the validity or enforceability of any
of the Loan Documents, the legality or enforceability of any of the Obligations
or the perfection or priority of any Lien granted to Agent pursuant to the Loan
Documents; provided that no Default or Event of Default shall occur under this
subsection 10.1.11 solely as a result of any good faith dispute by a Loan Party
as to the amount of any sum purported to be due under any Loan Document.
          10.1.12 Repudiation of or Default Under Guaranty Agreement. Any
Guarantor shall revoke or attempt to revoke the Guaranty Agreement executed by
such Guarantor, or shall repudiate such Guarantor’s liability thereunder or
shall be in default under the terms thereof in any material respect.
          10.1.13 Judgments. Any money judgment, writ of attachment or similar
processes (collectively, “Judgments”) are issued or rendered against any Loan
Party or any of the Collateral (i) in the case of money judgments, in an amount
of $5,000,000 or more for all such judgments, attachments or processes in the
aggregate, in each case in excess of (A) any applicable insurance with respect
to which the insurer has admitted liability and (B) any reserves maintained for
such purpose, and (ii) in the case of non-monetary Judgments, such Judgment or
Judgments (in the aggregate) would reasonably be expected to have a Material
Adverse Effect, in each of the cases described in clauses (i) and (ii) above,
which Judgment is not paid, stayed, released, discharged or bonded pending
appeal within 40 days.
     10.2 Acceleration of the Obligations. Upon or at any time after the
occurrence and during the continuance of an Event of Default, (i) the Revolving
Loan Commitments shall, at the option of Agent or Majority Lenders, be
terminated and/or (ii) Agent or Majority Lenders may declare all or any portion
of the Obligations at once due and payable without presentment, demand protest
or further notice by Agent or any Lender, and Borrowers shall forthwith pay to
Agent the full amount of such Obligations; provided, that upon the occurrence of
an Event of Default specified in subsection 10.1.7 hereof, the Revolving Loan
Commitments shall automatically be terminated and all of the Obligations shall
become automatically due and payable, in each case without declaration, notice
or demand by Agent or any Lender.
     10.3 Other Remedies. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have and may exercise from time to time the
following other rights and remedies:
          10.3.1 All of the rights and remedies of a secured party under the UCC
or under other applicable law, and all other legal and equitable rights to which
Agent or Lenders may be entitled, all of which rights and remedies shall be
cumulative

48



--------------------------------------------------------------------------------



 



and shall be in addition to any other rights or remedies contained in this
Agreement or any of the other Loan Documents, and none of which shall be
exclusive.
          10.3.2 The right to take immediate possession of the Collateral, and
to (i) require each Borrower to assemble the Collateral, at Borrowers’ expense,
and make it available to Agent at a place designated by Agent which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of any Borrower or any
Subsidiary of any Borrower, Borrowers agree not to charge, or permit any of its
Subsidiaries to charge, Agent for storage thereof).
          10.3.3 The right to sell or otherwise dispose of all or any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable. Agent may, at Agent’s option, disclaim any and all
warranties regarding the Collateral in connection with any such sale. Borrowers
agree that 10 days’ written notice to Borrowers or any of their Subsidiaries of
any public or private sale or other disposition of Collateral shall be
reasonable notice thereof, and such sale shall be at such locations as Agent may
designate in said notice. Agent shall have the right to conduct such sales on
any Borrower’s or any of its Subsidiaries’ premises, without charge therefor,
and such sales may be adjourned from time to time in accordance with applicable
law. Agent shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and Agent, on behalf of Secured Parties, may purchase all or any part of the
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations. The proceeds realized from the sale of any Collateral
may be applied, after allowing two Business Days for collection, first, to the
costs, expenses and attorneys’ fees incurred by Agent in collecting the
Obligations, in enforcing the rights of Agent and Lenders under the Loan
Documents and in collecting, retaking, completing, protecting, removing,
storing, advertising for sale, selling and delivering any Collateral; second, to
the interest due upon any of the Obligations; and third, to the principal of the
Obligations. If any deficiency shall arise, each Borrower shall remain jointly
and severally liable to Agent and Lenders therefor.
          10.3.4 Agent is hereby granted a non-exclusive license to use, after
the occurrence and during the continuance of an Event of Default, without
charge, each Borrower’s labels, patents, copyrights, licenses, rights of use of
any name, trade secrets, trade names, trademarks and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, for and only to
the extent necessary to complete (in respect of raw materials and
work-in-process inventory), advertise for sale and sell any Collateral as
permitted under the Loan Documents.
          10.3.5 Agent may, at its option, require Borrowers to deposit cash
collateral or a Supporting Letter of Credit in accordance with subsection 1.2.10
hereof and, if Borrowers fail to promptly make such deposit or post such
Supporting Letter of Credit, Agent may advance such amount as a Revolving Credit
Loan (whether or not an

49



--------------------------------------------------------------------------------



 



Overadvance is created thereby). Each such Revolving Credit Loan shall be
secured by all of the Collateral and shall constitute a Base Rate Portion. Any
such deposit or advance shall be held by Agent as a reserve to fund future
payments on future drawings against Letters of Credit. At such time as all
Letters of Credit have been drawn upon or expired, any amounts remaining in such
reserve shall be applied against any outstanding Obligations, or, if all
Obligations have been indefeasibly paid in full, returned to Borrowers.
     10.4 Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, after the occurrence and during the continuance of any Event of Default,
each Lender and each wholly-owned Subsidiary of any Lender is hereby authorized
by Borrowers at any time or from time to time, with prior written consent of
Agent and with reasonably prompt subsequent notice to Borrowers (any prior or
contemporaneous notice to Borrowers being hereby expressly waived) to set off
and to appropriate and to apply any and all (i) balances held by such Lender or
wholly-owned Subsidiary at any of its offices for the account of any Borrower or
any of its Subsidiaries (regardless of whether such balances are then due to a
Borrower or its Subsidiaries), and (ii) other Property at any time held or owing
by such Lender or wholly-owned Subsidiary to or for the credit or for the
account of any Borrower or any of its Subsidiaries, against and on account of
any of the Obligations. Any Lender exercising a right to set off (or whose
wholly-owned Subsidiary has exercised a right of set off) shall, to the extent
the amount of any such set off exceeds its Revolving Loan Percentage of the
amount set off, purchase for cash (and the other Lenders shall sell) interests
in each such other Lender’s pro rata share of the Obligations as would be
necessary to cause such Lender to share such excess with each other Lender in
accordance with their respective Revolving Loan Percentages. Each Borrower
agrees, to the fullest extent permitted by law, that any Lender may exercise its
right to set off with respect to amounts in excess of its pro rata share of the
Obligations and upon doing so shall deliver such excess to Agent for the benefit
of all Lenders in accordance with the Revolving Loan Percentages.
     10.5 Remedies Cumulative; No Waiver. All covenants, conditions, provisions,
warranties, guaranties, indemnities, and other undertakings of Borrowers
contained in this Agreement and the other Loan Documents, or in any document
referred to herein or contained in any agreement supplementary hereto or in any
schedule or in any Guaranty Agreement given to Agent or any Lender or contained
in any other agreement between any Lender and Borrowers or between Agent and
Borrowers heretofore, concurrently, or hereafter entered into, shall be deemed
cumulative to and not in derogation or substitution of any of the terms,
covenants, conditions, or agreements of Borrowers herein contained. The failure
or delay of Agent or any Lender to require strict performance by Borrowers of
any provision of this Agreement or to exercise or enforce any rights, Liens,
powers, or remedies hereunder or under any of the aforesaid agreements or other
documents or security or Collateral shall not operate as a waiver of such
performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Loans and other Obligations owing or to become owing from Borrowers to
Agent and each Lender have been fully satisfied. None of the undertakings,
agreements, warranties, covenants and representations of Borrowers

50



--------------------------------------------------------------------------------



 



contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by Borrowers under this Agreement or any other Loan Documents
shall be deemed to have been suspended or waived by Lenders, unless such
suspension or waiver is by an instrument in writing specifying such suspension
or waiver and signed by a duly authorized representative of Agent and directed
to Borrowers.
SECTION 11.   AGENT
     11.1 Authorization and Action. Each Lender hereby appoints Bank as “Agent”
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers under this Agreement and the other Loan Documents as are expressly
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. In performing its functions and duties under this
Agreement, Agent shall act solely on behalf of the Secured Parties and shall not
assume, or be deemed to have assumed, any obligation toward, or relationship of
agency or trust with or for, any Borrower. The provisions of this Section 11 are
solely for the benefit of Agent and Lenders, and Borrowers shall have no rights
as third party beneficiaries of any provisions of this Section 11. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including enforcement and collection of the Notes), Agent may, but
shall not be required to, exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
whenever such instruction shall be requested by Agent or required hereunder, or
a greater or lesser number of Lenders if so required hereunder, and such
instructions shall be binding upon all Lenders; provided that Agent shall be
fully justified in failing or refusing to take any action which exposes Agent to
any liability or which is contrary to this Agreement, the other Loan Documents
or applicable law, unless Agent is indemnified to its satisfaction by the other
Lenders against any and all liability and expense which it may incur by reason
of taking or continuing to take any such action. If Agent seeks the consent or
approval of the Majority Lenders (or a greater or lesser number of Lenders as
required in this Agreement), with respect to any action hereunder, Agent shall
send notice thereof to each Lender and shall notify each Lender at any time that
the Majority Lenders (or such greater or lesser number of Lenders) have
instructed Agent to act or refrain from acting pursuant hereto.

51



--------------------------------------------------------------------------------



 



     11.2 Agent’s Reliance, Etc. Neither Agent, any Affiliate of Agent, nor any
of their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, Agent: (i) may treat each Lender party hereto as the holder of
Obligations until Agent receives written notice of the assignment or transfer or
such lender’s portion of the Obligations signed by such Lender and in form
reasonably satisfactory to Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranties or representations to any Lender and shall not be responsible to
any Lender for any recitals, statements, warranties or representations made in
or in connection with this Agreement or any other Loan Documents; (iv) shall not
have any duty beyond Agent’s customary practices in respect of loans in which
Agent is the only lender, to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Loan Documents on the part of Borrowers, to inspect the Property
(including the books and records) of Borrowers, to monitor the financial
condition of Borrowers or to ascertain the existence or possible existence or
continuance of any Default or Event of Default; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(vi) shall not be liable to any Lender for any action taken, or inaction, by
Agent upon the instructions of Majority Lenders pursuant to Section 11.1 hereof
or refraining to take any action pending such instructions; (vii) shall not be
liable for any apportionment or distributions of payments made by it in good
faith pursuant to Section 3 hereof; (viii) shall incur no liability under or in
respect of this Agreement or the other Loan Documents by acting upon any notice,
consent, certificate, message or other instrument or writing (which may be by
telephone, facsimile, telegram, cable or electronic mail) believed in good faith
by it to be genuine and signed or sent by the proper party or parties; and
(ix) may assume that no Event of Default has occurred and is continuing, unless
Agent has actual knowledge of the Event of Default, has received notice from
Borrowers or Borrowers’ independent certified public accountants stating the
nature of the Event of Default, or has received notice from a Lender stating the
nature of the Event of Default and that such Lender considers the Event of
Default to have occurred and to be continuing. If any apportionment or
distribution described in clause (vii) above is determined to have been made in
error, the sole recourse of any Person to whom payment was due but not made
shall be to recover from the recipients of such payments any payment in excess
of the amount to which they are determined to have been entitled.
     11.3 Bank and its Affiliates. With respect to its commitment hereunder to
make Loans, Bank shall have the same rights and powers under this Agreement and
the other Loan Documents as any other Lender and may exercise the same as though
it were not Agent; and the terms “Lender,” “Lenders” or “Majority Lenders”
shall, unless otherwise expressly indicated, include Bank in its individual
capacity as a Lender. Bank and its Affiliates may lend money to, and generally
engage in any kind of business with,

52



--------------------------------------------------------------------------------



 



Borrowers, and any Person who may do business with or own Securities of any
Borrower, all as if Bank were not Agent and without any duty to account therefor
to any other Lender.
     11.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements referred to herein and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Agent shall not have any duty or responsibility, either
initially or on an ongoing basis, to provide any Lender with any credit or other
similar information regarding Borrowers.
     11.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrowers), in accordance with their respective Aggregate
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share, as set forth above,
of any out-of-pocket expenses (including attorneys’ fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiation, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Borrowers. The
obligations of Lenders under this Section 11.5 shall survive the payment in full
of all Obligations and the termination of this Agreement. If after payment and
distribution of any amount by Agent to Lenders, any Lender or any other Person,
including Borrowers, any creditor of any Borrower, a liquidator, administrator
or trustee in bankruptcy, recovers from Agent any amount found to have been
wrongfully paid to Agent or disbursed by Agent to Lenders, then Lenders, in
accordance with their respective Aggregate Percentages, shall reimburse Agent
for all such amounts.
     11.6 Rights and Remedies to Be Exercised by Agent Only. Each Lender agrees
that, except as set forth in Section 10.4, no Lender shall have any right
individually (i) to realize upon the security created by this Agreement or any
other Loan Document, (ii) to enforce any provision of this Agreement or any
other Loan Document, or (iii) to make demand under this Agreement or any other
Loan Document.
     11.7 Agency Provisions Relating to Collateral. Each Lender authorizes and
ratifies Agent’s entry into this Agreement and the Security Documents for the
benefit of

53



--------------------------------------------------------------------------------



 



Lenders. Each Lender agrees that any action taken by Agent with respect to the
Collateral in accordance with the provisions of this Agreement or the Security
Documents, and the exercise by Agent of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders. Agent is hereby authorized on behalf of
all Secured Parties, without the necessity of any notice to or further consent
from any Lender to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain perfected Agent’s Liens
upon the Collateral, for the benefit of the other Secured Parties. Lenders
hereby irrevocably authorize Agent, at its option and in its discretion, to
release any Lien granted to or held by Agent upon any Collateral (i) upon
termination of the Agreement and payment and satisfaction of all Obligations; or
(ii) constituting Property in which no Borrower owned any interest at the time
the Lien was granted or at any time thereafter; or (iii) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence and
during the continuance of an Event of Default; or (iv) if approved, authorized
or ratified in writing by Agent at the direction of all Lenders. Upon request by
Agent at any time, Lenders will confirm in writing Agent’s authority to release
particular types or items of Collateral pursuant hereto. Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by any Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agent herein or
pursuant to the Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to Agent in this Section
11.7 or in any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, Agent
may act in any manner it may deem appropriate, in its sole discretion, but
consistent with the provisions of this Agreement, including given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any Lender.
     11.8 Agent’s Right to Purchase Commitments. Agent shall have the right, but
shall not be obligated, at any time upon written notice to any Lender and with
the consent of such Lender, which may be granted or withheld in such Lender’s
sole discretion, to purchase for Agent’s own account all of such Lender’s
interests in this Agreement, the other Loan Documents and the Obligations, for
the face amount of the outstanding Obligations owed to such Lender, including
all accrued and unpaid interest and fees.
     11.9 Resignation of Agent; Appointment of Successor. Agent may resign as
Agent by giving not less than 60 days’ prior written notice to Lenders and
Borrowers. If Agent shall resign under this Agreement, then, (i) subject to the
consent of Borrowers (which consent shall not be unreasonably withheld and which
consent shall not be required during any period in which a Default or an Event
of Default exists), Majority Lenders shall appoint from among the Lenders a
successor agent for Lenders or (ii) if a successor agent shall not be so
appointed and approved within the 60 day period following Agent’s notice to
Lenders and Borrowers of its resignation, then Agent shall appoint a successor
agent (subject to the consent of Borrowers as set forth in clause (i)

54



--------------------------------------------------------------------------------



 



above) who shall serve as Agent until such time as Majority Lenders appoint a
successor agent. Upon its appointment, such successor agent shall succeed to the
rights, powers and duties of Agent and the term “Agent” shall mean such
successor effective upon its appointment, and the former Agent’s rights, powers
and duties as Agent shall be terminated without any other or further act or deed
on the part of such former Agent or any of the parties to this Agreement. After
the resignation of any Agent hereunder, the provisions of this Section 11 shall
inure to the benefit of such former Agent and such former Agent shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Agent under this Agreement.
     11.10 Audit and Examination Reports; Disclaimer by Lenders. By signing this
Agreement, each Lender:
     (a) is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or on behalf of Agent;
     (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
     (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon Borrowers’ books and records, as well as on
representations of Borrowers’ personnel;
     (d) agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner, in accordance with the provisions of Section 12.16; and
     (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses and other amounts (including
attorneys’ fees and expenses) incurred by Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

55



--------------------------------------------------------------------------------



 



     11.11 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within 10 days after the Closing Date and
(2) at such other times as are required under the USA Patriot Act.
SECTION 12.   MISCELLANEOUS
     12.1 Right of Sale, Assignment, Participations. Borrowers hereby consent to
any Lender’s participation, sale, assignment, transfer or other disposition, at
any time or times hereafter, of this Agreement and any of the other Loan
Documents, or of any portion hereof or thereof, including such Lender’s rights,
title, interests, remedies, powers and duties hereunder or thereunder subject to
the terms and conditions set forth below:
          12.1.1 Sales, Assignments. Each Lender hereby agrees that, with
respect to any sale or assignment (i) no such sale or assignment shall be for an
amount of less than $5,000,000 (unless it is an assignment of all of a Lender’s
interest), (ii) each such sale or assignment shall be made on terms and
conditions which are customary in the industry at the time of the transaction,
(iii) Agent, Letter of Credit Issuer and, in the absence of a Default or Event
of Default, Borrowers, must consent, such consent not to be unreasonably
withheld, to each such assignment to a Person that is not a Lender or an
Affiliate of a Lender having substantially similar credit quality as such
Lender, (iv) the assigning Lender shall pay to Agent a processing and
recordation fee of $3,500 and any out-of-pocket attorneys’ fees and expenses
incurred by Agent in connection with any such sale or assignment and (v) Agent,
the assigning Lender and the assignee Lender shall each have executed and
delivered an Assignment and Acceptance Agreement. After such sale or assignment
has been consummated (x) the assignee Lender thereupon shall become a “Lender”
for all purposes of this Agreement and (y) the assigning Lender shall have no
further liability for funding the portion of Revolving Loan Commitments assumed
by such other Lender.
          12.1.2 Participations. Any Lender may grant participations in its
extensions of credit hereunder to any other Lender or other lending institution
(a “Participant”); provided that (i) no such participation shall be for an
amount of less than $5,000,000, (ii) no Participant shall thereby acquire any
direct rights under this Agreement, (iii) no Participant shall be granted any
right to consent to any amendment, except to the extent any of the same pertain
to (1) reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, any Loan in which such Participant participates or (2) extending
the final stated maturity of any Loan or the stated maturity of any portion of
any payment of principal of, or interest or fees applicable to, any of the Loans
in which such Participant participates; provided that the rights described in
this

56



--------------------------------------------------------------------------------



 



subclause (2) shall not be deemed to include the right to consent to any
amendment with respect to or which has the effect of requiring any mandatory
prepayment of any portion of any Loan or any amendment or waiver of any Default
or Event of Default, (iv) no sale of a participation in extensions of credit
shall in any manner relieve the originating Lender of its obligations hereunder,
(v) the originating Lender shall remain solely responsible for the performance
of such obligations, (vi) Borrowers and Agent shall continue to deal solely and
directly with the originating Lender in connection with the originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(vii) in no event shall any financial institution purchasing the participation
grant a participation in its participation interest in the Loans without the
prior written consent of Agent, and, in the absence of a Default or an Event of
Default, Borrowers, which consents shall not unreasonably be withheld and
(viii) all amounts payable by Borrowers hereunder shall be determined as if the
originating Lender had not sold any such participation.
          12.1.3 Foreign Lenders and Transferees.
     (a) Each Foreign Lender or other Lender that is a foreign person for the
purposes of the Code shall (i) furnish to Borrower Representative (with a copy
to Agent) either United States Internal Revenue Service Form W 8BEN or United
States Internal Revenue Service Form W 8ECI (wherein such Lender claims
entitlement to complete exemption from United States federal withholding tax on
all interest payments hereunder), and (ii) provide to Borrower Representative
(with a copy to Agent) a new Form W 8BEN or Form W 8ECI upon the obsolescence of
any previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and comply from time to time with all applicable
United States laws and regulations with regard to such withholding tax
exemption.
     (b) If, pursuant to this Section 12.1, any interest in this Agreement or
any Loans is transferred to any transferee which is organized under the laws of
any jurisdiction other than the United States or any state thereof or is
otherwise a foreign person for the purposes of the Code, the transferor Lender
shall cause such transferee (other than any Participant), and may cause any
Participant, concurrently with and as a condition precedent to the effectiveness
of such transfer, to (i) represent to the transferor Lender (for the benefit of
the transferor Lender, Agent, and Borrowers) that under applicable law and
treaties no taxes will be required to be withheld by Agent, any Borrowers or the
transferor Lender with respect to any payments to be made to such transferee in
respect of the interest so transferred, (ii) furnish to the transferor Lender,
Agent and Borrower Representative either United States Internal Revenue Service
Form W 8BEN or United States Internal Revenue Service Form W 8ECI (wherein such
transferee claims entitlement to complete exemption from United States federal
withholding tax on all interest payments hereunder), and (iii) agree (for the
benefit of the transferor Lender, Agent and Borrowers) to provide the transferor
Lender, Agent and Borrower Representative a new Form W 8BEN or Form W 8ECI upon
the

57



--------------------------------------------------------------------------------



 



obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States laws and regulations and amendments
duly executed and completed by such transferee, and to comply from time to time
with all applicable United States laws and regulations with regard to such
withholding tax exemption.
          12.1.4 Assignment to Federal Reserve Bank. In addition to the other
assignment rights provided in this Section 12.1, each Lender may assign, as
collateral or otherwise, and without notice to or consent of the Agent or any
Borrower, any of its rights under this Agreement, whether now owned or hereafter
acquired (including rights to payments of principal or interest on the Loans),
to any Federal Reserve Bank pursuant to Regulation A of the Federal Reserve
Board.
     12.2 Amendments, etc.
          12.2.1 Amendments, etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document (including any Note), nor consent to
any departure by Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and Borrowers, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no amendment, waiver or
consent shall be effective, unless (i) in writing and signed by each Lender, to
do any of the following: (1) increase the Revolving Credit Maximum Amount or any
Lender’s Revolving Loan Commitment, (2) reduce the principal of, or interest on,
any amount payable hereunder or under any Note, other than those payable only to
Agent or Letter of Credit Issuer in its capacity as such, which may be reduced
by Agent unilaterally, (3) decrease any interest rate payable hereunder, (4)
postpone any date fixed for any payment of principal of, or interest on, any
amounts payable hereunder or under any Note, other than those payable only to
Agent in its capacity as such, which may be postponed by Agent unilaterally,
(5) increase any advance percentage contained in the definition of the term
“Borrowing Base”, (6) reduce the number of Lenders that shall be required for
Lenders or any of them to take any action hereunder, (7) release or discharge
any Person liable for the performance of any obligations of any Borrower
hereunder or under any of the Loan Documents, (8) amend any provision of this
Agreement that requires the consent of all Lenders or consent to or waive any
breach thereof, (9) amend the definition of the term “Majority Lenders”,
(10) amend this Section 12.2 or (11) release any substantial portion of the
Collateral, unless otherwise permitted pursuant to Section 11.7 hereof; or
(ii) in writing and signed by Letter of Credit Issuer in addition to the Lenders
required above to affect the rights or duties of Letter of Credit Issuer under
this Agreement or any other Loan Document or (iii) in writing and signed by
Agent in addition to the Lenders required above to affect the rights or duties
of Agent under this Agreement, any Note or any other Loan Document. If a fee is
to be paid by Borrowers in connection with any waiver or amendment hereunder,
the agreement evidencing such amendment or waiver may, at the discretion of
Agent (but shall not be required to), provide that only Lenders executing such
agreement by a specified date may share in such fee (and in such case, such fee
shall be divided among the applicable Lenders on a pro rata basis without
including the interests of any Lenders who have not timely executed such
agreement).

58



--------------------------------------------------------------------------------



 



          12.2.2 Replacement of Lenders. If any Lender does not consent to any
amendment, modification, termination or waiver requested by Borrowers and
supported by Agent, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in this Agreement), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender that supports such amendment, modification or waiver, if a
Lender accepts such assignment); provided, that: (i) the replacement Lender
shall be (a) an existing Lender or (b) another financial institution reasonably
acceptable to Agent; (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
Borrowers (in the case of all other amounts); (iii) the assignee shall execute
an Assignment and Acceptance Agreement pursuant to which it shall become a party
hereto as provided in subsection 12.1.1, and (iv) upon compliance with the
provisions for assignment provided in subsection 12.1.1 and the payment of
amounts referred to in clause (ii), such assignee shall constitute a “Lender”
hereunder and the Lender being so replaced shall no longer constitute a “Lender”
hereunder.
     12.3 Power of Attorney. Each Borrower hereby irrevocably designates, makes,
constitutes and appoints Agent (and all Persons designated by Agent) as such
Borrower’s true and lawful attorney (and agent-in-fact), solely with respect to
the matters set forth in this Section 12.3, and Agent, or Agent’s agent, may,
without notice to any Borrower and in any Borrower’s or Agent’s name, but at the
cost and expense of Borrowers:
          12.3.1 At such time or times upon or after the occurrence and during
the continuance of an Event of Default, endorse any Borrower’s name on any
checks, notes, acceptances, drafts, money orders or any other evidence of
payment or proceeds of the Collateral which come into the possession of Agent or
under Agent’s control.
          12.3.2 At such time or times upon or after the occurrence and during
the continuance of an Event of Default, as Agent or its agent in its sole
discretion may determine: (i) demand payment of the Accounts from the Account
Debtors, enforce payment of the Accounts by legal proceedings or otherwise, and
generally exercise all of any Borrower’s rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as Agent deems advisable, and at Agent’s option, with all
warranties regarding the Collateral disclaimed; (iv) take control, in any
manner, of any item of payment or proceeds relating to any Collateral;
(v) prepare, file and sign any Borrower’s name to a proof of claim in bankruptcy
or similar document against any Account Debtor or to any notice of lien,
assignment or satisfaction of lien or similar document in connection with any of
the Collateral; (vi) receive, open and dispose of all mail addressed to any
Borrower and notify postal authorities to change the address for delivery
thereof to such address as Agent may designate; (vii) endorse the name of any

59



--------------------------------------------------------------------------------



 



Borrower upon any of the items of payment or proceeds relating to any Collateral
and deposit the same to the account of Agent on account of the Obligations;
(viii) endorse the name of any Borrower upon any chattel paper, document,
instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to the Accounts, Inventory and any other Collateral; (ix) use
any Borrower’s stationery and sign the name of any Borrower to verifications of
the Accounts and notices thereof to Account Debtors; (x) use the information
recorded on or contained in any data processing equipment and Computer Hardware
and Software relating to the Accounts, Inventory, Equipment and any other
Collateral; (xi) make and adjust claims under policies of insurance; and
(xii) do all other acts and things necessary, in Agent’s determination, to
fulfill any Borrower’s obligations under this Agreement.
          The power of attorney granted hereby shall constitute a power coupled
with an interest and shall be irrevocable.
     12.4 Indemnity. Each Borrower hereby agrees to indemnify (a) Agent,
(b) Letter of Credit Issuer, (c) each Lender, (d) each of the Affiliates of each
of the Persons listed in the foregoing clauses (a) through (c), and (e) each of
the directors, members, managers, general partners, limited partners, officers,
and employees of each of the Persons listed in the foregoing clauses (a) through
(d) (collectively, the “Indemnified Persons”) and hold each of the Indemnified
Persons harmless from and against any liability, loss, damage, suit, action or
proceeding ever suffered or incurred by such Indemnified Person (including
reasonable attorneys’ fees and legal expenses) as the result of any Borrower’s
failure to observe, perform or discharge such Borrower’s duties hereunder. In
addition, each Borrower shall defend each Indemnified Person against and save it
harmless from all claims of any Person with respect to the Collateral (except
those resulting from the gross negligence or intentional misconduct of such
Indemnified Person). Without limiting the generality of the foregoing, these
indemnities shall extend to any claims asserted against any Indemnified Person
by any Person under any Environmental Laws by reason of any Borrower’s or any
other Person’s failure to comply with laws applicable to solid or hazardous
waste materials or other toxic substances. Notwithstanding the foregoing,
(i) the foregoing indemnity shall not be available to any Indemnified Person to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from such Indemnified Person’s gross negligence or
willful misconduct; (ii) such indemnity shall not be available to any
Indemnified Person for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such Indemnified Person and a Borrower are
adverse parties to the extent that such Borrower prevails on the merits, as
determined by a court of competent jurisdiction by final and nonappealable
judgment (it being understood that nothing in this Agreement shall preclude a
claim or suit by a Borrower against any indemnitee for such Indemnified Person’s
failure to perform any of its obligations to Borrowers under the Loan
Documents); (iii) Borrowers shall not, in connection with any such proceeding or
related proceedings in the same jurisdiction and in the absence of conflicts of
interest, be liable for the fees and expenses of more than one law firm at any
one time for the Indemnified Person (which law firm shall be selected (x) by
mutual agreement of Agent and Borrower Representative or (y) if no such
agreement has been reached following Agent’s good

60



--------------------------------------------------------------------------------



 



faith consultation with Borrower Representative with respect thereto, by Agent
in its sole discretion); (iv) each Indemnified Person shall give Borrower
Representative (A) prompt notice of any such action brought against such
Indemnified Person in connection with a claim for which it is entitled to
indemnity under this Section 12.4 and (B) an opportunity to consult from time to
time with such Indemnified Person regarding defensive measures and potential
settlement; and (v) Borrowers shall not be obligated to pay the amount of any
settlement entered in to without their written consent (which consent shall not
be unreasonably withheld or delayed). Notwithstanding any contrary provision in
this Agreement, the obligation of Borrowers under this Section 12.4 shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     12.5 Sale of Interest. No Borrower may sell, assign or transfer any
interest in this Agreement, any of the other Loan Documents, or any of the
Obligations, or any portion thereof, including such Borrower’s rights, title,
interests, remedies, powers and duties hereunder or thereunder.
     12.6 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
     12.7 Successors and Assigns. This Agreement and each of the other Loan
Documents shall be binding upon and inure to the benefit of the successors and
assigns of each Borrower, Agent and each Lender permitted under Section 12.1
hereof.
     12.8 Cumulative Effect; Conflict of Terms. The provisions of the other Loan
Documents are hereby made cumulative with the provisions of this Agreement.
Except as otherwise provided in any of the other Loan Documents by specific
reference to the applicable provision of this Agreement, if any provision
contained in this Agreement is in direct conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.
     12.9 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument.
     12.10 Notice. Except as otherwise provided herein, all notices, requests
and demands to or upon a party hereto, to be effective, shall be in writing, and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight courier or by facsimile and,
unless otherwise expressly provided herein, shall be deemed to have been validly
served, given, delivered or received immediately when delivered against receipt,
three Business Days’ after deposit in the mail, postage prepaid, one Business
Day after deposit with an overnight courier or, in the

61



--------------------------------------------------------------------------------



 



case of facsimile notice, when sent with respect to machine confirmed, addressed
as follows:

         
 
  (A)     If to Agent:   Bank of America, N.A.
 
      1 South Wacker Drive
 
      Suite 3400
 
      Chicago, Illinois 60606
 
      Attention: Loan Administration Manager
 
      Facsimile No.: 312-332-6537
 
       
 
  With a copy to:   Skadden, Arps, Slate, Meagher & Flom LLP
 
      333 West Wacker Drive, Suite 2100
 
      Chicago, Illinois 60606
 
      Attention: Seth E. Jacobson, Esq.
 
      Facsimile No.: 312-407-0411
 
       
 
  (B)     If to Borrowers:   Century Aluminum Company
 
      2511 Garden Road
 
      Building A, Suite 200
 
      Monterey, CA 93940
 
      Attention:Chief Financial Officer
 
      Facsimile No.:831-642-9082
 
       
 
  With a copy to:   Curtis, Mallet-Prevost, Colt & Mosle LLP
 
      101 Park Avenue
 
      New York, New York 10178-0061
 
      Attention:Matias A. Vega and
 
                        Roman A. Bninski
 
      Facsimile No.: 212-697-1559

     (C) If to any Lender, at its address indicated on the signature pages
hereof or in an Assignment and Acceptance Agreement,
or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.10; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.
     12.11 Consent. Whenever Agent’s, Majority Lenders’ or all Lenders’ consent
is required to be obtained under this Agreement or any of the other Loan
Documents as a condition to any action, inaction, condition or event, except as
otherwise specifically provided herein, Agent, Majority Lenders or all Lenders,
as applicable, shall be authorized to give or withhold such consent in its or
their sole and absolute discretion and to condition its or their consent upon
the giving of additional Collateral security for the Obligations, the payment of
money or any other matter.

62



--------------------------------------------------------------------------------



 



     12.12 Credit Inquiries. Subject to the confidentiality provisions contained
in Section 12.16, Borrowers hereby authorize and permit Agent and each Lender to
respond to usual and customary credit inquiries from third parties concerning
any Borrower or any of its Subsidiaries.
     12.13 Time of Essence. Time is of the essence of this Agreement and the
other Loan Documents.
     12.14 Entire Agreement. This Agreement and the other Loan Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.
     12.15 Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.
     12.16 Confidentiality. Agent and each Lender shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement in
accordance with Agent’s and such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices and in any event may make disclosure reasonably required by a
prospective participant or assignee in connection with the contemplated
participation or assignment or as required or requested by any governmental
authority or representative thereof or pursuant to legal process and shall
require any such participant or assignee to agree to comply with this
Section 12.16.
     12.17 GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT HAS BEEN
NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE DEEMED TO HAVE BEEN MADE IN
NEW YORK, NY. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT IF ANY OF THE
COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION OTHER THAN NEW YORK, THE LAWS OF
SUCH JURISDICTION SHALL GOVERN THE METHOD, MANNER AND PROCEDURE FOR FORECLOSURE
OF AGENT’S LIEN UPON SUCH COLLATERAL AND THE ENFORCEMENT OF AGENT’S OTHER
REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH
JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT WITH THE LAWS OF NEW YORK. AS
PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT
OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF ANY BORROWER, AGENT OR ANY
LENDER, EACH BORROWER HEREBY CONSENTS AND AGREES THAT THE COURTS OF THE STATE OF
NEW YORK LOCATED IN THE CITY OF NEW YORK, OR, AT AGENT’S OPTION, THE UNITED
STATES DISTRICT COURT FOR THE

63



--------------------------------------------------------------------------------



 



SOUTHERN DISTRICT OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWERS ON THE ONE HAND AND AGENT OR
ANY LENDER ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH BORROWER HEREBY WAIVES ANY OBJECTION WHICH ANY BORROWER MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO BORROWERS AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
BORROWERS’ ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE U.S. MAILS,
PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY AGENT OR ANY LENDER
OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION
UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.
     12.18 WAIVERS BY BORROWERS. EACH BORROWER WAIVES (I) THE RIGHT TO TRIAL BY
JURY (WHICH AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL,
AND (II) EXCEPT AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH BORROWER ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO AGENT’S AND EACH LENDER’S ENTERING INTO
THIS AGREEMENT AND THAT AGENT AND EACH LENDER IS RELYING UPON THE FOREGOING
WAIVERS IN ITS FUTURE DEALINGS WITH BORROWERS. EACH BORROWER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND
HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

64



--------------------------------------------------------------------------------



 



     12.19 Advertisement. Borrowers hereby authorize Agent to publish the names
of Borrowers and the amount of the credit facility provided hereunder in any
“tombstone” or comparable advertisement which Agent elects to publish.
     12.20 Reimbursement. The undertaking by Borrowers to repay the Obligations
and each representation, warranty or covenant of each Borrower are and shall be
joint and several. To the extent that any Borrower shall be required to pay a
portion of the Obligations which shall exceed the amount of loans, advances or
other extensions of credit received by such Borrower and all interest, costs,
fees and expenses attributable to such loans, advances or other extensions of
credit, then such Borrower shall be reimbursed by the other Borrowers for the
amount of such excess. This Section 12.20 is intended only to define the
relative rights of Borrowers, and nothing set forth in this Section 12.20 is
intended or shall impair the obligations of each Borrower, jointly and
severally, to pay to Agent and Lenders the Obligations as and when the same
shall become due and payable in accordance with the terms hereof.
Notwithstanding anything to the contrary set forth in this Section 12.20 or any
other provisions of this Agreement, it is the intent of the parties hereto that
the liability incurred by each Borrower in respect of the Obligations of the
other Borrowers (and any Lien granted by each Borrower to secure such
Obligations) not constitute a fraudulent conveyance or fraudulent transfer under
the provisions of any applicable law of any state or other governmental unit
(“Fraudulent Conveyance”). Consequently, each Borrower, Agent and each Lender
hereby agree that if a court of competent jurisdiction determines that the
incurrence of liability by any Borrower in respect of the Obligations of any
other Borrower (or any Liens granted by such Borrower to secure such
Obligations) would, but for the application of this sentence, constitute a
Fraudulent Conveyance, such liability (and such Liens) shall be valid and
enforceable only to the maximum extent that would not cause the same to
constitute a Fraudulent Conveyance, and this Agreement and the other Loan
Documents shall automatically be deemed to have been amended accordingly, nunc
pro tunc.
     12.21 Section Headings. Article and Section headings and the table of
contents used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction or interpretation hereof.

65



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     IN WITNESS WHEREOF, this Agreement has been duly executed on the day and
year specified at the beginning of this Agreement.

            BORROWERS:

CENTURY ALUMINUM COMPANY
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer        BERKELEY ALUMINUM, INC.
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck        
Title:   Vice President and Treasurer        CENTURY ALUMINUM OF WEST VIRGINIA,
INC.
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck        
Title:   Vice President and Treasurer        CENTURY KENTUCKY, INC.
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer        NSA, LTD.
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement

         

            BANK OF AMERICA, N.A.,
   as Agent and as a Lender
      By:   /s/ Robert J. Lund         Name:   Robert J. Lund        Title:  
Senior Vice President

    Revolving Loan Commitment:
$33,000,000.00       

67



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement

            CREDIT SUISSE, CAYMAN ISLANDS
BRANCH
      By:   /s/ Alain Daoust         Name:   Alain Daoust        Title:  
Director              By:   /s/ Denise L. Alvarez         Name:   Denise L.
Alvarez        Title:   Associate     

         
 
  Revolving Loan Commitment:
 
  $17,500,000.00

68



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement

            CITIBANK, N.A.
      By:   /s/ Daniel J. Miller         Name:   Daniel J. Miller       
Title:   Vice President     

         
 
  Revolving Loan Commitment:
 
  $17,500,000.00

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Mark Cuccinello         Name:   Mark Cuccinello        Title:  
Vice President     

         
 
  Revolving Loan Commitment:    
 
  $17,500,00.00

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement

            WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)
      By:   /s/ Gary D. Cassianni         Name:   Gary D. Cassianni       
Title:   Vice President     

         
 
     Revolving Loan Commitment:
 
     $14,500,000.00

71

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
APPENDIX A
GENERAL DEFINITIONS
     When used in the Loan and Security Agreement dated as of September 19, 2005
(the “Agreement”), by and among Bank of America, N.A., the Lenders, and Century
Aluminum Company, Berkeley Aluminum Inc., Century Aluminum of West Virginia,
Inc., Century Kentucky, Inc., and NSA Ltd., as Borrowers, (a) the terms Account,
Chattel Paper, Deposit Account, Document, Electronic Chattel Paper, Instruments,
Inventory, Letter-of-Credit Rights, Payment Intangibles, Proceeds, Software,
Supporting Obligations, and Tangible Chattel Paper have the respective meanings
assigned thereto under the UCC; (b) all terms reflecting Collateral having the
meanings assigned thereto under the UCC shall be deemed to mean such Property,
whether now owned or hereafter created or acquired by any Borrower or in which
such Borrower now has or hereafter acquires any interest; (c) capitalized terms
which are not otherwise defined have the respective meanings assigned thereto in
the Agreement; (d) accounting terms not otherwise specifically defined in the
Agreement shall be construed in accordance with GAAP consistently applied; and
(e) the following terms shall have the following meanings (terms defined in the
singular to have the same meaning when used in the plural and vice versa):
     Account Debtor — any Person who is or may become obligated under or on
account of any Account.
     Affiliate — with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
     Agent — as defined in the preamble to the Agreement.
     Agent Loans — as defined in subsection 1.1.4 of the Agreement.
     Aggregate Percentage — with respect to each Lender, the percentage equal to
the quotient of (i) such Lender’s Revolving Loan Commitment divided by (ii) the
aggregate of all Revolving Loan Commitments.
     Agreement — the Loan and Security Agreement referred to in the first
sentence of this Appendix A, all Exhibits and Schedules thereto and this
Appendix A, as each of the same may be amended from time to time.
     Anti-Terrorism Law — those portions of the USA Patriot Act or any other
statute, regulation, executive order, or other law pertaining to the prevention
of future acts of terrorism, in each case as such law may be amended from time
to time.

A-1



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     Applicable Margin — the percentages set forth in the table below with
respect to the Base Rate Portion and each LIBOR Portion that corresponds to the
total of the principal amount of Revolving Credit Loans then outstanding
(including any amounts which Agent or any Lender may have paid for the account
of any Borrower in accordance with any of the Loan Documents and which have not
been reimbursed by Borrowers) plus the LC Exposure (“Usage”) set forth in the
table below. Applicable Margins shall be determined monthly based on the average
daily Usage of the Facility during the immediately preceding month.

          Usage   Base Rate Margin   LIBOR Margin
Greater than 50% of the Revolving Credit Maximum Amount
  0.00%   1.50%
Greater than 25%, but less than or equal to 50%, of the Revolving Credit Maximum
Amount
  0.00%   1.25%
Less than or equal to 25%, of the Revolving Credit Maximum Amount
  -0.25%   1.00%

     Assignment and Acceptance Agreement — an assignment and acceptance
agreement substantially in the form of Exhibit A to the Agreement.
     Availability — at any time, the amount of additional money which Borrowers
are entitled to borrow from time to time as Revolving Credit Loans, such amount
being the difference derived when the sum of the principal amount of Revolving
Credit Loans then outstanding (including any amounts which Agent or any Lender
may have paid for the account of any Borrower in accordance with any of the Loan
Documents and which have not been reimbursed by Borrowers), the LC Exposure, the
Minimum Availability Reserve, and any Reserves is subtracted from the Borrowing
Base. If the amount outstanding is equal to or greater than the Borrowing Base,
Availability is 0. In no event shall Availability be greater than the Revolving
Credit Maximum Amount.
     Bailee Certificate — a letter agreement substantially in the form of
Exhibit B to the Agreement.
     Bank — as defined in the preamble to the Agreement.
     Base Rate — for any day, the greater of (i) the rate of interest in effect
for such day as publicly announced from time to time by the Bank in Charlotte,
North Carolina as its “prime rate” (the “prime rate” being a rate set by the
Bank based upon various factors including the Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate) and (ii) the Federal Funds Rate plus .50%. Any change in the prime rate
announced by Bank shall take effect at the opening of business on the day
specified in the public announcement of such change. Each interest rate based
upon the Base Rate shall be adjusted simultaneously with any change in the Base
Rate.

A-2



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     Base Rate Portion — that portion of the Revolving Credit Loans that is not
subject to a LIBOR Option.
     Blocked Account Agreement — an agreement among a Borrower, Agent, and a
depository bank substantially in the form of Exhibit C to the Agreement.
     Borrower — as defined in the preamble to the Agreement.
     Borrower Representative — Century Aluminum Company, acting on its own
behalf as a Borrower and on behalf of all other Borrowers.
     Borrowing — a borrowing of Loans or an issuance of Letters of Credit under
the Agreement.
     Borrowing Base — as at any date of determination thereof, an amount equal
to the sum of:
          (i) (1) 85% of the net amount of Eligible Accounts (other than with
respect to which Glencore is the Account Debtor) outstanding at such date; plus
(2) the lesser of (x) 85% of the net amount of Eligible Accounts with respect to
which Glencore is the Account Debtor outstanding at such date, and (y)
$20,000,000; and
          (ii) 65% of the value of Eligible Inventory at such date.
     The advance rates set forth above may not be adjusted downward by Agent.
For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent’s option exercised using its Reasonable Credit
Judgment, be calculated on shortest terms), credits, allowances or excise taxes
of any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time and (2) the
value of Eligible Inventory shall be determined on a first-in, first-out, lower
of cost or market basis in accordance with GAAP.
     Borrowing Base Certificate — a certificate of a Responsible Officer of
Borrower Representative substantially in the form of Exhibit D to the Agreement
(or another form acceptable to Agent) setting forth the calculation of the
Borrowing Base. All calculations of the Borrowing Base in connection with the
preparation of any Borrowing Base Certificate shall originally be made by
Borrowers and certified to Agent; provided that Agent shall have the right to
review and adjust, in the exercise of its Reasonable Credit Judgment, any such
calculation after giving notice thereof to Borrowers, to the extent that Agent
determines that such calculation is not in accordance with the Agreement.
     Business Day — any day, excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided that with
respect to determinations in connection with, and payments of principal and
interest on, LIBOR Portions, such day is also a LIBOR Business Day.

A-3



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     Capital Expenditures — expenditures made or liabilities incurred for the
acquisition of any fixed or capital assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations;
provided, however, that Capital Expenditures shall not include (a) expenditures
to the extent they are paid with the proceeds of insurance settlements,
condemnation awards, and other settlements in respect of lost, destroyed,
damaged, or condemned fixed or capital assets, (b) expenditures to the extent
they are financed with the proceeds of a sale or other disposition of fixed or
capital assets that is expressly permitted under the Agreement, and (c)
expenditures made in connection with the construction of any fixed or capital
asset if the applicable Borrower intends to consummate a sale and leaseback
transaction of such asset permitted under the Agreement within six months of the
completion of such construction; provided that if such sale and leaseback
transaction is not consummated within such time period, then all such
expenditures will constitute Capital Expenditures in the period in which such
six-month period ends.
     Capitalized Lease Obligation — at the time of any determination thereof,
any Indebtedness represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.
     Century — as defined in the preamble to the Agreement.
     Closing Date — the date on which all of the conditions precedent in
Section 9.1 of the Agreement are satisfied or waived.
     Code — the Internal Revenue Code of 1986.
     Collateral — all of the Property and interests in Property of Borrowers
described in Section 5.1 of the Agreement and not excluded pursuant to
Section 5.2 of the Agreement, and all other Property and interests in Property
that may hereafter be pledged to Agent for the benefit of the Secured Parties to
secure the payment and performance of any of the Obligations.
     Compliance Certificate — a certificate substantially in the form of
Exhibit E to the Agreement executed by a Financial Officer of Borrower
Representative.
     Computer Hardware and Software — all of any Borrower’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, software and firmware

A-4



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
described in clauses (i), (ii) and (iii) above, including flow charts, logic
diagrams, manuals, specifications, training materials, charts and pseudo codes.
     Consolidated — the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
     Consolidated Net Income (Loss) — with respect to any fiscal period, the net
income (or loss) of the Loan Parties determined in accordance with GAAP on a
Consolidated basis; provided, however, Consolidated Net Income shall not
include:
          (i) the net income (or loss) of any Person (other than a Loan Party)
in which a Loan Party has an ownership interest unless received in a cash
distribution or requiring the payment of cash;
          (ii) the net income (or loss) of any Person accrued prior to the date
it became a Subsidiary of a Loan Party or is merged into or consolidated with a
Loan Party;
          (iii) net after-tax extraordinary gains or losses as defined under
GAAP;
          (iv) net after-tax gains or losses from asset dispositions other than
sales in the ordinary course of business;
          (v) net after-tax gains or losses attributable to the early
extinguishment of debt;
          (vi) any after-tax non-cash charges or gains, determined in accordance
with GAAP, related to hedging contracts until such time as such contracts are
settled;
          (vii) the cumulative effect of a change in accounting principles;
          (viii) after-tax charges or gains relating to the valuation of
inventory by application of the LIFO (last in/first out) method of inventory
valuation; and
          (ix) all other after-tax non-cash charges or gains (excluding any such
non-cash charge or gain to the extent that it represents an accrual of or
reserve for cash expenditures in any future period).
     Current Assets — at any date, the assets of a Person that would be properly
classified as current assets on a balance sheet of such Person at such date in
accordance with GAAP.
     Deed of Trust — the Deed of Trust, Assignment of Leases and Rents, Security
Agreement, Financing Statement and Fixture Filing, dated as of April 2, 2001,
from Century Aluminum of West Virginia, Inc., to Charles B. Dollison, the
Trustee for the

A-5



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
benefit of Wilmington Trust Company, as Collateral Agent, as originally executed
by the parties thereto.
     Default — an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.
     Default Rate — as defined in subsection 2.1.2 of the Agreement.
     Defaulting Lender — as defined in subsection 3.1.3(b) of the Agreement.
     Derivative Obligations — every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including caps, floors, collars and similar
arrangements), the value of which is dependent upon interest rates, currency
exchange rates, commodities indices or other indices.
     Dilution — with respect to any period for any Borrower, an amount,
expressed as a percentage, equal to (a) bad debt write-downs, discounts,
credits, or similar non-cash items with respect to Accounts of such Borrower
during such period (but only to the extent Agent believes, in its Reasonable
Credit Judgment, that such factors are likely to continue in effect) divided by
(b) the aggregate of all collections with respect to Accounts of such Borrower
during such period (excluding extraordinary items) plus the amount determined
pursuant to clause (a).
     Distribution — in respect of any Person, includes: (i) the payment of any
dividends or other distributions on Securities (except distributions in such
Securities) and (ii) the redemption, acquisition, or other retirement of
Securities of such Person, as the case may be, unless made contemporaneously
from the net proceeds of the sale of Securities.
     Dominion Account — a Deposit Account established by a Borrower pursuant to
and in accordance with subsection 6.2.3 of the Agreement.
     EBITDA — with respect to any period, the sum of Consolidated Net Income
(Loss) before Interest Expense, income taxes, depreciation and amortization for
such period all as determined for Borrowers and Guarantors on a Consolidated
basis and in accordance with GAAP.
     Eligible Account — an Account arising in the ordinary course of the
business of any Borrower from the sale of goods or rendition of services;
provided that no Account shall be an Eligible Account if:
          (i) it arises out of a sale made or services rendered by a Borrower to
a Subsidiary of a Borrower or an Affiliate of a Borrower or to a Person
controlled by an Affiliate of a Borrower; or
          (ii) it remains unpaid more than 120 days after the original invoice
date shown on the invoice or 60 days after the original due date shown on the
invoice; or

A-6



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
          (iii) the Account Debtor has disputed liability or made a claim or
exercised a right of setoff with respect to such Account; provided, that any
such Account shall be eligible to the extent the amount thereof exceeds such
dispute, claim, or right of setoff; or
          (iv) (A) the Account Debtor is also a creditor or supplier of a
Borrower, or (B) the Account otherwise is subject to right of setoff by the
Account Debtor; provided, that (1) any such Account shall be eligible to the
extent such amount thereof exceeds such contract, setoff or similar right, and
(2) any such Account shall be eligible to the extent such Account is subject to
a No-Offset Letter executed by the applicable Account Debtor and delivered to
Agent; or
          (v) the Account Debtor has commenced a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or made an
assignment for the benefit of creditors, or a decree or order for relief has
been entered by a court having jurisdiction in the premises in respect of the
Account Debtor in an involuntary case under the federal bankruptcy laws, as now
constituted or hereafter amended, or any other petition or other application for
relief under the federal bankruptcy laws, as now constituted or hereafter
amended, has been filed against the Account Debtor, or if the Account Debtor has
failed, suspended business, ceased to be Solvent to the knowledge of the
applicable Borrower, or consented to or suffered a receiver, trustee, liquidator
or custodian to be appointed for it or for all or a significant portion of its
assets or affairs; or
          (vi) it arises from a sale made or services rendered to an Account
Debtor outside the United States, unless either (1) such sale is made on letter
of credit, guaranty or acceptance terms, in each case acceptable to Agent in its
Reasonable Credit Judgment or (2) such Account otherwise complies with the
requirements of the definition of Eligible Account and Agent in its Reasonable
Credit Judgment elects to treat such Account as an Eligible Account
notwithstanding this clause (vi); or
          (vii) the Account Debtor is the United States of America, or any
department, agency or instrumentality thereof, or any other Governmental
Authority, unless either (1) the applicable Borrower assigns its right to
payment of such Account to Agent in a manner satisfactory to Agent in its
Reasonable Credit Judgment so as to comply with the Assignment of Claims Act of
1940 (31 U.S.C. §203 et seq., as amended) or similar state or foreign statutes
to the extent applicable, or (2) such Account otherwise complies with the
requirements of the definition of Eligible Account and Agent in its Reasonable
Credit Judgment elects to treat such Account as an Eligible Account
notwithstanding this clause (vii); or
          (viii) it is not at all times subject to Agent’s duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or

A-7



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
          (ix) the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or
          (x) 50% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder by reason of the application of clause (ii) above;
or
          (xi) it represents service charges, late fees or similar charges; or
          (xii) it is not an existing account receivable which would be properly
classified as such on the applicable Borrower’s books in accordance with GAAP;
or
          (xiii) it is not otherwise acceptable to Agent in its Reasonable
Credit Judgment.
     Notwithstanding clause (i) of this definition relating to Affiliates,
Accounts with respect to which Glencore is the Account Debtor will be considered
to be Eligible Accounts provided such Accounts meet all criteria of this
definition other than those set forth in clause (i), and provided that with
respect to determining compliance with clause (xii), Glencore shall be deemed
not an Affiliate of Borrower.
     Eligible Inventory — Inventory of any Borrower (other than packaging and
shipping materials and supplies, tooling, samples and literature). Without
limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:
          (i) it is not raw materials (including saleable scrap), work-in
progress or finished goods; or
          (ii) it is slow-moving, obsolete or unmerchantable; or
          (iii) except with respect to in transit Inventory addressed in clause
(vi) below, it is not at all times subject to Agent’s duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or
          (iv) it is not located at one or more of the business locations set
forth in Schedule 6.1.1 to the Agreement, as updated by Borrowers in accordance
with the Agreement; provided that in-transit Inventory shall constitute Eligible
Inventory notwithstanding this clause (iv) so long as such in-transit Inventory
otherwise complies with the applicable requirements of the definition of
Eligible Inventory; or
          (v) it is located on real property not owned or leased by a Borrower
unless Borrowers shall have obtained a Bailee Certificate from the owner of the
real property on which such Inventory is located; provided that in-transit
Inventory shall constitute Eligible Inventory notwithstanding this clause (v) so
long as such in-transit Inventory otherwise complies with the applicable
requirements of the definition of Eligible Inventory; or

A-8



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
          (vi) it is in transit unless such inventory is either (A) in transit
in the United States of America and is either (1) in transit between premises in
the United States of America which are either owned or leased by (and in each
case controlled by) a Borrower or (2) the subject of an appropriate financing
statement filed under the UCC, or (B) in transit outside of the United States of
America (including its inland waterways) and the title documents in respect
thereof have been consigned to a Title Document Agent pursuant to a Title
Document Agency Agreement; provided that the maximum amount of in-transit
inventory not located in the United States of America (including its inland
waterways) at any one time included as Eligible Inventory shall not exceed
$30,000,000; or
          (vii) it is located outside of the United States of America and is not
in transit; or
          (viii) is subject to a third party’s trademark or other proprietary
right, unless Agent is reasonably satisfied that it could sell such inventory on
satisfactory terms in connection with the exercise of its remedies following an
Event of Default; or
          (ix) it is not otherwise acceptable to Agent in its Reasonable Credit
Judgment.
     Environmental Laws — all federal, state and local laws, rules, regulations,
ordinances, orders and consent decrees relating to health, safety and
environmental matters.
     ERISA — the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     ERISA Affiliate — any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
     ERISA Event — (a) any Reportable Event (except an event for which the
30-day notice period is waived); (b) the existence with respect to any Pension
Plan of an “accumulated funding deficiency” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Internal Revenue Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by Borrowers or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (e) the receipt by Borrowers or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; (f) the
incurrence by Borrowers or any ERISA Affiliate of any liability with respect to
withdrawal or partial withdrawal from any Pension Plan or Multiemployee Plan; or
(g)

A-9



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
the receipt by Borrowers or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Borrowers or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     Event of Default — as defined in Section 10.1 of the Agreement.
     Exchange Act — the Securities Exchange Act of 1934.
     Facility — as defined in the preamble to the Agreement.
     Facility Increase — as defined in Section 1.3 of the Agreement.
     Facility Increase Amount — as defined in Section 1.3 of the Agreement.
     Facility Increase Effective Date — as defined in Section 1.3 of the
Agreement.
     Fee Letter — as defined in Section 2.3 of the Agreement.
     Federal Funds Rate — for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     Financial Officer — with respect to any Borrower, the chief financial
officer, controller or treasurer of such Borrower.
     Fixed Charge Coverage Ratio — with respect to any period, the ratio of
(i) EBITDA for such period minus the sum of (a) any provision for (plus any
benefit from) income taxes paid in cash included in the determination of net
earnings (or loss) for such period plus (b) non-financed Capital Expenditures
during such period, to (ii) Fixed Charges for such period, all as determined for
Borrowers and Guarantors on a Consolidated basis and in accordance with GAAP.
     Fixed Charges — with respect to any period, the sum of: (i) scheduled
principal payments required to be made during such period in respect of
indebtedness for Money Borrowed (including the principal portion of Capitalized
Lease Obligations), plus (ii) Interest Expense for such period (excluding the
amortization of financing costs and

A-10



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
original issue discounts as determined in accordance with GAAP), all as
determined for Borrowers and Guarantors on a Consolidated basis and in
accordance with GAAP.
     Foreign Lender — any Lender that is organized under the laws of a
jurisdiction outside the United States.
     GAAP — generally accepted accounting principles in the United States of
America in effect from time to time.
     Glencore — Glencore International AG, a Swiss corporation, and its
Subsidiaries.
     Governmental Authority — any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, arbitral, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     Guarantors — Metalsco, Ltd., Virgin Islands Alumina Corporation LLC,
Hancock Aluminum LLC, Skyliner, Inc., Century Aluminum of Kentucky, LLC, and
each other Person who now or hereafter guarantees payment or performance of the
whole or any part of the Obligations.
     Guaranty Agreements — each guaranty executed by any Guarantor guaranteeing
payment or performance of the whole or any part of the Obligations.
     Hawesville Entities — Century Kentucky, Inc., Hancock Aluminum LLC, Century
Aluminum of Kentucky, LLC, Metalsco, Ltd., Skyliner, Inc. and NSA, Ltd.
     Indebtedness — as applied to a Person, without duplication:
          (i) all indebtedness of such Person for borrowed money;
          (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;
          (iii) all obligations of such Person to pay the deferred and unpaid
price of property or services to the extent recorded as liabilities under GAAP,
excluding trade payables, accruals and accounts payable arising in the ordinary
cause of business (in each case, to the extent not overdue);
          (iv) all Capitalized Lease Obligations of such Person;
          (v) all obligations of such Person (whether contingent or otherwise)
in respect of bankers’ acceptances, letters of credit, surety or other bonds,
and similar instruments;

A-11



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
          (vi) all financial obligations of other Persons secured by a Lien upon
Property of such Person;
          (vii) all obligations of other Persons which such Person has
guaranteed;
          (viii) all reimbursement obligations in connection with letters of
credit or letter of credit guaranties issued for the account of such Person; and
          (ix) all Derivative Obligations of such Person.
     Indenture — the Indenture, dated as of August 26, 2004, among Century, the
Guarantors party thereto and Wilmington Trust Company governing Century’s 71/2%
Senior Notes due 2014, as in effect on the date of the Agreement, a copy of
which is attached to the Agreement as Exhibit F.
     Intellectual Property — all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
     Interest Expense — with respect to any period, interest expense paid or
accrued for such period, including the interest portion of Capitalized Lease
Obligations, all as determined for Borrowers and Guarantors on a Consolidated
basis and in accordance with GAAP.
     Interest Period — as applicable to any LIBOR Portion, a period commencing
on the date such LIBOR Portion is advanced, continued or converted, and ending
on the date which is one month, two months, three months, or six months later,
as may then be requested by Borrower; provided that (i) any Interest Period
which would otherwise end on a day which is not a Business Day shall end in the
next preceding or succeeding Business Day as is Agent’s custom in the market to
which such LIBOR Portion relates; (ii) there remains a minimum of one month, two
months, three months or six months

A-12



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
(depending upon which Interest Period Borrower selects) in the Term, unless
Borrowers and Lenders have agreed to an extension of the Term beyond the
expiration of the Interest Period in question; and (iii) all Interest Periods of
the same duration which commence on the same date shall end on the same date.
     LC Amount — at any time, the aggregate undrawn face amount of all Letters
of Credit then outstanding.
     LC Exposure — at any time, the sum of (i) the LC Amount as of such time,
plus (ii) the aggregate amount of unreimbursed LC Obligations as of such time.
     LC Obligations — any Obligations that arise from any draw against any
Letter of Credit.
     Lender — as defined in the preamble to the Agreement.
     Letter of Credit — as defined in subsection 1.2.1 of the Agreement.
     Letter of Credit Issuer — as defined in the preamble to the Agreement.
     LIBOR — as applicable to any LIBOR Portion, for the applicable Interest
Period, the rate per annum (rounded upward, if necessary, to the nearest 1/16 of
one percent) as determined on the basis of the offered rates for deposits in
U.S. dollars, for a period of time comparable to such Interest Period which
appears on the Telerate page 3750 as of 11 a.m. (London, England time) on the
day that is two LIBOR Business Days preceding the first day of such Interest
Period; provided, however, that if the rate described above does not appear on
the Telerate System on any applicable interest determination date, the LIBOR
shall be the rate (rounded upwards as described above, if necessary) for
deposits in U.S. dollars for a period substantially equal to the Interest Period
on the Reuters Page “LIBO” (or such other page as may replace the LIBO Page on
that service for the purpose of displaying such rates), as of 11:00 a.m.
(London, England time), on the day that is two LIBOR Business Days prior to the
first day of such Interest Period. If both the Telerate and Reuters systems are
unavailable, then the rate for that date will be determined on the basis of the
offered rates for deposits in U.S. dollars for a period of time comparable to
such Interest Period which are offered by four major banks in the London
interbank market at approximately 11:00 a.m. (London, England time), on the day
that is two LIBOR Business Days preceding the first day of such Interest Period
as selected by Agent. The principal London office of each of the major London
banks so selected will be requested to provide a quotation of its U.S. dollar
deposit offered rate. If at least two such quotations are provided, the rate for
that date will be the arithmetic mean of the quotations. If fewer than two
quotations are provided as requested, the rate for that date will be determined
on the basis of the rates quoted for loans in U.S. dollars to leading European
banks for a period of time comparable to such Interest Period offered by major
banks in New York City at approximately 11:00 a.m. (New York City time), on the
day that is two LIBOR Business Days preceding the first day of such Interest
Period. If that Agent is unable to obtain any such quotation as provided above,
it will be determined that LIBOR pursuant to an Interest Period cannot be
determined. If the Board of Governors

A-13



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
of the Federal Reserve System shall impose a Reserve Percentage with respect to
LIBOR deposits of Bank, then for any period during which such Reserve Percentage
shall apply, LIBOR shall be equal to the amount determined above divided by an
amount equal to one minus the Reserve Percentage.
     LIBOR Business Day. — any day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London or
if commercial banks in London are not open, such other LIBOR interbank market as
may be selected by Agent in its reasonable judgment exercised in good faith.
     LIBOR Interest Payment Date — as to any LIBOR Portion in respect of which
the Interest Period is (A) three months or less, the last day of such Interest
Period and (B) more than three months, the date that is three months from the
first day of such Interest Period and, in addition, the last day of such
Interest Period.
     LIBOR Option — the option granted pursuant to Section 3.1 of the Agreement
to have the interest on all or any portion of the principal amount of the
Revolving Credit Loans be based on the LIBOR.
     LIBOR Portion — that portion of the Revolving Credit Loans specified in a
LIBOR Request (including any portion of Revolving Credit Loans which is being
borrowed by Borrower concurrently with such LIBOR Request) which, as of the date
of the LIBOR Request specifying such LIBOR Portion, has met the conditions for
basing interest on the LIBOR in Section 3.1 of the Agreement and the Interest
Period of which has not terminated.
     LIBOR Request — a notice in writing (or by telephone confirmed
electronically or by telecopy or other facsimile transmission on the same day as
the telephone request) from Borrower Representative to Agent requesting that
interest on a Revolving Credit Loan be based on the LIBOR, specifying: (i) the
first day of the Interest Period (which shall be a Business Day); (ii) the
length of the Interest Period; (iii) whether the LIBOR Portion is a new Loan, a
conversion of a Base Rate Portion, or a continuation of a LIBOR Portion; and
(iv) the dollar amount of the LIBOR Portion, which shall be in an amount not
less than $500,000 or an integral multiple of $100,000 in excess thereof.
     Lien — any mortgage, security interest, pledge, hypothecation, assignment,
attachment, deposit arrangement, encumbrance, lien (statutory, judgment or
otherwise), charge (whether fixed or floating), preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any similar such interest arising under the laws of any applicable
domestic or foreign jurisdiction and including any conditional sale or other
title retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any domestic or foreign
jurisdiction).
     Loan Account — as defined in Section 3.6 of the Agreement.

A-14



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     Loan Documents — the Agreement, the Guaranty Agreements, and any and all
other agreements, instruments and documents heretofore, now or hereafter
executed and/or delivered to Agent or any Lender by any Loan Party in respect of
the transactions contemplated by the Agreement.
     Loan Party — each Borrower and each Guarantor.
     Loans — all loans and advances of any kind made by Agent, any Lender, or
any Affiliate of Agent or any Lender, pursuant to the Agreement.
     Majority Lenders — as of any date, Lenders holding greater than 50% of the
Revolving Loan Commitments determined on a combined basis and following the
termination of the Revolving Loan Commitments, Lenders holding greater than 50%
or more of the then outstanding Loans and LC Exposure; provided that if prior to
termination of the Revolving Loan Commitments, any Lender breaches its
obligation to fund any requested Revolving Credit Loan, for so long as such
breach exists, (i) its voting rights hereunder shall be calculated with
reference to its then outstanding Loans and LC Exposure, rather than its
Revolving Loan Commitment and (ii) in determining the total amount of Revolving
Loan Commitments of all Lenders, the breaching Lender’s Revolving Loan
Commitment will be deemed to be equal to its then outstanding Loans and LC
Exposure.
     Margin Stock — “margin stock” as such term is defined in Regulation T, U or
X of the Federal Reserve Board.
     Material Adverse Effect — (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of
Borrowers and their Subsidiaries, taken as a whole, (ii) a material adverse
effect on the rights and remedies of Agent or Lenders under the Loan Documents,
(iii) the impairment of the ability of Borrowers or Guarantors to perform their
material obligations hereunder or under the Loan Documents taken as a whole, or
(iv) a material adverse effect on Agent’s security interest in the Collateral.
     Maximum Rate — as defined in subsection 2.1.3 of the Agreement.
     Minimum Availability Reserve — $15,000,000.
     Money Borrowed — (i) Indebtedness arising from the lending of money by any
Person to any Borrower or any Guarantor; (ii) Indebtedness, whether or not in
any such case arising from the lending by any Person of money to any Borrower or
any Guarantor, (1) which is represented by notes payable or drafts accepted that
evidence extensions of credit, (2) which constitutes obligations evidenced by
bonds, debentures, notes or similar instruments, (3) upon which interest charges
are customarily paid (other than accounts payable), or (4) that was issued or
assumed as full or partial payment for Property; (iii) Indebtedness that
constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations with
respect to letters of credit or guaranties of letters of credit and
(v) Indebtedness of any Borrower or any Guarantor under any guaranty of
obligations that would constitute Indebtedness for Money Borrowed under clauses
(i) through (iii) hereof,

A-15



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
if owed directly by such Borrower or Guarantor. Money Borrowed shall not include
trade payables or accrued expenses.
     Mt. Holly Aluminum Facility — the aluminum reduction facility located in
Mt. Holly, South Carolina, which is owned jointly by Berkley Aluminum and Alumax
of South Carolina, Inc., a subsidiary of Alcoa, pursuant to the Mt. Holly Owners
Agreement.
     Mt. Holly Owners Agreement — the Amended and Restated Owners Agreement,
dated as of January 26, 1996 between Alumax of South Carolina, Inc. and Berkeley
Aluminum, Inc. (as amended by a First Amendment, dated as of January 26, 1996
and an Amendment Agreement effective June 15, 1998.
     Multiemployer Plan — has the meaning set forth in Section 4001(a)(3) of
ERISA.
     No-Offset Letter — a letter agreement substantially in the form of
Exhibit G to the Agreement.
     Notes — the Secured Promissory Notes to be executed by Borrowers on or
about the Closing Date in favor of each Lender to evidence the Revolving Credit
Loans, which shall be in the form of Exhibit H to the Agreement, together with
any replacement or successor notes therefor.
     Notice of Exclusive Control — as defined in subsection 6.2.3 of the
Agreement.
     Notice of Facility Increase — as defined in Section 1.3 of the Agreement.
     Obligations — all Loans, all LC Obligations, and all other advances, debts,
liabilities, and obligations, together with all interest (including all interest
that accrues (or, but for the commencement of any bankruptcy, insolvency or
similar proceeding, would accrue) after the commencement of any insolvency,
bankruptcy or other similar proceeding of any Borrower, whether or not a claim
for post-filing interest is allowed in such proceeding), fees and other charges
thereon, of any kind or nature, present or future, whether or not evidenced by
any note, guaranty or other instrument, whether direct or indirect (including
those acquired by assignment), absolute or contingent, primary or secondary, due
or to become due, now existing or hereafter arising and however acquired, owing,
arising, due or payable (a) from any Borrower to Agent, for its own benefit, or
to Bank or any other Affiliate of Agent, in each case arising under any of the
Loan Documents, (b) from any Borrower to Bank, any Affiliate of Bank, or any
Lender in respect of Product Obligations, or (c) from any Borrower to Agent for
the benefit of any Lender or to any Lender directly, in each case under any of
the Loan Documents.
     Offerees — as defined in Section 1.3 of the Agreement.
     Organizational I.D. Number — with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.

A-16



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     Overadvance — as defined in subsection 1.1.2 of the Agreement.
     Pension Plan — a pension plan (as defined in Section 3(2) of ERISA) subject
to Title IV of ERISA which any Borrower or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions.
     Permitted Liens — as defined in subsection 8.2.4 of the Agreement.
     Permitted Purchase Money Indebtedness — Purchase Money Indebtedness of any
Borrower incurred after the Closing Date which is secured by a Purchase Money
Lien and the principal amount of which, when aggregated with the principal
amount of all other such Purchase Money Indebtedness and Capitalized Lease
Obligations of Borrowers at the time outstanding, does not exceed $10,000,000.
For the purposes of this definition, the principal amount of any Purchase Money
Indebtedness consisting of capitalized leases (as opposed to operating leases)
shall be computed as a Capitalized Lease Obligation.
     Person — an individual, partnership, corporation, limited liability
company, joint stock company, land trust, business trust, or unincorporated
organization, or a government or agency or political subdivision thereof.
     Plan — an employee benefit plan (as defined in Section 3(3) of ERISA) which
any Borrower sponsors or maintains or to which any Borrower makes, is making, or
is obligated to make contributions and includes any Pension Plan.
     Product Obligations — every obligation of any Borrower under and in respect
of one or more of the following types of services extended to a Borrower by
Bank, any Affiliate of Bank or any Lender as agreed from time to time in writing
by Borrower Representative: (i) cash management (including controlled
disbursement services) and (ii) Derivative Obligations.
     Projections — with respect to any Person or Persons, forecasted (i) balance
sheets, (ii) profit and loss statements, and (iii) cash flow statements of such
Person or Persons.
     Property — any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Purchase Money Indebtedness — includes (i) Indebtedness (other than the
Obligations) for the payment of all or any part of the purchase, lease or
improvement of any fixed assets, (ii) any Indebtedness (other than the
Obligations) incurred at the time of or within 10 days prior to or after the
acquisition of any fixed assets for the purpose of financing all or any part of
the purchase, lease or improvement price thereof, and (iii) any renewals,
extensions or refinancings thereof, but not any increases in the principal
amounts thereof outstanding at the time.
     Purchase Money Lien — a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets

A-17



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
the purchase price of which was financed through the incurrence of the Purchase
Money Indebtedness secured by such Lien.
     Reasonable Credit Judgment — reasonable credit judgment, exercised in good
faith, in accordance with Bank’s customary business practices in its capacity as
agent for asset-based loan facilities comparable to the Facility.
     Related Business — the business of mining, reducing, refining, processing
and selling bauxite, alumina, primary aluminum and aluminum products, and any
business reasonably related, incidental or ancillary thereto.
     Reportable Event — any of the events set forth in Section 4043(c) of ERISA.
     Requirements of Law — as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
     Reserve Percentage — the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
     Reserves — as defined in subsection 1.1.1 of the Agreement.
     Responsible Officer — shall mean the Chairman, Chief Executive Officer,
President, Chief Financial Officer, Chief Operating Officer, Vice President,
Treasurer or Secretary of any Person.
     Restricted Investment — any investment by a Person in another Person made
by delivery of Property to any Person, whether by (a) acquisition of Securities,
Indebtedness or other obligations of another Person, (b) loan, advance,
extension of credit or capital contribution to another Person or commitment to
do any of the foregoing (including the purchase of Property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such Property to such Person or its Affiliate), (c) acquisition of all or a
significant part of the assets of a business conducted by any other Person or
all or substantially all of the assets constituting the business of a division,
branch, or other unit operation of any other Person, whether through purchase of
assets, merger, or otherwise, (d) becoming a partner in any partnership or joint
venture, (e) investments in time deposits, certificates of deposit, bankers
acceptances and money market, mutual or similar funds, (f) investments arising
out of forward contracts, futures contracts, exchange contracts, swaps, options
or other financing agreements or arrangements (including caps, floors, collars
and similar arrangements), the value of which is dependent upon interest rates,
currency exchange rates, commodities indices or other indices, or (g) guaranties
of obligations or liabilities of another Person, except the following:

A-18



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
          (i) investments by a Loan Party in one or more of its Subsidiaries
that are not also Loan Parties to the extent existing on the Closing Date, and
any renewals, extensions, and refinancings of such investments consisting of
loans; provided that any such renewal, extension, or refinancing is in an
aggregate principal amount not greater than the principal amount of the original
investment, and is on terms no less favorable taken as a whole to Borrower or
Guarantor making the investment);
          (ii) subject to compliance by Borrowers with subsection 8.2.7 of the
Agreement, investments by a Loan Party at any time in one or more other Loan
Parties;
          (iii) investments consisting of Capital Expenditures permitted by
subsection 8.2.6 of the Agreement;
          (iv) Current Assets arising in the ordinary course of business;
          (v) investments in direct obligations of the United States of America,
or any agency thereof or obligations guaranteed by the United States of America;
provided that such obligations mature within one year from the date of
acquisition thereof;
          (vi) investments in time deposit accounts, certificates of deposit,
bankers acceptances and money market deposits maturing within one year of the
date of acquisition thereof issued by any Lender or a bank or trust company
which is organized under the laws of the United States of America, any State
thereof or any foreign country recognized by the United States of America, and
which bank or trust company has capital, surplus and undivided profits
aggregating in excess of $500,000,000 (or the foreign currency equivalent
thereof) and whose long-term debt is rated not less than A-1 if rated by
Standard and Poor’s Rating Group or P-1 if rated by Moody’s Investor Service,
Inc. or any money market fund sponsored by a registered broker dealer or mutual
fund distributor;
          (vii) investments in commercial paper given a rating of not less than
A-1 if rated by Standard and Poor’s Rating Group or P-1 if rated by Moody’s
Investor Service, Inc. and maturing not more than 270 days from the date of
creation thereof;
          (viii) investments in money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
investment grade securities;
          (ix) investments made from time to time (A) in Gramercy Alumina LLC
and St. Ann Bauxite Limited (1) in an amount not to exceed the sum of
$11.5 million plus any closing or post-closing purchase price adjustments, which
investments are used to finance the acquisition of such facility, partnership
interests and related assets, (2) in amounts necessary to fund obligations of
such

A-19



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
entities with respect to environmental costs, workers’ compensation, pensions
and benefit plans or self insurance liabilities and other related expenses in an
amount not to exceed $15 million, and (3) made or deemed to be made as a result
of Borrowers’ funding or obligation to fund one-half of such entities’ Capital
Expenditures; (B) as required by the Mt. Holly Owners Agreement to fund the
general operating activities of the Mt. Holly Aluminum Facility and (C) in
connection with the purchases of raw materials (bauxite and alumina) from
Gramercy Alumina LLC and St. Anne Bauxite Limited;
          (x) investments and commitments to make investments existing on the
date of the Agreement and listed on Schedule 8.2.8 to the Agreement;
          (xi) investments arising out of forward contracts, futures contracts,
exchange contracts, swaps, options or other financing agreements or arrangements
(including caps, floors, collars and similar arrangements), the value of which
is dependent upon interest rates, currency exchange rates, commodities indices
or other indices, solely to the extent entered into for bona fide hedging
purposes and not for speculative purposes;
          (xii) guaranties of obligations of other Persons to the extent
permitted by subsection 8.2.2 of the Agreement; and
          (xiii) investments not included in paragraphs (i) through (x) above;
provided that:
          (1) no Default or Event of Default is continuing at the time of such
investment or would occur as a result thereof;
          (2) the total of (A) Availability, plus (B) immediately available
funds in bank accounts of the Borrowers and readily marketable investments of
the Borrowers of the type described in clauses (v) through (viii) of this
definition of the term “Restricted Investments”, minus (C) the amount of the
proposed investment, shall (x) have averaged at least $25,000,000 over the
immediately preceding 30 days (determined using the Borrowing Base Certificate
most recently delivered by Borrowers pursuant to subsection 8.1.4 of the
Agreement), and (y) be at least $25,000,000 immediately following the proposed
investment. For purposes of calculating the average Availability over the
preceding 30 days on a pro forma basis, (A) (1) net cash proceeds from equity
financing, Indebtedness, or the sale of assets other than Collateral permitted
to be raised hereunder and raised not more than 30 days prior to the date of the
proposed investment and either immediately applied to the proposed investment or
(without duplication) held in one or more bank accounts of the Borrowers or
invested in readily marketable investments of the type described in clauses (v)

A-20



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
through (viii) of this definition of the term “Restricted Investments” and
(2) the amount of the proposed investment shall each be deemed to have been
raised and made, as the case may be, on the first day of such 30-day period, and
(B) all other immediately available funds and readily marketable investments of
the type described in clauses (v) through (viii) of this definition of the term
“Restricted Investments” shall be included in the foregoing calculation based on
whether or not actually existing in the Borrowers’ bank accounts or investment
accounts on each date with respect to which the calculation is made; and
          (3) solely with respect to the acquisition of all or substantially all
of the capital stock or other equity interest or assets of a Person that becomes
a Borrower or a Guarantor, Borrowers and Guarantors shall have a pro forma Fixed
Charge Coverage Ratio of not less than 1.25 to 1.0 as of the last day of the
immediately preceding four fiscal quarters for which financial statements have
been filed with the SEC, taken as a single period or, if not so filed, then for
which such financial statements were required to have been delivered under the
Agreement.
     Restrictive Agreement — an agreement (other than any of the Loan Documents)
that, if and for so long as a Borrower is a party thereto, would prohibit,
condition or restrict such Borrower’s right to (a) repay any of the Obligations
or perform any of its other obligations under the Loan Documents, (b) grant
Liens in favor of Agent pursuant to the Loan Documents upon any of such
Borrower’s Collateral, or (c) amend, modify or extend any of the Loan
Documents..
     Revolving Credit Loan — a Loan made by any Lender pursuant to Section 1.1
of the Agreement.
     Revolving Credit Maximum Amount — $100,000,000, as such amount may be
increased or reduced from time to time pursuant to the terms of the Agreement.
     Revolving Loan Commitment — with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment pursuant to subsection 1.1.1 of the
Agreement, as set forth below such Lender’s name on the signature page hereof or
any Assignment and Acceptance Agreement executed by such Lender.
     Revolving Loan Percentage — with respect to each Lender, the percentage
equal to the quotient of such Lender’s Revolving Loan Commitment divided by the
aggregate of all Revolving Loan Commitments.
     SEC — the United States Securities and Exchange Commission.
     Secured Parties — Lenders, Letter of Credit Issuer, Agent, and any other
holder of any Obligation.

A-21



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     Security — all shares of stock, partnership interests, membership
interests, membership units or other ownership interests in any Person and all
warrants, options or other rights to acquire the same.
     Solvent — as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.
     Stated Termination Date — September 19, 2010.
     Subsidiary — any Person of which another Person owns, directly or
indirectly through one or more intermediaries, more than 50% of the Voting Stock
at the time of determination.
     Supporting Letter of Credit — as defined in subsection 1.2.9 of the
Agreement.
     Swingline Loans — as defined in subsection 1.1.3 of the Agreement.
     Tax Liabilities — as defined in subsection 2.9.1 of the Agreement.
     Term — as defined in Section 4.1 of the Agreement.
     Title Document Agent — UPS Supply Chain Solutions, Inc. or any other Person
selected by Borrower Representative after written notice by Borrower
Representative to Agent who is reasonably acceptable to Agent to receive and
retain possession of negotiable documents (as defined in Section 7-104 of the
UCC) issued for any Inventory or other property of Borrowers in accordance with
a Title Document Agency Agreement, such receipt and retention of possession
being for the purpose of more fully perfecting and preserving Agent’s security
interests in such negotiable documents and the property represented thereby.
     Title Document Agency Agreement — an agreement among a Borrower, a Title
Document Agent, and Agent, substantially in the form of Exhibit I to the
Agreement.
     Type of Organization — with respect to any Person, the kind or type of
entity by which such Person is organized, such as a corporation or limited
liability company.
     UCC — the Uniform Commercial Code as in effect in the State of New York on
the date of this Agreement, as it may be amended or otherwise modified.
     Unused Letter of Credit Subfacility — at any time, an amount equal to
$25,000,000 minus the LC Exposure at such time.
     Unused Line Fee — as defined in Section 2.5 of the Agreement.

A-22



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
     Voting Stock — Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).
     Withdrawal Liability — with respect to a Multiemployer Plan, any “complete
withdrawal” or “partial withdrawal”, as each of such terms are defined under
Sections 4203 and 4205 of ERISA.
     Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to the Agreement as a whole
and not to any particular section, paragraph or subdivision. The term
“including” means “including without limitation.” Any pronoun used shall be
deemed to cover all genders. The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. All references to any of the Loan Documents shall include any and
all modifications thereto and any and all extensions or renewals thereof.

A-23



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
LIST OF EXHIBITS AND SCHEDULES*

         
 
  Exhibit A   Form of Assignment and Acceptance
 
  Exhibit B   Form of Bailee Certificate
 
  Exhibit C   Form of Blocked Account Agreement — Deposit Accounts
 
  Exhibit D   Form of Borrowing Base Certificate
 
  Exhibit E   Form of Compliance Certificate
 
  Exhibit F   Indenture
 
  Exhibit G   Form of No-Offset Letter
 
  Exhibit H   Form of Note
 
  Exhibit I   Form of Title Document Agency Agreement
 
  Schedule 5.1   Pledged Deposit Accounts
 
  Schedule 6.1.1   Business Locations
 
  Schedule 7.1.4   Organizational Structure Chart
 
  Schedule 7.1.5   Names; Organization
 
  Schedule 7.1.7   Actions to Perfect
 
  Schedule 7.1.16   Litigation
 
  Schedule 8.2.2   Existing Indebtedness
 
  Schedule 8.2.4   Existing Liens
 
  Schedule 8.2.8   Existing Investments

*SCHEDULES AND EXHIBITS ARE OMITTED AND WILL BE FURNISHED TO
THE SECURITIES AND EXCHANGE COMMISSION UPON REQUEST

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Loan and Security Agreement
[SCHEDULES AND EXHIBITS ARE OMITTED AND WILL BE FURNISHED TO
THE SECURITIES AND EXCHANGE COMMISSION UPON REQUEST]

 